

EXECUTION VERSION




AMENDED AND RESTATED
CREDIT AGREEMENT


Dated as of May 5, 2017


among


PRA GROUP, INC.
as a Borrower and a Guarantor,


PRA GROUP CANADA INC.,
as a Borrower


and


A DESIGNATED SUBSIDIARY OF PRA GROUP, INC.
from time to time party hereto as a Borrower,


THE DOMESTIC SUBSIDIARIES OF PRA GROUP, INC.,
as the Guarantors,


THE CANADIAN SUBSIDIARIES OF PRA GROUP CANADA INC.,
as Canadian Guarantors,


BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and an L/C Issuer,


BANK OF AMERICA, NATIONAL ASSOCIATION, acting through its Canada branch,
as Canadian Administrative Agent,


CAPITAL ONE, N.A.,
FIFTH THIRD BANK
and
SUNTRUST BANK,
as Co-Syndication Agents,
 
DNB CAPITAL LLC,
ING CAPITAL,
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.
and
REGIONS BANK
as Co-Senior Managing Agents
and
THE OTHER LENDERS PARTY HERETO


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CAPITAL ONE, N.A.,
FIFTH THIRD BANK
and
SUNTRUST ROBINSON HUMPHREY, INC.
as Joint Lead Arrangers and Joint Bookrunners





--------------------------------------------------------------------------------




Table of Contents
                                        
Page










ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms.
1
1.02
Other Interpretive Provisions.
47
1.03
Accounting Terms.
48
1.04
Rounding.
49
1.05
Exchange Rates; Currency Equivalents.
49
1.06
Additional Alternative Currencies.
50
1.07
Change of Currency.
50
1.08
Times of Day.
51
1.09
Letter of Credit Amounts.
51
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
51
2.01
Commitments.
51
2.02
Borrowings, Conversions and Continuations of Loans.
53
2.03
Letters of Credit.
60
2.04
Swing Line Loans.
70
2.05
Prepayments.
72
2.06
Termination or Reduction of Revolving Commitments.
76
2.07
Repayment of Loans.
78
2.08
Interest.
79
2.09
Fees.
81
2.10
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.
81
2.11
Evidence of Debt.
82
2.12
Payments Generally; Agent’s Clawback.
81
2.13
Sharing of Payments by Lenders.
84
2.14
Cash Collateral.
85
2.15
Defaulting Lenders.
86
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
88
3.01
Taxes.
88
3.02
Illegality.
93
3.03
Inability to Determine Rates.
94
3.04
Increased Costs.
94
3.05
Compensation for Losses.
96
3.06
Mitigation Obligations; Replacement of Lenders.
97
3.07
Survival.
97
ARTICLE IV GUARANTY
98
4.01
The Guaranty.
98
4.02
Obligations Unconditional.
98
4.03
Reinstatement.
100
4.04
Certain Additional Waivers.
101



i

--------------------------------------------------------------------------------



Table of Contents (continued)


Page






4.05
Remedies.
101
4.06
Rights of Contribution.
101
4.07
Guarantee of Payment; Continuing Guarantee.
102
4.08
Keepwell.
102
4.09
Appointment of PRA.
102
ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
102
5.01
Conditions of Initial Credit Extension.
102
5.02
Conditions to all Credit Extensions.
105
ARTICLE VI REPRESENTATIONS AND WARRANTIES
106
6.01
Existence, Qualification and Power.
106
6.02
Authorization; No Contravention.
106
6.03
Governmental Authorization; Other Consents.
106
6.04
Binding Effect.
106
6.05
Financial Statements; No Material Adverse Effect.
107
6.06
Litigation.
107
6.07
No Default.
107
6.08
Ownership of Property; Liens.
108
6.09
Environmental Compliance.
108
6.10
Insurance.
109
6.11
Taxes.
109
6.12
ERISA Compliance.
109
6.13
Subsidiaries.
110
6.14
Margin Regulations; Investment Company Act.
110
6.15
Disclosure.
110
6.16
Compliance with Laws.
111
6.17
Intellectual Property; Licenses, Etc.
111
6.18
Solvency.
111
6.19
Perfection of Security Interests in the Collateral.
111
6.20
Business Locations.
112
6.21
Labor Matters.
112
6.22
OFAC; Anti-Corruption Laws.
112
6.23
Canadian Borrower.
112
6.24
EEA Financial Institution.
113
ARTICLE VII AFFIRMATIVE COVENANTS
113
7.01
Financial Statements.
113
7.02
Certificates; Other Information.
114
7.03
Notices.
116
7.04
Payment of Obligations.
116
7.05
Preservation of Existence, Etc.
116
7.06
Maintenance of Properties.
117
7.07
Maintenance of Insurance.
117



ii

--------------------------------------------------------------------------------



Table of Contents (continued)


Page






7.08
Compliance with Laws.
117
7.09
Books and Records.
117
7.10
Inspection Rights.
118
7.11
Use of Proceeds.
118
7.12
Additional Subsidiaries.
118
7.13
ERISA Compliance.
119
7.14
Pledged Assets.
119
ARTICLE VIII NEGATIVE COVENANTS
120
8.01
Liens.
120
8.02
Investments.
122
8.03
Indebtedness.
124
8.04
Fundamental Changes.
127
8.05
Dispositions.
127
8.06
Restricted Payments.
128
8.07
Change in Nature of Business.
130
8.08
Transactions with Affiliates.
130
8.09
Burdensome Agreements.
130
8.10
Use of Proceeds.
131
8.11
Financial Covenants.
131
8.12
Capital Expenditures.
131
8.13
Prepayment of Other Indebtedness, Etc.
131
8.14
Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity.
132
8.15
Ownership of Subsidiaries.
132
8.16
Foreign Assets Control Regulations.
132
8.17
Sanctions.
132
ARTICLE IX EVENTS OF DEFAULT AND REMEDIES
133
9.01
Events of Default.
133
9.02
Remedies Upon Event of Default.
135
9.03
Application of Funds.
136
ARTICLE X AGENTS
137
10.01
Appointment and Authority.
137
10.02
Rights as a Lender.
137
10.03
Exculpatory Provisions.
138
10.04
Reliance by Agent.
139
10.05
Delegation of Duties.
139
10.06
Resignation of an Agent.
139
10.07
Non-Reliance on Agent and Other Lenders.
141
10.08
No Other Duties; Etc.
141
10.09
Agent May File Proofs of Claim.
141
10.10
Collateral and Guaranty Matters.
142



iii

--------------------------------------------------------------------------------



Table of Contents (continued)


Page






10.11
Treasury Management Banks and Swap Banks.
142
ARTICLE XI MISCELLANEOUS
143
11.01
Amendments, Etc.
143
11.02
Notices and Other Communications; Facsimile Copies.
147
11.03
No Waiver; Cumulative Remedies; Enforcement.
146
11.04
Expenses; Indemnity; and Damage Waiver.
148
11.05
Payments Set Aside.
150
11.06
Successors and Assigns.
150
11.07
Treatment of Certain Information; Confidentiality.
155
11.08
Set-off.
156
11.09
Interest Rate Limitation.
156
11.10
Counterparts; Integration; Effectiveness.
156
11.11
Survival of Representations and Warranties.
157
11.12
Severability.
157
11.13
Replacement of Lenders.
157
11.14
Governing Law; Jurisdiction; Etc.
158
11.15
Waiver of Right to Trial by Jury.
159
11.16
Electronic Execution of Assignments and Certain Other Documents.
159
11.17
USA PATRIOT Act.
160
11.18
No Advisory or Fiduciary Relationship.
160
11.19
Release of Collateral and Guarantee Obligations.
160
11.20
Amendment and Restatement.
161
11.21
Limitation on Obligations of Canadian Borrower.
161
11.22
Judgment Currency.
162
11.23
Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
162
11.24
New Lenders.
162







iv

--------------------------------------------------------------------------------





SCHEDULES


2.01        Commitments and Applicable Percentages
6.10        Insurance
6.11        Tax Sharing Agreements
6.13        Subsidiaries
6.17        IP Rights
6.20(a)    Taxpayer and Organizational Identification Numbers
6.20(b)    Changes in Legal Name, State of Formation and Structure
8.01        Liens Existing on the Restatement Date
8.02        Investments Existing on the Restatement Date
8.03        Indebtedness Existing on the Restatement Date
11.02        Certain Addresses for Notices






EXHIBITS


A        Form of Loan Notice
B        Form of Swing Line Loan Notice
C-1        Form of Domestic Revolving Note
C-2        Form of Multi Currency Revolving Note
C-3        Form of Canadian Revolving Note
C-4        Form of Designated Borrower Revolving Note
D         Form of Swing Line Note
E-1        Form of Term Note
E-2        Form of Incremental Term Note
F        Form of Compliance Certificate
G        Form of Joinder Agreement
H        Form of Assignment and Assumption
I        Form of Borrowing Base Certificate
I-2        Form of Canadian Borrowing Base Certificate
J        Forms of U.S. Tax Compliance Certificates
K        Form of Incremental Term Loan Lender Joinder Agreement
L        Form of Designated Borrower Joinder Agreement
M        Form of Prepayment Notice




i

--------------------------------------------------------------------------------










AMENDED AND RESTATED CREDIT AGREEMENT


This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of May 5, 2017
among PRA GROUP, INC. (“PRA”), PRA GROUP CANADA INC., a Canadian corporation
organized under the Canada Business Corporations Act (the “Canadian Borrower”),
a certain designated Subsidiary of PRA from time to time party hereto pursuant
to Section 2.02(f)(iii) (the “Designated Borrower”, and, together with PRA and
the Canadian Borrower, the “Borrowers”), the Guarantors (defined herein), the
Lenders (defined herein), BANK OF AMERICA, N.A., as Administrative Agent, Swing
Line Lender and an L/C Issuer and BANK OF AMERICA, NATIONAL ASSOCIATION acting
through its Canada branch, as Canadian Administrative Agent.


WHEREAS, the Borrowers, the lenders from time to time party thereto and Bank of
America, N.A, as Administrative Agent, L/C Issuer and Swing Line Lender, have
entered into that certain Credit Agreement dated as of December 19, 2012 (as
amended or otherwise modified from time to time prior to the date hereof, the
“Existing Credit Agreement”); and


WHEREAS, the parties to the Existing Credit Agreement wish to amend and restate
the Existing Credit Agreement to make certain amendments and modifications, all
as more fully set forth herein;


In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I


DEFINITIONS AND ACCOUNTING TERMS


1.01Defined Terms.


As used in this Agreement, the following terms shall have the meanings set forth
below:


“Account Debtor” means any person or persons that are an obligor in any
contractual arrangement for amounts due to PRA, the Canadian Borrower, any
Guarantor or any co‑signor in respect of such contractual arrangement.


“Accounts” means all accounts (as such term is defined in Article 9 of the UCC
or, with respect to the Canadian Borrower, the PPSA) owned by PRA, the Canadian
Borrower or any Guarantor and all accounts in which PRA, the Canadian Borrower
or any Guarantor has any rights (including, without limitation, rights to grant
a security interest in accounts owned by other persons), both now existing and
hereafter owned, acquired and arising; and, to the extent not included in the
term accounts as so defined, all accounts receivable, health‑care‑insurance
receivables, credit and charge card receivables, bills, acceptances, documents,
choses in action, chattel paper (both tangible and electronic), promissory notes
and other instruments, deposit accounts, license fees payable for use of
software, commercial tort claims, letter of credit rights and letters of credit,
rights to payment for money or funds advanced or sold other than through use of
a credit card, lottery winnings, rights to payment with respect to investment
property, general intangibles and other forms of obligations and rights to
payment of any nature, now owing to PRA, the Canadian Borrower or any Guarantor
and hereafter arising and owing to PRA, the Canadian Borrower or any Guarantor,
together with (i) the proceeds of all of the accounts and other property and
property rights described hereinabove, including all of the proceeds of PRA’s,
the Canadian Borrower’s or any Guarantor’s rights with respect to any of its
goods and services represented thereby, whether




--------------------------------------------------------------------------------









delivered or returned by customers, and all rights as an unpaid vendor and
lienor, including rights of stoppage in transit and of recovering possession by
any proceedings, including replevin and reclamation, and (ii) all customer
lists, books and records, ledgers, account cards, and other records including
those stored on computer or electronic media, whether now in existence or
hereafter created, relating to any of the foregoing; including, without
limitation, an account established for a bank credit card, retail credit card,
consumer installment loan, defaulted auto loans or lines of credit in the name
of an Account Debtor, as set forth and described in a Purchase Agreement, and
all unpaid balances due from such Account Debtor, together with all available
documents evidencing such Account Debtor’s agreement to make payment of such
unpaid balances, including without limitation each available credit card
application or agreement, and each available promissory note, receivable,
obligation, chattel paper, payment agreement, contract, installment sale
agreement or other obligation or promise to pay of an Account Debtor, all as
described and referred to in a Purchase Agreement.


“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Voting
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise. For the avoidance of doubt,
purchases of debt portfolios in the ordinary course of business shall not be
considered Acquisitions.


“Add-On Permitted Convertible Notes” means unsecured indebtedness of PRA that is
convertible into common stock of PRA (or other securities or property following
a merger event or other change of the common stock of PRA) and/or cash (in an
amount determined by reference to the price of such common stock) (including the
related indenture), other than the Existing Permitted Convertible Notes issued
in accordance with Section 8.03(o).


“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify PRA and the
Lenders.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Agent” or “Agents” means the Administrative Agent and/or the Canadian
Administrative Agent, as appropriate.


“Aggregate Canadian Revolving Commitments” means the Canadian Revolving
Commitments of all the Canadian Revolving Lenders. The aggregate principal
amount of the Aggregate Canadian Revolving Commitments in effect on the
Restatement Date is FIFTY MILLION DOLLARS ($50,000,000).
 
“Aggregate Designated Borrower Revolving Commitments” means the Designated
Borrower Revolving Commitments of all the Lenders.




2



--------------------------------------------------------------------------------









“Aggregate Domestic Revolving Commitments” means the Domestic Revolving
Commitments of all the Domestic Revolving Lenders. The aggregate principal
amount of the Aggregate Domestic Revolving Commitments in effect on the
Restatement Date is SEVEN HUNDRED AND FIVE MILLION DOLLARS ($705,000,000).


“Aggregate Multi Currency Revolving Commitments” means the Multi Currency
Revolving Commitments of all the Multi Currency Revolving Lenders. The aggregate
principal amount of the Aggregate Multi Currency Revolving Commitments in effect
on the Restatement Date is ZERO DOLLARS ($0).
 
“Agreement” means this Credit Agreement.


    “Alternative Currency” means each of Euro, Sterling, Australian Dollars,
Canadian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.06.


“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.


“Amortization of Finance Receivables” means payments applied to principal as
defined by GAAP guidance ASC 310-30.


“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Domestic Revolving Commitment at any time, the
percentage of the Aggregate Domestic Revolving Commitments represented by such
Lender’s Domestic Revolving Commitment at such time, subject to adjustment as
provided in Section 2.15; provided that if the commitment of each Lender to make
Domestic Revolving Loans and the obligation of the L/C Issuers to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Domestic Revolving Commitments have expired, then the Applicable
Percentage of each Lender holding Domestic Revolving Loans shall be the
percentage of the outstanding principal amount of the Domestic Revolving Loans
held by such Lender at such time, (b) with respect to such Lender’s Multi
Currency Revolving Commitment at any time, the percentage of the Aggregate Multi
Currency Revolving Commitments represented by such Lender’s Multi Currency
Revolving Commitment at such time, subject to adjustment as provided in Section
2.15; provided that if the commitment of each Lender to make Multi Currency
Revolving Loans has been terminated pursuant to Section 9.02 or if the Aggregate
Multi Currency Revolving Commitments have expired, then the Applicable
Percentage of each Lender holding Multi Currency Revolving Loans shall be the
percentage of the outstanding principal amount of the Multi Currency Revolving
Loans held by such Lender at such time, (c) with respect to such Lender’s
Canadian Revolving Commitment at any time, the percentage of the Aggregate
Canadian Revolving Commitments represented by such Lender’s Canadian Revolving
Commitment at such time, subject to adjustment as provided in Section 2.15;
provided that if the commitment of each Lender to make Canadian Revolving Loans
has been terminated pursuant to Section 9.02 or if the Aggregate Canadian
Revolving Commitments have expired, then the Applicable Percentage of each
Lender holding Canadian Revolving Loans shall be the percentage of the
outstanding principal amount of the Canadian Revolving Loans held by such Lender
at such time, (d) with respect to such Lender’s portion of the outstanding Term
Loan at any time, the percentage of the outstanding principal amount of the Term
Loan held by such Lender at such time, (e) with respect to such Lender’s portion
of the outstanding Incremental Term Loan at any time, the percentage of the
outstanding principal amount of the Incremental Term Loan held by such Lender at
such time and (f) with respect to such Lender’s Designated Borrower Revolving
Commitment at any time, the percentage of




3



--------------------------------------------------------------------------------









the Aggregate Designated Borrower Revolving Commitments represented by such
Lender’s Designated Borrower Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided that if the commitment of each
Lender to make Designated Borrower Revolving Loans has been terminated pursuant
to Section 9.02 or if the Designated Borrower Revolving Commitments have
expired, then the Applicable Percentage of each Lender holding Designated
Borrower Revolving Loans shall be the percentage of the outstanding principal
amount of the Designated Borrower Revolving Loans held by such Lender at such
time. The initial Applicable Percentage of each Lender is set forth opposite the
name of such Lender on Schedule 2.01 or in the Assignment and Assumption or
other agreement pursuant to which such Lender becomes a party hereto, as
applicable.


“Applicable Rate” means (a) with respect to the Incremental Term Loan, the
percentages per annum set forth in the Incremental Term Loan Lender Joinder
Agreement, (b) with respect to the Designated Borrower Revolving Loans, the
percentages per annum set forth in the Designated Borrower Joinder Agreement,
and (c) with respect to Domestic Revolving Loans, Multi Currency Revolving Loans
and the Term Loans, a percentage per annum equal to (i) with respect to
Eurodollar Rate Loans and Letter of Credit Fees, 2.50% and (ii) with respect to
Base Rate Loans, 1.50%, (d) with respect to Canadian Revolving Loans, a
percentage per annum equal to (i) with respect to Eurodollar Rate Loans, 2.50%
and (ii) with respect to Canadian Prime Rate Loans, 1.50% and (e) with respect
to the Unused Fee, 0.375%.


“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the
Canadian Administrative Agent or the applicable L/C Issuer, as the case may be,
to be necessary for timely settlement on the relevant date in accordance with
normal banking procedures in the place of payment.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Asset” means each purchased Receivable and any property or other right obtained
by PRA, the Canadian Borrower or any Guarantor in connection with collection of
any such purchased Receivable or in substitution therefor, all of which
constitutes part of the Asset Pool into which such purchased Receivable was
initially delivered.


“Asset Pool” means all Receivables and other Assets, as the context may require,
which Receivables shall all have been purchased from sellers of finance
receivables, together with (i) each and every Asset obtained in replacement or
satisfaction of or substitution for, any such Receivable so purchased, (ii) each
and every item of property obtained by PRA, the Canadian Borrower or a Guarantor
as a result of its collection activities with respect to any such purchased
Receivable, (iii) each and every item of collateral or security, including all
security interests, liens, guarantees and other interests securing payment of
any purchased Receivable, and all other rights and interests of PRA, the
Canadian Borrower or a Guarantor with respect to each purchased Receivable, (iv)
each judgment rendered in respect to a Receivable, together with all lien rights
related thereto, (v) Asset Pool Proceeds derived from or paid or payable with
respect thereto, together with any and all earnings thereon, and (vi) each and
every other right, claim and interest associated therewith. For the avoidance of
doubt, loan participations shall constitute Asset Pools for purposes of this
Agreement.


“Asset Pool Proceeds” means, with respect to an Asset Pool, any and all
payments, revenues, income, receipts, collections, recoveries and other proceeds
or assets received with respect to such Asset Pool, including, without
limitation, (i) payments of principal, interest, fees, late charges,
insufficient funds charges, guaranty payments and any interest thereon, credit
insurance costs, guaranty fees and other amounts recovered




4



--------------------------------------------------------------------------------









on account of any Asset in such Asset Pool, and (ii) settlements, compromises,
liquidations, foreclosure proceeds, dispositions, sales, transfers or other
proceeds, whether cash or otherwise, received as a result of or in any way in
connection with collection activities related to any Asset or in connection with
the sale of any Asset constituting a part of such Asset Pool.


“Asset Pool Seller” means, with respect to an Asset Pool, the party which has
agreed to sell a specified Asset Pool to PRA, the Canadian Borrower or any
Guarantor pursuant to the terms of a Purchase Agreement.


“Asset Pool Report” means a report that sets forth each Asset Pool purchased by
PRA, the Canadian Borrower or any Guarantor and identifies the Eligible Asset
Pools or Canadian Eligible Asset Pools, as applicable, which report shall be in
a substantially similar form as previously provided by PRA or the Canadian
Borrower to the Administrative Agent or is otherwise reasonably acceptable to
the Administrative Agent.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.


“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease, the capitalized amount of the remaining
lease payments under the relevant lease that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease were
accounted for as a Capital Lease and (c) in respect of any Securitization
Transaction of any Person, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Administrative Agent in its reasonable judgment.


“Audited Financial Statements” means the audited consolidated balance sheet of
PRA and its Subsidiaries for the fiscal year ended December 31, 2016, and the
related consolidated statements of operations, shareholders’ equity and cash
flows for such fiscal year of PRA and its Subsidiaries, including the notes
thereto, audited by independent public accountants of recognized national
standing and prepared in conformity with GAAP.


“Australian Dollars” means the lawful currency of Australia.


“Availability Period” means, (a) with respect to the Domestic Revolving
Commitments, the period from and including the Restatement Date to the earliest
of (i) the Maturity Date, (ii) the date of termination of the Aggregate Domestic
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans and of the obligation
of the L/C Issuers to make L/C Credit Extensions pursuant to Section 9.02, (b)
with respect to the Multi Currency Revolving Commitments, the period from and
including the Restatement Date to the earliest of (i) the Maturity Date, (ii)
the date of termination of the Aggregate Multi Currency Revolving Commitments
pursuant to Section 2.06, and (iii) the date of termination of the commitment of
each Lender to make Loans pursuant to Section 9.02, (c) with respect to the
Canadian Revolving Commitments, the period from and including the Restatement
Date to the earliest of (i) the Maturity Date, (ii) the date of termination of
the Aggregate Canadian Revolving Commitments pursuant to Section 2.06, and (iii)
the date of termination of the commitment of each Lender to make Loans pursuant
to Section 9.02 and (d) with respect to the Designated Borrower Revolving
Commitments, the period from and including the date on which such Designated
Borrower Revolving




5



--------------------------------------------------------------------------------









Commitments are implemented pursuant to Section 2.02(f) to the earliest of (i)
the Maturity Date, (ii) the date of termination of the Aggregate Designated
Borrower Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Loans pursuant to Section
9.02.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bank of America” means Bank of America, N.A. and its successors.


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the Eurodollar Rate plus 1.00%, and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.


“Base Rate Loan” means a Loan that bears interest based on the Base Rate.


“Borrowers” has the meaning specified in the introductory paragraph hereto.


“Borrower Materials” has the meaning specified in Section 7.02.


“Borrowing” means each of the following: (a) a borrowing of Swing Line Loans
pursuant to Section 2.04 and (b) a borrowing consisting of simultaneous Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.


“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I.


“Business Day” means (a) with respect to any notice, disbursement or payment to
the Administrative Agent or any other Lender with respect to a Domestic
Revolving Loan, Multi Currency Revolving Loan, L/C Obligation, Term Loan,
Incremental Term Loan or Designated Borrower Revolving Loan, any day other than
a Saturday, Sunday or other day on which commercial banks are authorized or
required to close under the Laws of the state where the Administrative Agent’s
Office with respect to Obligations denominated in Dollars is located and (b)
with respect to any notice, disbursement or payment to the Canadian
Administrative Agent or any Canadian Revolving Lender with respect to a Canadian
Revolving Loan, any day other than a Saturday, Sunday or other day on which
commercial banks are authorized or required to close under the Laws of the
province where the Canadian Administrative Agent’s Office with respect to
Obligations denominated in Canadian Dollars is located; provided, however, that:






6



--------------------------------------------------------------------------------









(a)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Rate Loan, means any such day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market;


(b)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurodollar Rate Loan, means a TARGET Day;


(c)if such day relates to any interest rate settings as to a Eurodollar Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and


(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.


“Businesses” means, at any time, a collective reference to the businesses
operated by PRA and its Subsidiaries at such time.


“Canadian Administrative Agent” means Bank of America, National Association,
acting through its Canada branch, in its capacity as Canadian administrative
agent under any of the Loan Documents, or any successor Canadian administrative
agent.


“Canadian Administrative Agent’s Office” means the Canadian Administrative
Agent’s Canadian address and, as appropriate, account as set forth on Schedule
11.02, or such other Canadian address or account as the Canadian Administrative
Agent may from time to time notify to the Canadian Borrower and the Canadian
Revolving Lenders.


“Canadian Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Canadian Borrower arising under any
Loan Document or otherwise with respect to any Canadian Revolving Loan, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Canadian Borrower or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. The
foregoing shall also include (a) all obligations under any Swap Contract between
the Canadian Borrower and any Swap Bank that is permitted to be incurred
pursuant to Section 8.03(d) and (b) all obligations under any Treasury
Management Agreement between the Canadian Borrower and any Treasury Management
Bank; provided that “Canadian Borrower Obligations” shall exclude any Excluded
Swap Obligations.
 
“Canadian Borrowing Base” means, with respect to the Canadian Borrower, an
amount equal to the




7



--------------------------------------------------------------------------------









sum of (a) 35% of Canadian Estimated Remaining Collections of all Canadian
Eligible Asset Pools plus (b) 55% of Canadian Estimated Remaining Collections of
all Canadian Insolvency Eligible Asset Pools plus (c) 75% of Canadian Eligible
Accounts, in each case as determined by the Administrative Agent by reference to
the most recent Canadian Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 7.02(b). The Agents and the Lenders
agree that any amendment entered into solely to alter the rate of Canadian
Estimated Remaining Collections shall not require an amendment fee to be payable
by any Loan Party.


“Canadian Borrowing Base Certificate” means a certificate substantially in the
form of Exhibit I-2.


“Canadian Dollars” means the lawful currency of Canada.


“Canadian Eligible Accounts” means Accounts created by the Canadian Borrower or
any Canadian Guarantor that in each case satisfy the criteria set forth below as
reasonably determined in accordance with the Canadian Administrative Agent’s
customary practices. In general, such Accounts shall be Canadian Eligible
Accounts if:


(a)such Accounts arise from the actual and bona fide sale and delivery of goods
by the Canadian Borrower or such Canadian Guarantor or rendition of services by
the Canadian Borrower or such Canadian Guarantor in the ordinary course of its
business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;


(b)such Accounts are not unpaid more than (i) ninety (90) days after the date of
the original invoice therefor or (ii) more than sixty (60) days after the date
of the original due date therefor; provided, that the Canadian Administrative
Agent may in its discretion deem Accounts for which the Canadian Borrower has
granted extended trade terms to be Canadian Eligible Accounts;


(c)such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the account
debtor may be conditional or contingent;


(d)the chief executive office of the account debtor with respect to such
Accounts is located in Canada;


(e)such Accounts do not consist of progress billings (such that the obligation
of the account debtors with respect to such Accounts is conditioned upon the
Canadian Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if the Canadian Administrative Agent shall
have received an agreement in writing from the account debtor, in form and
substance satisfactory to the Canadian Administrative Agent, confirming the
unconditional obligation of the account debtor to take the goods related thereto
and pay such invoice;


(f)the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by the Canadian Borrower or
such Canadian Guarantor to such account debtor or claimed owed by such account
debtor shall be deemed Canadian Eligible Accounts);




8



--------------------------------------------------------------------------------











(g)there are no facts, events or occurrences which would materially impair the
validity, enforceability or collectability of such Accounts or reduce the amount
payable or delay payment thereunder;


(h)such Accounts are subject to the first priority, valid and perfected security
interest of the Canadian Administrative Agent;


(i)neither the account debtor nor any officer or employee of the account debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of the Canadian Borrower;


(j)the account debtor with respect to such Accounts is not a Governmental
Authority, except to the extent the Accounts are assignable without consent or
all necessary consents to assignment have been obtained;


(k)there are no proceedings or actions which are threatened or pending against
the account debtors with respect to such Accounts which might result in any
material adverse change in any such account debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);


(l)such Accounts are not owed by an account debtor who has Accounts unpaid more
than the periods permitted in clause (b) of this definition which constitute
more than fifty percent (50%) percent of the total Accounts of such account
debtor; and


(m)such Accounts are owed by account debtors deemed creditworthy at all times by
Administrative Agent in good faith in its commercially reasonable discretion.


The criteria for Canadian Eligible Accounts set forth above may only be changed
and any new criteria for Canadian Eligible Accounts may only be established by
the Canadian Super-Majority Lenders in good faith based on either: (i) an event,
condition or other circumstance arising after the date hereof, and the change or
new criteria for Canadian Eligible Accounts has a reasonable relationship to
such event, condition or circumstance and is not duplicative of any reserve or
other criteria, or (ii) an event, condition or other circumstance existing on
the Restatement Date to the extent neither Agent nor any Canadian Revolving
Lender has no written notice thereof from the Canadian Borrower prior to the
Restatement Date, in either case under clause (i) or (ii) which adversely
affects or could reasonably be expected to adversely affect the Accounts in the
good faith determination of the Canadian Super-Majority Lenders. Any Accounts
that are not Canadian Eligible Accounts shall nevertheless be part of the
Collateral. For the avoidance of doubt, Canadian Eligible Accounts shall not
include any Accounts or Receivables included in the determination of Canadian
Estimated Remaining Collections.


“Canadian Eligible Asset Pools” means those existing Asset Pools of the Canadian
Borrower and the Canadian Guarantors accepted by the Canadian Revolving Lenders
on the Restatement Date and newly acquired Asset Pools of the Canadian Borrower
and the Canadian Guarantors acquired from Asset Pool Sellers not affiliated with
PRA, the Canadian Borrower or any Canadian Guarantor, that in each case, (i) are
not Canadian Insolvency Eligible Asset Pools, and (ii) meet all of the following
requirements:


(a)    the Receivables in such Asset Pool, taken as a whole, comply in all
material respects with all applicable laws and regulations, including, but not
limited to, truth in lending and credit disclosure laws and regulations;




9



--------------------------------------------------------------------------------











(b)    all amounts and information appearing on the applicable Asset Pool Report
furnished to the Administrative Agent and the Canadian Revolving Lenders in
connection therewith are true and correct in all material respects;


(c)    the Canadian Borrower or the applicable Canadian Guarantor has good and
marketable title and has the right to pledge, assign and deliver the Assets of
such Asset Pool, free from all liens, claims, encumbrances or security interests
whatsoever; provided that such Assets may be subject to recall or putback
rights;


(d)    no more than one percent (1%) of the number of Receivables in such Asset
Pool constitute Receivables with respect to which the Account Debtor thereon or
any guarantor thereof is employed by or related to the Canadian Borrower or is
the Canadian Borrower;


(e)    to the knowledge of a Responsible Officer, no condition exists that
materially and adversely affects the Estimated Remaining Collections of the
Asset Pool; and


(f)    since the acquisition of the Asset Pool by the Canadian Borrower or
applicable Canadian Guarantor, no sale of any Receivable within the Asset Pool
has occurred except arms length sales to non‑affiliated third parties.


“Canadian Estimated Remaining Collections” means the aggregate gross remaining
cash collections which the Canadian Borrower or applicable Canadian Guarantor
anticipates to receive from an Asset Pool as reflected in its Level Yield
accounting process. Such remaining amounts shall be calculated by the Canadian
Borrower in accordance with GAAP and in a manner consistent with past practice
and with the methodology employed in the reporting of Canadian Estimated
Remaining Collections in PRA’s public filings; provided, however, the manner and
method of computing Canadian Estimated Remaining Collections and all assumptions
made in connection therewith shall be explained by PRA to the Canadian
Administrative Agent in reasonable detail upon the Canadian Administrative
Agent’s reasonable request (in addition, at the request of the Canadian
Administrative Agent, at the time of such explanation to the Canadian
Administrative Agent or on one additional occasion, PRA will explain the manner
and method of computing Canadian Estimated Remaining Collections and all
assumptions made in connection therewith to the Lenders present for such
explanation). Any material deviation from the current method and assumptions
used in computing Canadian Estimated Remaining Collections must be acceptable to
the Canadian Super-Majority Lenders in their sole and absolute discretion.


“Canadian Guarantor” means, collectively, (a) each Person that joins as a
Canadian Guarantor pursuant to Section 7.12 or otherwise, and (b) the successors
and permitted assigns of the foregoing.


“Canadian Insolvency Eligible Asset Pools” means Asset Pools of the Canadian
Borrower or any Canadian Guarantor in which the debtors are subject to a
proceeding under an order from the Bankruptcy Code of the United States or to a
proceeding under the Companies' Creditors Arrangement Act (Canada), the
Bankruptcy and Insolvency Act (Canada) or the Winding-up and Restructuring Act
(Canada), that in each case meet all of the following requirements:


(a)    the Receivables in such Asset Pool, taken as a whole, comply in all
material respects with all applicable laws and regulations, including, but not
limited to, truth in lending and credit disclosure laws and regulations;






10



--------------------------------------------------------------------------------









(b)    all amounts and information appearing on the applicable Asset Pool Report
furnished to the Administrative Agent and the Canadian Revolving Lenders in
connection therewith are true and correct in all material respects;


(c)    the Canadian Borrower or the applicable Canadian Guarantor has good and
marketable title and has the right to pledge, assign and deliver the Assets of
such Asset Pool, free from all liens, claims, encumbrances or security interests
whatsoever; provided that such Assets may be subject to recall or putback
rights;


(d)    no more than one percent (1%) of the number of Receivables in such Asset
Pool constitute Receivables with respect to which the Account Debtor thereon or
any guarantor thereof is employed by or related to the Canadian Borrower or is
the Canadian Borrower;


(e)    to the knowledge of a Responsible Officer, no condition exists that
materially and adversely affects the Estimated Remaining Collections of the
Asset Pool; and


(f)    since the acquisition of the Asset Pool by the Canadian Borrower or
applicable Canadian Guarantor, no sale of any Receivable within the Asset Pool
has occurred except arms length sales to non‑affiliated third parties.


“Canadian Pledge Agreement” means a pledge agreement in a form to be agreed
upon, and to be executed in favor of the Canadian Administrative Agent, for the
benefit of the holders of the Canadian Borrower Obligations, by the Canadian
Borrower and each Canadian Guarantor, as amended or modified from time to time
in accordance with the terms hereof.


“Canadian Prime Rate” means, for any day a fluctuating rate of interest per
annum equal to the greater of (a) the per annum rate of interest quoted or
established as the “prime rate” of the Canadian Administrative Agent which it
publicly announces for such day as its “prime rate” for commercial loans in
Canadian Dollars in Canada to its Canadian borrowers; and (b) the average CDOR
Rate for a 30-day term plus ½ of 1% per annum, adjusted automatically with each
quoted or established change in such rate, all without the necessity of any
notice to any Borrower or any other Person. Such prime rate is based on various
factors including cost and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the prime rate
shall take effect at the opening of business on the day specified in the public
announcement of such change. If the Canadian Prime Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.


“Canadian Prime Rate Loan” means a Canadian Revolving Loan that bears interest
based on the Canadian Prime Rate. All Canadian Prime Rate Loans shall be
denominated in Canadian Dollars.


“Canadian Revolving Borrowing” means a Borrowing comprised of Canadian Revolving
Loans.


“Canadian Revolving Commitment” means, as to each Canadian Revolving Lender, its
obligation to make Canadian Revolving Loans to the Canadian Borrower pursuant to
Section 2.01, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Canadian Revolving Lender’s name on
Schedule 2.01, in the Assignment and Assumption or other agreement pursuant to
which such Canadian Revolving Lender becomes a party hereto, as such amount may
be adjusted from time to time in accordance with this Agreement.






11



--------------------------------------------------------------------------------









“Canadian Revolving Exposure” means the aggregate Outstanding Amount of the
Canadian Revolving Loans of any Canadian Revolving Lender.


“Canadian Revolving Lender” means each Lender with a Canadian Revolving
Commitment.


“Canadian Revolving Loan” has the meaning specified in Section 2.01(c).


“Canadian Revolving Note” has the meaning specified in Section 2.11(a).
 
“Canadian Security Agreement” means (a) the amended and restated security
agreement dated as of the Restatement Date executed in favor of the Canadian
Administrative Agent, for the benefit of the holders of the Canadian Borrower
Obligations, by the Canadian Borrower and any Canadian Guarantors and (b) any
other security agreement executed in favor of the Canadian Administrative Agent,
for the benefit of the holders of the Canadian Borrower Obligations, by the
Canadian Borrower or any Canadian Guarantor, in each case, as amended or
modified from time to time in accordance with the terms hereof.


“Canadian Subsidiary” means any Subsidiary that is organized under the laws of
Canada or any of its provinces or territories.


“Canadian Super-Majority Lenders” means Canadian Revolving Lenders having
Canadian Revolving Commitments representing more than 66 2/3% of the Aggregate
Canadian Revolving Commitments of all Canadian Revolving Lenders, or if the
Canadian Revolving Commitment of each Canadian Revolving Lender has been
terminated, Canadian Revolving Lenders holding in the aggregate more than 66
2/3% of the outstanding Canadian Revolving Loans. The Canadian Revolving
Commitment or Canadian Revolving Loans of any Defaulting Lender shall be
disregarded in determining Canadian Super-Majority Lenders at any time.


“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person; provided,
that the subsequent adoption, issuance or effectiveness of any accounting
standards after the Restatement Date will not cause any lease that was not or
would not have been a Capital Lease on the Restatement Date to be deemed a
Capital Lease. For the avoidance of doubt, “Capital Leases” shall not include
operating leases or any agreements requiring the payment of rent or other
similar provisions (whether entered into prior to or after the Restatement Date)
if such lease was or would have been an operating lease on the Restatement Date.


“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Domestic Revolving Lenders, as collateral for L/C Obligations or obligations of
Lenders to fund participations in respect of L/C Obligations, cash or deposit
account balances or, if the applicable L/C Issuer shall agree in its reasonable
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the
applicable L/C Issuer. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.


“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any Lender, (ii) any domestic commercial bank of
recognized standing having capital and surplus in excess of




12



--------------------------------------------------------------------------------









$500,000,000 or (iii) any bank whose short-term commercial paper rating from S&P
is at least A-1 or the equivalent thereof or from Moody’s is at least P-1 or the
equivalent thereof (any such bank being an “Approved Bank”), in each case with
maturities of not more than 270 days from the date of acquisition, (c)
commercial paper and variable or fixed rate notes issued by any Approved Bank
(or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by financial institutions having
capital of at least $500,000,000 and the portfolios of which have at least 95%
of their assets invested in Investments of the character described in the
foregoing subdivisions (a) through (d).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Change of Control” means the occurrence of any of the following events:


(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 35% of the Equity Interests of PRA entitled to vote for members
of the board of directors or equivalent governing body of PRA on a fully diluted
basis (and taking into account all such securities that such person or group has
the right to acquire pursuant to any option right);


(b)during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of PRA cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose approval to that
board or equivalent governing body by the board or equivalent governing body or
by any committee of the board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose approval to that board or other




13



--------------------------------------------------------------------------------









equivalent governing body was approved by individuals referred to in clauses (i)
or (ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;


(c)if any Designated Borrower Revolving Commitments remain in effect and/or any
Designated Borrower Revolving Loans are outstanding, the Designated Borrower
shall cease to be a Wholly Owned Subsidiary (either directly or indirectly) of
PRA;


(d)    the Canadian Borrower shall cease to be a Wholly Owned Subsidiary (either
directly or indirectly) of PRA; or


(e)    the occurrence of any Fundamental Change under any Permitted Convertible
Notes.


“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent or the Canadian
Administrative Agent, as applicable, for the benefit of the holders of the
Obligations (or, as applicable, the Canadian Borrower Obligations), are
purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents.


“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Canadian Security Agreement, any Canadian Pledge
Agreement and other security documents as may be executed and delivered by the
Loan Parties pursuant to the terms of Section 7.14, and/or Section 2.02(f), as
applicable.


“Commitment” means, as to each Lender, the Domestic Revolving Commitment of such
Lender, the Multi Currency Revolving Commitment of such Lender, the Canadian
Revolving Commitment of such Lender, the Designated Borrower Revolving
Commitment of such Lender, the Term Loan Commitment of such Lender and/or the
Incremental Term Loan Commitment of such Lender.


“Commodity Exchange Act” means the Commodity Exchange Act and rules and
regulations promulgated thereunder (7 U.S.C. § 1 et seq.), as amended from time
to time, and any successor statute, rule or regulation.
 
“Competitor” means any Person identified by PRA in a list delivered to the
Administrative Agent and made available to the Lenders from time to time, which
such list may be updated by PRA from time to time pursuant to written notice to
the Administrative Agent, made available to the Lenders, provided, that no Event
of Default has occurred or is continuing at the time of such update.


“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.


“Connection Capital Taxes” means Taxes imposed by any Canadian federal or
provincial Governmental Authority on capital or net worth that are, in each
case, Other Connection Taxes.


“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Capital Expenditures” means, for any period, for PRA and its
Subsidiaries on a consolidated basis, all capital expenditures, as determined in
accordance with GAAP; provided, however, that Consolidated Capital Expenditures
shall not include (a) expenditures made with proceeds of any Involuntary
Disposition to the extent such expenditures are used to purchase property that
is the same as or




14



--------------------------------------------------------------------------------









similar to the property subject to such Involuntary Disposition, (b) Permitted
Acquisitions or (c) purchases of debt portfolios.


“Consolidated EBITDA” means, for any period, for PRA and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus the following, without duplication, to the extent deducted in calculating
such Consolidated Net Income: (a) Consolidated Interest Charges for such period,
(b) the provision for federal, state, local and foreign income taxes payable by
PRA and its Subsidiaries for such period, (c) depreciation and amortization
expense (including Amortization of Finance Receivables), (d) fees, costs and
expenses incurred in respect of this Agreement or in connection with any
disposition, incurrence of Consolidated Funded Indebtedness, Acquisition,
Investment or offering of Equity Interests, in each case as permitted under the
Loan Documents, (e) all other non-cash charges for such period, to the extent
such charges do not represent a cash charge in such period or any future period
and (f) any costs and expenses incurred by PRA in connection with any disputes
relating to the cost recovery method of accounting, all as determined in
accordance with GAAP.


“Consolidated Funded Indebtedness” means Funded Indebtedness of PRA and its
Subsidiaries on a consolidated basis determined in accordance with GAAP.


“Consolidated Interest Charges” means, for any period, for PRA and its
Subsidiaries on a consolidated basis, an amount equal to the sum of (i) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period plus (iv) losses on hedging obligations or
other derivative instruments (including Swap Contracts) entered into for the
purposes of hedging interest rate risk.


“Consolidated Net Income” means, for any period, for PRA and its Subsidiaries on
a consolidated basis, the net income of PRA and its Subsidiaries (excluding (i)
extraordinary gains or losses and (ii) the effects of discontinued operations)
for that period, as determined in accordance with GAAP.
    
“Consolidated Senior Secured Indebtedness” means, as of any date of
determination, all Consolidated Funded Indebtedness that, as of such date, is
secured by any Lien on any asset or property of PRA or any of its Subsidiaries.


“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Senior Secured Indebtedness as of
such date to (b) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended.
“Consolidated Tangible Net Worth” means at any date (i) the consolidated
stockholders’ equity of PRA as of such date minus (ii) to the extent reflected
in determining such consolidated stockholders’ equity at such date, the amount
of consolidated Intangible Assets of PRA and its Subsidiaries plus (iii) to the
extent reflected in determining such consolidated stockholders’ equity at such
date, the amount of the full adjustment recorded to consolidated stockholders’
equity of PRA on account of noncontrolling interests.


“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.
 




15



--------------------------------------------------------------------------------









“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.


“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect, including, if applicable, the
Companies’ Creditors Arrangement Act (Canada), the Bankruptcy and Insolvency Act
(Canada) and the Winding-up and Restructuring Act (Canada) and the restructuring
provisions of applicable Canadian corporate statutes.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that (x) with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum and (y)
with respect to a Canadian Prime Rate Loan, the Default Rate shall be an
interest rate equal to (i) the Canadian Prime Rate plus (ii) the Applicable
Rate, if any, applicable to Canadian Prime Rate Loans, plus (iii) 2% per annum,
in each case to the fullest extent permitted by applicable Laws, and (b) when
used with respect to Letter of Credit Fees, a rate equal to the Applicable Rate
plus 2% per annum.


“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and PRA in writing that such failure is the
result of such Lender’s good-faith and reasonable determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to any Agent, any L/C Issuer, the Swing Line
Lender or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit or Swing Line
Loans) within two Business Days of the date when due, (b) has notified PRA, the
Administrative Agent, the L/C Issuers or the Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such Lender’s determination not to
fund is reasonable and made in good faith, such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and such writing
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or PRA, to confirm in writing
to the Administrative Agent and PRA that it will comply




16



--------------------------------------------------------------------------------









with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and PRA), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or (iii)
become the subject of a Bail-in Action; provided, that, a Lender shall not be a
Defaulting Lender solely by virtue of (1) an Undisclosed Administration or (2)
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefore by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to PRA, the L/C Issuers,
the Canadian Administrative Agent, the Swing Line Lender and each other Lender
promptly following such determination.


“Designated Borrower” means the Subsidiary of PRA that joins as a Borrower
pursuant to Section 2.02(f)(iii).


“Designated Borrower Joinder Agreement” has the meaning specified in Section
2.02(f)(iii).


“Designated Borrower Revolving Note” has the meaning specified in Section
2.11(a).


“Designated Borrower Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, the Designated Borrower arising under any
Loan Document or otherwise with respect to any Designated Borrower Revolving
Loan, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Designated Borrower or any Affiliate thereof of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. The foregoing shall also include (a) all obligations under any Swap
Contract between the Designated Borrower and any Swap Bank that is permitted to
be incurred pursuant to Section 8.03(d) and (b) all obligations under any
Treasury Management Agreement between the Designated Borrower and any Treasury
Management Bank.


“Designated Borrower Revolving Commitments” has the meaning specified in Section
2.02(f)(iii).


“Designated Borrower Revolving Lenders” has the meaning specified in Section
2.02(f)(iii).
 
“Designated Borrower Revolving Loans” has the meaning specified in Section
2.02(f)(iii).


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary (including the
Equity Interests of any Subsidiary), including any sale,




17



--------------------------------------------------------------------------------









assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith, but
excluding (a) the sale, lease, license, transfer or other disposition of
inventory, accounts or assets in the ordinary course of business and in the
ordinary course of business portfolio management which may include sales from
portfolios acquired in the ordinary course of business under joint bids where
PRA is the lead purchaser; (b) the sale, lease, license, transfer or other
disposition in the ordinary course of business of surplus, obsolete or worn out
property no longer used or useful in the conduct of business of any Loan Party
and its Subsidiaries; (c) any sale, lease, license, transfer or other
disposition of property to any Loan Party or any Subsidiary; provided, that (i)
if the transferor of such property is PRA or a Guarantor, the transferee thereof
must be a Loan Party (other than the Designated Borrower, the Canadian Borrower
or a Canadian Guarantor), (ii) if the transferor of such property is the
Designated Borrower, the Canadian Borrower or a Canadian Guarantor, the
transferee thereof must be a Loan Party (except that, in the case of a transfer
by a Designated Borrower, the transferee may not be the Canadian Borrower or a
Canadian Guarantor, in the case of a transfer by the Canadian Borrower or a
Canadian Guarantor, the transferee may not be a Designated Borrower) and (iii)
to the extent such transaction constitutes an Investment, such transaction is
permitted under Section 8.02, (d) any Involuntary Disposition, (e) any lease,
license or sublicense of property to third parties in the ordinary course of
business, (f) the sale of NFR Assets, (g) the use of cash and Cash Equivalents,
(h) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar or replacement property or (ii)
the proceeds of such disposition are reasonably promptly applied to the purchase
price of such similar or replacement property, (i) the sale or discount, in each
case without recourse and in the ordinary course of business, of overdue
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof consistent with the
applicable Borrower’s or such Subsidiary’s commercially reasonable judgment; (j)
the abandonment, termination or other disposition of IP Rights or leasehold
interests in property in the ordinary course of business; and (k) dispositions
of Investments in joint ventures to the extent required by, or made pursuant to
customary buy/sell arrangements between, the joint venture parties set forth in
joint venture arrangements and similar binding arrangements.


“DNB” means DNB Bank ASA.


“Dollar” and “$” mean lawful money of the United States.


“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
in any Alternative Currency (including Canadian Dollars), the equivalent amount
thereof in Dollars as determined by the Administrative Agent, the Canadian
Administrative Agent or the applicable L/C Issuer, as the case may be, at such
time on the basis of the Spot Rate (determined in respect of the most recent
Revaluation Date) for the purchase of Dollars with such Alternative Currency.


“Domestic Borrowing Base” means an amount equal to the sum of (a) 35% of
Estimated Remaining Collections of all Eligible Asset Pools plus (b) 55% of
Estimated Remaining Collections of all Insolvency Eligible Asset Pools plus (c)
75% of Eligible Accounts, in each case as determined by the Administrative Agent
by reference to the most recent Borrowing Base Certificate delivered to the
Administrative Agent pursuant to Section 7.02(b). The Administrative Agent
and/or Lenders agree that any amendment entered into solely to alter the rate of
Estimated Remaining Collections shall not require an amendment fee to be payable
by any Loan Party.
 
“Domestic Revolving Borrowing” means a Borrowing comprised of Domestic Revolving
Loans.






18



--------------------------------------------------------------------------------









“Domestic Revolving Commitment” means, as to each Domestic Revolving Lender, its
obligation to (a) make Domestic Revolving Loans to PRA pursuant to Section 2.01,
(b) purchase participations in L/C Obligations and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Revolving A
Lender’s name on Schedule 2.01, in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto or in any agreement pursuant to Section
2.02(f) hereof to which such Lender is a party, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement.


“Domestic Revolving Exposure” means the aggregate Outstanding Amount of the
Domestic Revolving Loans of any Domestic Revolving Lender, plus such Domestic
Revolving Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations plus such Domestic Revolving Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans.


“Domestic Revolving Lender” means each Lender with a Domestic Revolving
Commitment.


“Domestic Revolving Loan” has the meaning specified in Section 2.01(a).


“Domestic Revolving Note” has the meaning specified in Section 2.11(a).


“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.


“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
PRA or any Subsidiary to make earn out or other similar contingency payments
(including purchase price adjustments, (other than working capital purchase
price adjustments), non-competition and consulting agreements) pursuant to the
documentation relating to such Acquisition. The amount of any Earn Out
Obligations at the time of determination shall be the aggregate amount, if any,
of such Earn Out Obligations that are required at such time to be recognized as
a liability on the consolidated balance sheet of PRA.


“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Eligible Accounts” means Accounts created by PRA or any Guarantor (other than a
Canadian Guarantor) that in each case satisfy the criteria set forth below as
reasonably determined in accordance with the Administrative Agent’s customary
practices. In general, Accounts shall be Eligible Accounts if:


(a)    such Accounts arise from the actual and bona fide sale and delivery of
goods by PRA or such Guarantor or rendition of services by PRA or such Guarantor
in the ordinary course of




19



--------------------------------------------------------------------------------









its business which transactions are completed in accordance with the terms and
provisions contained in any documents related thereto;


(b)    such Accounts are not unpaid more than (i) ninety (90) days after the
date of the original invoice therefor or (ii) more than sixty (60) days after
the date of the original due date therefor; provided, that the Administrative
Agent may in its discretion deem Accounts for which PRA or such Guarantor has
granted extended trade terms to be Eligible Accounts;


(c)    such Accounts do not arise from sales on consignment, guaranteed sale,
sale and return, sale on approval, or other terms under which payment by the
account debtor may be conditional or contingent;


(d)    the chief executive office of the account debtor with respect to such
Accounts is located in the United States of America or Canada;


(e)    such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon PRA’s or such Guarantor’s satisfactory completion of any further
performance under the agreement giving rise thereto), bill and hold invoices or
retainage invoices, except as to bill and hold invoices, if the Administrative
Agent shall have received an agreement in writing from the account debtor, in
form and substance satisfactory to the Administrative Agent, confirming the
unconditional obligation of the account debtor to take the goods related thereto
and pay such invoice;


(f)    the account debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by PRA or such Guarantor to
such account debtor or claimed owed by such account debtor shall be deemed
Eligible Accounts);


(g)    there are no facts, events or occurrences which would materially impair
the validity, enforceability or collectability of such Accounts or reduce the
amount payable or delay payment thereunder;


(h)    such Accounts are subject to the first priority, valid and perfected
security interest of the Administrative Agent;


(i)    neither the account debtor nor any officer or employee of the account
debtor with respect to such Accounts is an officer, employee, agent or other
Affiliate of PRA or any Guarantor;


(j)    the account debtors with respect to such Accounts are not any foreign
government, the United States of America, any department, agency or
instrumentality thereof, unless, if the account debtor is the United States of
America, any department, agency or instrumentality thereof, upon Administrative
Agent’s request, the Federal Assignment of Claims Act of 1940, as amended, has
been complied with in a manner satisfactory to the Administrative Agent;


(k)    there are no proceedings or actions which are threatened or pending
against the account debtors with respect to such Accounts which might result in
any material adverse change




20



--------------------------------------------------------------------------------









in any such account debtor’s financial condition (including, without limitation,
any bankruptcy, dissolution, liquidation, reorganization or similar proceeding);


(l)    such Accounts are not owed by an account debtor who has Accounts unpaid
more than the periods permitted in clause (b) of this definition which
constitute more than fifty percent (50%) percent of the total Accounts of such
account debtor; and


(m)    such Accounts are owed by account debtors deemed creditworthy at all
times by the Administrative Agent in good faith in its commercially reasonable
discretion.


The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by the Super-Majority
Lenders in good faith based on either: (i) an event, condition or other
circumstance arising after the date hereof, and the change or new criteria for
Eligible Accounts has a reasonable relationship to such event, condition or
circumstance and is not duplicative of any reserve or other criteria, or (ii) an
event, condition or other circumstance existing on the date hereof to the extent
Administrative Agent or any Lender has no written notice thereof from PRA prior
to the date hereof, in either case under clause (i) or (ii) which adversely
affects or could reasonably be expected to adversely affect the Accounts in the
good faith determination of the Super-Majority Lenders. Any Accounts that are
not Eligible Accounts shall nevertheless be part of the Collateral. For the
avoidance of doubt, Eligible Accounts shall not include any Accounts or
Receivables included in the determination of Estimated Remaining Collections.
For the avoidance of doubt, it is understood and agreed that “Eligible Accounts”
shall not include any Canadian Eligible Accounts.


“Eligible Asset Pools” means those existing Asset Pools accepted by the Lenders
on the Restatement Date and newly acquired Asset Pools of PRA and the Guarantors
(which shall exclude, for purposes of this definition, Canadian Guarantors)
acquired from Asset Pool Sellers not affiliated with PRA or any Guarantor, that
in each case, (i) are not Insolvency Eligible Asset Pools, and (ii) meet all of
the following requirements:


(a)    the Receivables in such Asset Pool, taken as a whole, comply in all
material respects with all applicable laws and regulations, including, but not
limited to, truth in lending and credit disclosure laws and regulations;


(b)    all amounts and information appearing on the applicable Asset Pool Report
furnished to the Administrative Agent and the Lenders in connection therewith
are true and correct in all material respects;


(c)    PRA or a Guarantor has good and marketable title and has the right to
pledge, assign and deliver the Assets of such Asset Pool, free from all liens,
claims, encumbrances or security interests whatsoever; provided that such Assets
may be subject to recall or putback rights;


(d)    no more than one percent (1%) of the number of Receivables in such Asset
Pool constitute Receivables with respect to which the Account Debtor thereon or
any guarantor thereof is employed by or related to PRA or any Guarantor or is
PRA or any Guarantor;


(e)    to the knowledge of a Responsible Officer no condition exists that
materially and adversely affects the Estimated Remaining Collections of the
Asset Pool; and


(f)    since the acquisition of the Asset Pool by PRA or the Guarantors, no sale
of any Receivable within the Asset Pool has occurred except arms length sales to
non‑affiliated third parties.




21



--------------------------------------------------------------------------------











“Eligible Assets” means property that is used or useful in the same or a similar
line of business as PRA, the Canadian Borrower, as applicable, and their
Subsidiaries were engaged in on the Restatement Date (or any reasonable
extensions or expansions thereof or any business ancillary thereto).


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).


“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.


“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.


“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any Hazardous
Materials into the environment.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of PRA, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with PRA within the meaning of Section 414(b) or (c) of the
Internal Revenue Code (and Sections 414(m) and (o) of the Internal Revenue Code
for purposes of provisions relating to Section 412 of the Internal Revenue
Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of PRA or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by PRA or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer




22



--------------------------------------------------------------------------------









Plan is in reorganization; (d) the filing of a notice of intent with the PBGC to
terminate a Pension Plan or, the treatment of a Pension Plan or Multiemployer
Plan amendment as a termination under Sections 4041 or 4041A of ERISA, as
applicable; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan or Multiemployer Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the determination that any
Pension Plan or Multiemployer Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Internal Revenue Code or Sections 303, 304 and 305 of ERISA, as applicable;
or (h) the imposition of any material liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
PRA or any ERISA Affiliate.


“Estimated Remaining Collections” means the aggregate gross remaining cash
collections which PRA or Portfolio Recovery Associates anticipate to receive
from an Asset Pool as reflected in its Level Yield accounting process. Such
remaining amounts shall be calculated by PRA or Portfolio Recovery Associates
(as the case may be) in accordance with GAAP and in a manner consistent with
past practice and with the methodology employed in the reporting of Estimated
Remaining Collections in PRA’s public filings; provided, however, the manner and
method of computing Estimated Remaining Collections and all assumptions made in
connection therewith shall be explained by PRA to the Administrative Agent in
reasonable detail promptly upon the Administrative Agent’s reasonable request
(in addition, at the request of the Administrative Agent, at the time of such
explanation to the Administrative Agent or on one additional occasion, PRA will
explain the manner and method of computing Estimated Remaining Collections and
all assumptions made in connection therewith to the Lenders present for such
explanation). Any material deviation from the current method and assumptions
used in computing Estimated Remaining Collections must be acceptable to the
Super-Majority Lenders in their sole and absolute discretion. For the avoidance
of doubt, it is understood and agreed that “Estimated Remaining Collections”
shall not include any Canadian Estimated Remaining Collections.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Euro” and “EUR” means the lawful currency of the Participating Member States
introduced in accordance with the EMU legislation.


“Eurodollar Base Rate” means:


(a)    for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Dollars, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate, which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
reasonably designated by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b)    for any Interest Period with respect to a Eurodollar Rate Loan
denominated in Canadian Dollars, the rate per annum equal to the Canadian Dealer
Offered Rate (“CDOR”), or a comparable or successor rate which rate is approved
by the Canadian Administrative Agent, as displayed and identified on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be reasonably designated by the Canadian




23



--------------------------------------------------------------------------------









Administrative Agent from time to time) (in such case, the “CDOR Rate”) at or
about 10:00a.m. (Toronto, Ontario time) on the first day of such Interest Period
(or such other day as is generally treated as the rate fixing day by market
practice in such interbank market, as determined by the Canadian Administrative
Agent) (or if such day is not a Business Day, then on the immediately preceding
Business Day) with a term equivalent to such Interest Period;


(c)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at approximately 11:00 a.m., London
time, determined two Business Days prior to such date for Dollar deposits with a
term of one month commencing that date;


provided, that, (i) to the extent a comparable or successor rate is approved by
the applicable Agent in connection herewith, the approved rate shall be applied
to the applicable Interest Period in a manner consistent with market practice;
provided, further, that, to the extent such market practice is not
administratively feasible for such Agent, such approved rate shall be applied to
the applicable Interest Period as otherwise reasonably determined by the
applicable Agent and (ii) if the Eurodollar Base Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Eurodollar Rate” means (a) for any Interest Period with respect to any
Eurodollar Rate Loan, a rate per annum determined by the applicable Agent to be
equal to the quotient obtained by dividing (i) the Eurodollar Base Rate for such
Eurodollar Rate Loan for such Interest Period by (ii) one minus the Eurodollar
Reserve Percentage for such Eurodollar Rate Loan for such Interest Period and
(b) for any day with respect to any Base Rate Loan bearing interest at a rate
based on the Eurodollar Rate, a rate per annum determined by the Administrative
Agent to be equal to the quotient obtained by dividing (i) the Eurodollar Base
Rate for such Base Rate Loan for such day by (ii) one minus the Eurodollar
Reserve Percentage for such Base Rate Loan for such day.


“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) or clause (b) of the definition of “Eurodollar Rate”. Eurodollar Rate
Loans may be denominated in Dollars or in an Alternative Currency. All Revolving
Loans denominated in an Alternative Currency (other than Canadian Prime Rate
Loans) or made to a Designated Borrower must be Eurodollar Rate Loans.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan and for each outstanding Base Rate Loan the interest on
which is determined by reference to the Eurodollar Rate, in each case, shall be
adjusted automatically as of the effective date of any change in the Eurodollar
Reserve Percentage.


“European Multicurrency Revolving Credit Facility” means that certain Third
Amendment and Restatement Agreement, dated as of September 2, 2016, to the
Multicurrency Revolving Credit Facility Agreement (as may be amended, modified,
supplemented, released, discharged, extended, restated or amended and restated
from time to time), by and among PRA Group Europe Holding S.à.r.l., as borrower,
the guarantors party thereto from time to time, the lenders party thereto from
time to time and DNB, as the facility agent and security agent.


“Event of Default” has the meaning specified in Section 9.01.






24



--------------------------------------------------------------------------------









“Excluded Domestic Subsidiary” means any Domestic Subsidiary of PRA
substantially all of the assets of which consist (directly or indirectly through
one or more Excluded Domestic Subsidiaries) of equity securities of one or more
“controlled foreign corporations” as defined in Section 957 of the Internal
Revenue Code.


“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Restatement Date as contemplated by Section
7.12, (a) any owned or leased real property, unless requested by the Required
Lenders after an Event of Default shall have occurred and is continuing, (b) any
personal property (including, without limitation, motor vehicles) in respect of
which perfection of a Lien is not either (i) governed by the UCC or the PPSA, as
applicable, or (ii) effected by appropriate evidence of the Lien being filed in
either the United States Copyright Office, the United States Patent and
Trademark Office or the Canadian Intellectual Property Office, unless requested
by the Administrative Agent or the Required Lenders, (c) the Equity Interests of
(i) any Foreign Subsidiary not directly owned by any such Loan Party and (ii)
any Excluded Domestic Subsidiary or direct Foreign Subsidiary of a Loan Party to
the extent not required to be pledged to secure the Obligations pursuant to
Section 7.14(a), (d) any property which, subject to the terms of Section 8.09,
is subject to a Lien of the type described in Section 8.01(i) pursuant to
documents which prohibit such Loan Party from granting any other Liens in such
property, (e) any lease, license, contract, property right or agreement to which
any Loan Party is a party or any of its rights or interests thereunder if and
only for so long as the grant of a Lien in any such lease, license, contract,
property right or agreement will (i) violate any law, rule or regulation
applicable to such Loan Party, (ii) result in or will constitute a breach,
termination, or default under any such lease, license, contract, property right
or agreement, (iii) result in or will constitute the abandonment, invalidation
or enforceability of any right, title or interest of such Loan Party in any such
lease, license, contract, property right or agreement, or (iv) requires any
consent not obtained by such Loan Party under any such lease, license, contract,
property right or agreement, (f) (i) deposit accounts established solely for the
purpose of funding payroll, payroll taxes, withholding tax, employee wage and
benefit payments and other tax and employee fiduciary accounts and (ii) other
deposit accounts and other similar accounts of any Loan Party (and all cash,
cash equivalents and other securities or investments held therein) with an
average balance for all accounts excluded by this clause (f)(ii) not in excess
of $500,000 in the aggregate for all such accounts, (g) trust accounts
maintained solely on behalf of a Loan Party’s customers in the ordinary course
of business; (h) any “intent to use” trademark applications for which a
statement of use has not been filed, but only until such statement is filed
with, and accepted by, the United States Patent and Trademark Office or the
Canadian Intellectual Property Office, but only to the extent that, and solely
during the period in which, the grant of a security interest therein would
impair the validity or enforceability of such “intent to use” trademark
applications; and (i) any assets for which the Administrative Agent determines
that the costs of obtaining a security interest is excessive in relation to the
value of the security to be afforded thereby or obtaining such security interest
is not commercially practicable.


“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 4.08 and any other “keepwell, support
or other agreement” for the benefit of such Loan Party and any and all
guarantees of such Loan Party’s Swap Obligations by other Guarantors) at the
time the Guaranty of such Loan Party, or a grant by such Loan Party of a
security interest, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that




25



--------------------------------------------------------------------------------









is attributable to swaps for which such Guaranty or security interest is or
becomes excluded in accordance with the first sentence of this definition.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) Connection Capital Taxes, (c) in the case
of a Lender, U.S. Federal or Canadian withholding Taxes imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in the Loan or Commitment (other
than pursuant to an assignment request by PRA under Section 11.13) or (ii) such
Lender changes its Lending Office, except in each case to the extent that
pursuant to Section 3.01(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (e) any U.S. federal withholding taxes imposed under
FATCA.


“Existing Credit Agreement” has the meaning given to such term in the recitals
to this Agreement.
“Existing Permitted Convertible Notes” means Indebtedness of PRA in the form of
senior, unsecured convertible notes in an aggregate amount not to exceed
$300,000,000 and issued pursuant to that certain Indenture dated as of August
13, 2013, with Wells Fargo Bank, National Association, as trustee.


“Extraordinary Receipt” means cash (a) proceeds of insurance of PRA, the
Canadian Borrower or any Guarantor (excluding any key man life insurance and
excluding proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings) and (b) proceeds from any
condemnation or other taking for public use of, any Property of PRA, the
Canadian Borrower or any Guarantor.


“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement entered into in connection with the foregoing.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.






26



--------------------------------------------------------------------------------









“Fee Letter” means the letter agreement, dated March 29, 2017 among PRA, Bank of
America and MLPF&S.


“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a Lender
that is not a U.S. Person, and (b) if the applicable Borrower is not a U.S.
Person, a Lender that is resident or organized under the laws of a jurisdiction
other than that in which such Borrower is resident for tax purposes. For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.


“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


“Fundamental Change” has the meaning given to such term (or analogous term) in
the definitive documentation for the Permitted Convertible Notes.
 
“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    the outstanding principal amount of all obligations for borrowed money,
whether current or long-term (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;


(b)    all purchase money Indebtedness;


(c)    the principal portion of all obligations under conditional sale or other
title retention agreements relating to property purchased by PRA or any
Subsidiary (other than customary reservations or retentions of title under
agreements with suppliers entered into in the ordinary course of business);


(d)    all obligations arising under letters of credit (including standby and
commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;


(e)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business)
(for the avoidance of doubt, such deferred purchase price of property or
services shall not include accrued bonuses or other compensation);




27



--------------------------------------------------------------------------------











(f)    the Attributable Indebtedness of Capital Leases, Securitization
Transactions and Synthetic Leases;


(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment on or prior to the 90th day following the Maturity
Date in respect of any Equity Interests in such Person or any other Person
(other than customary put rights or redemption obligations arising as a result
of a change of control), valued, in the case of a redeemable preferred interest,
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends;


(h)    all Funded Indebtedness of others secured by (or for which the holder of
such Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; provided that the amount of Funded
Indebtedness with respect to such Person who has given such Lien under this
clause (h) shall be deemed to be the lesser of the amount of such Indebtedness
that is so secured and the fair market value of such property;


(i)    all Guarantees with respect to Funded Indebtedness of the types specified
in clauses (a) through (h) above of another Person; and


all Funded Indebtedness of the types referred to in clauses (a) through (i)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or joint venturer, except to the extent that Funded Indebtedness
is expressly made non-recourse (or such Person is not otherwise liable for such
Funded Indebtedness) to such Person.


For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder. For the avoidance of doubt, “Funded
Indebtedness” shall not include any deferred Tax liabilities or Swap Contracts.


“GAAP” means generally accepted accounting principles in the United States,
consistently applied and as in effect from time to time.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state, provincial,
territorial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).


“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or




28



--------------------------------------------------------------------------------









other obligation of the payment or performance thereof or to protect such
obligee against loss in respect thereof (in whole or in part); provided,
however, that the term “Guarantee” shall not include endorsements of instruments
for deposit or collection in the ordinary course of business or other ordinary
course indemnities or indemnities entered into in connection with dispositions,
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee referred to (x) in clause (a) shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made (or, if such Guarantee is
limited by its terms to a lesser amount, such lesser amount) or, if not stated
or determinable, the maximum reasonably anticipated liability in respect thereof
as determined by the guaranteeing Person in good faith and (y) in clause (b)
shall be the lesser of the amount referred to in clause (a) and the value of the
property subject to such Lien. The term “Guarantee” as a verb has a
corresponding meaning.


“Guarantors” means, collectively, (a) each Domestic Subsidiary of PRA that is a
Wholly Owned Subsidiary identified as a “Guarantor” on the signature pages
hereto, (b) each Person that joins as a Guarantor pursuant to Section 7.12 or
otherwise, (c) with respect to (i) Obligations under any Swap Contract between
any Loan Party (other than PRA or any Specified Loan Party) and any Swap Bank
that is permitted to be incurred pursuant to Section 8.03(d), (ii) Obligations
under any Treasury Management Agreement between any Loan Party (other than PRA)
and any Treasury Management Bank, (iii) any Swap Obligation of a Specified Loan
Party (determined before giving effect to Sections 4.01 and 4.08) under the
Guaranty, and (iv) the Designated Borrower Obligations, PRA and (v) the Canadian
Borrower Obligations, PRA and the Canadian Guarantors, and (d) the successors
and permitted assigns of the foregoing; provided, that, none of the Excluded
Domestic Subsidiaries shall be “Guarantors” with respect to PRA’s Obligations
under the Loan Documents.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of the Agents and
the Lenders pursuant to Article IV.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Honor Date” has the meaning set forth in Section 2.03(c).


“Income from Operations” means, “income from operations” as it appears on PRA’s
financial statements as filed with the SEC, excluding any one-time,
non-recurring charges or unusual charges that are presented in accordance with
GAAP in the operating income calculation appearing on PRA’s financial statements
as filed with the SEC.


“Incremental Term Loan” shall have the meaning provided in Section 2.01(f).


“Incremental Term Loan Commitment” means, as to each Incremental Term Loan
Lender, the commitment of such Incremental Term Loan Lender to make the
Incremental Term Loan hereunder pursuant to the Incremental Term Loan Lender
Joinder Agreement; provided that, at any time after the funding of the
Incremental Term Loan, determination of “Required Lenders” and “Super-Majority
Lenders” shall include the Outstanding Amount of the Incremental Term Loan.






29



--------------------------------------------------------------------------------









“Incremental Term Loan Lender” means each of the Persons identified as an
“Incremental Term Loan Lender” in the Incremental Term Loan Lender Joinder
Agreement, together with their respective successors and assigns.


“Incremental Term Loan Lender Joinder Agreement” means a joinder agreement,
substantially in the form of Exhibit K, executed and delivered in accordance
with the provisions of Section 2.02(f).


“Incremental Term Loan Maturity Date” shall be as set forth in the Incremental
Term Loan Lender Joinder Agreement.


“Incremental Term Note” has the meaning specified in Section 2.11(a).


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)    all Funded Indebtedness;


(b)    the Swap Termination Value of any Swap Contract;


(c)    all Guarantees with respect to outstanding Indebtedness of the types
specified in clauses (a) and (b) above of any other Person; and


(d)    all Indebtedness of the types referred to in clauses (a) through (c)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which PRA or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to PRA or such Subsidiary or PRA or such Subsidiary is not
otherwise liable for such Indebtedness.


For purposes of this definition, the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness. For the avoidance of doubt, Indebtedness
shall not include (a) deferred or prepaid revenue or (b) Permitted Bond Hedge
Transactions or Permitted Warrant Transactions.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Indemnitees” has the meaning specified in Section 11.04(b).


“Information” has the meaning specified in Section 11.07.


“Insolvency Eligible Asset Pools” means Asset Pools of PRA or any Guarantor
(which shall exclude, for purposes of this definition, Canadian Guarantors) in
which the debtors are subject to a proceeding under an order from the Bankruptcy
Code of the United States or to a proceeding under the Companies' Creditors
Arrangement Act (Canada), the Bankruptcy and Insolvency Act (Canada) or the
Winding-up and Restructuring Act (Canada) that in each case meet all of the
following requirements:






30



--------------------------------------------------------------------------------









(a)    the Receivables in such Asset Pool, taken as a whole, comply in all
material respects with all applicable laws and regulations, including, but not
limited to, truth in lending and credit disclosure laws and regulations;


(b)    all amounts and information appearing on the applicable Asset Pool Report
furnished to the Administrative Agent and the Lenders in connection therewith
are true and correct in all material respects;


(c)    PRA or a Guarantor has good and marketable title and has the right to
pledge, assign and deliver the Assets of such Asset Pool, free from all liens,
claims, encumbrances or security interests whatsoever; provided that such Assets
may be subject to recall or putback rights;


(d)    no more than one percent (1%) of the number of Receivables in such Asset
Pool constitute Receivables with respect to which the Account Debtor thereon or
any guarantor thereof is employed by or related to PRA or any Guarantor or is
PRA or any Guarantor;


(e)    to the knowledge of a Responsible Officer no condition exists that
materially and adversely affects the Estimated Remaining Collections of the
Asset Pool; and


(f)    since the acquisition of the Asset Pool by PRA or the Guarantors, no sale
of any Receivable within the Asset Pool has occurred except arms length sales to
non‑affiliated third parties.


“Intangible Assets” means the amount of all unamortized debt discount and
expense, goodwill, patents, trademarks, service marks, trade names, copyrights,
organization or developmental expenses and other assets treated as intangible
assets under GAAP (but not in any event including deferred taxes).


“Interest Payment Date” means (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates and (b) as to any Base
Rate Loan (including a Swing Line Loan) or any Canadian Prime Rate Loan, the
last Business Day of each March, June, September and December and the Maturity
Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or nine or twelve months if agreed to by all Lenders) thereafter, as selected
by the applicable Borrower in its Loan Notice provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to (i) exactly 30, 60, 90 or 180 days later, as
applicable, (ii) one of the next three succeeding Business Days or (iii) one of
the three immediately preceding Business Days specified by the applicable
Borrower in the Loan Notice, provided that the Interest Period must end on a
Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;






31



--------------------------------------------------------------------------------









(c)    no Interest Period with respect to any Revolving Loan or Term Loan shall
extend beyond the Maturity Date with respect to such Revolving Loan or Term
Loan; and


(d)    no Interest period with respect to the Incremental Term Loan shall extend
beyond the Incremental Term Loan Maturity Date.


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Internal Revenue Service” or “IRS” means the United States Internal Revenue
Service.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.


“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.


“IP Rights” has the meaning specified in Section 6.17.


“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and PRA (or any Subsidiary) or in favor of such L/C Issuer
and relating to any such Letter of Credit.


“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a Domestic Subsidiary that is a Wholly Owned
Subsidiary in accordance with the provisions of Section 7.12.


“Joint Lead Arrangers” means MLPF&S, Capital One, N.A., Fifth Third Bank and
SunTrust Robinson Humphrey, Inc., in their capacities as joint lead arrangers
and joint bookrunners.


“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any such Governmental
Authority.


“L/C Advance” means, with respect to each Domestic Revolving Lender, such
Domestic Revolving Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage.






32



--------------------------------------------------------------------------------









“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Domestic Revolving Loans.


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.


“L/C Issuers” means (a) Bank of America and (b) any Lender designated by the
Company as an “L/C Issuer” hereunder and approved the Administrative Agent that
has agreed to such designation, each in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.09. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.


“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns, each Person that executes a
lender joinder agreement or commitment agreement in accordance with Section
2.02(f), each Canadian Revolving Lender, each Designated Borrower Revolving
Lender and each Incremental Term Loan Lender and, as the context requires,
includes the Swing Line Lender.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify PRA and the
applicable Agent.


“Letter of Credit” means any standby letter of credit issued hereunder.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by an L/C Issuer.


“Letter of Credit Expiration Date” means the day that is thirty days prior to
the Maturity Date for the Domestic Revolving Loans then in effect (or, if such
day is not a Business Day, the next preceding Business Day).


“Letter of Credit Fee” has the meaning specified in Section 2.03(h).


“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Domestic Revolving Commitments and (b) $25,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Domestic
Revolving Commitments.


“Level Yield” means the process used by PRA or the Canadian Borrower, as
applicable, to implement the guidance of ASC 310-30 and, upon adoption of ASU
2016-13, the guidance of ASC 31- and ASC 326-20, in accounting for finance
receivables, including the interest method of revenue recognition.


“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), charge, or preference, priority or other security interest
or preferential arrangement in the nature of




33



--------------------------------------------------------------------------------









a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing) except for
licenses of IP Rights owned by PRA or any Subsidiary which are granted in the
ordinary course of business.


“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Domestic Revolving Loan, Multi Currency Revolving Loan,
Canadian Revolving Loan, Designated Borrower Revolving Loan, Swing Line Loan,
Term Loan or Incremental Term Loan.


“Loan Documents” means this Agreement, each Note, each Issuer Document, each
Joinder Agreement, each Incremental Term Loan Lender Joinder Agreement, the
Designated Borrower Joinder Agreement, any agreement creating or perfecting
rights in Cash Collateral pursuant to the provisions of Section 2.14 of this
Agreement, the Collateral Documents, the Fee Letter and each other document,
agreement or instrument that the Administrative Agent and PRA agree in writing
shall constitute a “Loan Document”.


“Loan Notice” means a notice of (a) a Borrowing of Loans, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurodollar Rate
Loans, in each case pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the applicable Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the applicable Agent), appropriately
completed and signed by a Responsible Officer of the applicable Borrower.


“Loan Parties” means, collectively, the Borrowers and each Guarantor.


“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.


“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of this Agreement which constitutes fees, costs or charges imposed on
lenders generally in the jurisdiction in which such Lender is domiciled, subject
to regulation, or has its Lending Office by any Governmental Authority.
 
“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties or financial condition of
PRA and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of PRA and the Guarantors, taken as a whole to perform their material
obligations under any Loan Document; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.


“Maturity Date” means May 5, 2022.


“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 102% of the Fronting Exposure of the L/C Issuers with respect to
Letters of Credit issued and outstanding at such time and (b) with respect to
Cash Collateral consisting of cash or deposit account balances provided in
accordance with the provisions of (x) Section 2.14(a)(i), an amount equal to
102% of the applicable L/C Borrowing or (y) Section 2.14(a)(ii) or (a)(iii), an
amount equal to 102% of the Outstanding Amount of all L/C Obligations.






34



--------------------------------------------------------------------------------









“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), in its
capacity as joint lead arranger and joint bookrunner.


“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.


“Multi Currency Revolving Borrowing” means a Borrowing comprised of Multi
Currency Revolving Loans.


“Multi Currency Revolving Commitment” means, as to each Multi Currency Revolving
Lender, its obligation to make Multi Currency Revolving Loans to PRA pursuant to
Section 2.01, in an aggregate principal amount at any one time outstanding not
to exceed the amount set forth opposite such Multi Currency Revolving Lender’s
name on Schedule 2.01, in the Assignment and Assumption pursuant to which such
Multi Currency Revolving Lender becomes a party hereto or in any agreement
pursuant to Section 2.02(f) hereof to which such Multi Currency Revolving Lender
is a party, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.


“Multi Currency Revolving Lender” means each Lender with a Multi Currency
Revolving Commitment.


“Multi Currency Revolving Loan” has the meaning specified in Section 2.01(b).


“Multi Currency Revolving Note” has the meaning specified in Section 2.11(a).
 
“Multi Currency Revolving Outstandings” means the aggregate Outstanding Amount
of the Multi Currency Revolving Loans of any Multi Currency Revolving Lender.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA and that is subject to Title IV of ERISA, to which
PRA or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.


“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (which include PRA or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.


“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Extraordinary Receipt, net of (a) direct costs incurred in
connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions or brokerage fees or
commissions), (b) taxes paid or payable as a result thereof, (c) in the case of
any Disposition, the amount necessary to retire any Indebtedness secured by a
Permitted Lien on the related property, (d) all amounts that are set aside as a
reserve (A) for adjustments in respect of the purchase price of any asset, (B)
for any liabilities, to the extent such reserve is required by GAAP, and (C) for
the payment of unassumed liabilities relating to the assets sold or otherwise
disposed of (voluntarily or involuntarily) at the time of, or within 30 days
after, the date of such sale or other disposition, and (e) any escrow for any
contractual indemnification obligation; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other




35



--------------------------------------------------------------------------------









disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition, Debt Issuance or Extraordinary Receipt; provided,
however, that such net cash proceeds shall not include any such funds received
by any Person in respect of any third party claim against such Person and
applied to pay (or reimburse such Person for its prior payment of) such claim
plus related costs and expenses.


“NFR Assets” means the assets that are accounted for on the balance sheet of PRA
filed with the SEC as “finance receivables”.


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.


“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.


“Note” or “Notes” means the Domestic Revolving Notes, the Multi Currency
Revolving Notes, the Canadian Revolving Notes, the Designated Borrower Revolving
Notes, the Swing Line Note, the Term Notes and/or the Incremental Term Notes,
individually or collectively, as appropriate.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. The foregoing shall also include (a)
all obligations under any Swap Contract between any Loan Party and any Swap Bank
that is permitted to be incurred pursuant to Section 8.03(d) and (b) all
obligations under any Treasury Management Agreement between any Loan Party and
any Treasury Management Bank; provided that the “Obligations” of a Loan Party
shall exclude any Excluded Swap Obligations with respect to such Loan Party.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).






36



--------------------------------------------------------------------------------









“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).
“Outstanding Amount” means (a) with respect to any Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of any Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by a
Borrower of Unreimbursed Amounts.


“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the applicable Agent, an L/C Issuer, or the Swing Line Lender, as
the case may be (in each case, with respect to Obligations owing to such
Person), in accordance with banking industry rules on interbank compensation,
and (b) with respect to any amount denominated in an Alternative Currency, the
rate of interest per annum at which overnight deposits in the applicable
Alternative Currency, in an amount approximately equal to the amount with
respect to which such rate is being determined, would be offered for such day by
a branch or Affiliate of Bank of America in the applicable offshore interbank
market for such currency to major banks in such interbank market.


“Participant” has the meaning specified in Section 11.06(d).


“Participant Register” has the meaning specified in Section 11.06(d).


“Participating Member State” means each state so described in any EMU
Legislation.


“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.


“Pension Act” means the Pension Protection Act of 2006.


“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in, with respect to plan years ending
prior to the effective date of the Pension Act, Section 412 of the Internal
Revenue Code and Section 302 of ERISA, each as in effect prior to the Pension
Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Internal Revenue
Code and Sections 302, 303, 304 and 305 of ERISA.


“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding a Multiemployer Plan) that is maintained or is
contributed to by PRA and any ERISA Affiliate and is either covered by Title IV
of ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.


“Permitted Acquisitions” means Investments consisting of an Acquisition by a
Loan Party or any of its Subsidiaries, provided that (i) no Default shall have
occurred and be continuing or would result from such Acquisition, (ii) the
property acquired (or the property of the Person acquired) in such Acquisition
is used or useful in any lines of business of PRA or its Subsidiaries permitted
under Section 8.07 (or any reasonable




37



--------------------------------------------------------------------------------









extensions or expansions thereof or any business ancillary thereto), (iii)
within 30 days of such Acquisition (or such longer period as may be agreed by
the Administrative Agent in its reasonable discretion), the Administrative Agent
shall have received all items in respect of the Equity Interests or property
acquired in such Acquisition required to be delivered by the terms of Section
7.12 and/or Section 7.14, (iv) in the case of an Acquisition of the Equity
Interests of another Person, the board of directors (or other comparable
governing body) of such other Person shall have duly approved such Acquisition,
(v) PRA shall have delivered to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Acquisition on a Pro
Forma Basis, (a) the Loan Parties would be in compliance with the financial
covenants set forth in Section 8.11 as of the most recent fiscal quarter for
which PRA was required to deliver financial statements pursuant to Section
7.01(a) or (b), (vi) the representations and warranties made by the Loan Parties
in each Loan Document shall be true and correct in all material respects at and
as if made as of the date of such Acquisition (after giving effect thereto)
except to the extent such representations and warranties expressly relate to an
earlier date, (vii) if such transaction involves the purchase of an interest in
a partnership between PRA (or a Subsidiary) as a general partner and entities
unaffiliated with PRA or such Subsidiary as the other partners, such transaction
shall be effected by having such equity interest acquired by a corporate holding
company directly or indirectly wholly-owned by PRA newly formed for the sole
purpose of effecting such transaction and (viii) the aggregate consideration
(including cash and non-cash consideration, any assumption of Indebtedness,
deferred purchase price and any Earn-Out Obligations) paid by the Loan Parties
and their Subsidiaries for all such Acquisitions shall not exceed $250,000,000
in any fiscal year (provided, that with respect to an Acquisition by any
Subsidiary that is not a Loan Party, such aggregate consideration shall not
exceed $50,000,000 in any fiscal year); provided, further, that no more than
$150,000,000 of the aggregate consideration paid by the Loan Parties for all
such Acquisitions in any fiscal year shall be attributable to non-NFR Assets
(for the avoidance of doubt, if all or any portion of any deferred payment
obligations or Earn Out Obligations shall not be paid or shall not become
payable in accordance with the underlying acquisition documents for such
Permitted Acquisition, such amounts shall not be included in the calculation of
the aforementioned limits for the fiscal year such Permitted Acquisition was
consummated).


“Permitted Bond Hedge Transactions” means one or more call or capped call
options (or substantively equivalent derivative transaction) relating to PRA’s
common stock (or other securities or property following a merger event or other
change of the common stock of PRA) purchased by PRA in connection with the
issuance of any Permitted Convertible Notes; provided that the purchase price
for such Permitted Bond Hedge Transactions, less the proceeds received by PRA
from the sale of any related Permitted Warrant Transactions, does not exceed the
net proceeds received by PRA from the issuance of such Permitted Convertible
Notes in connection with such Permitted Bond Hedge Transactions.


“Permitted Convertible Notes” means, collectively, the Existing Permitted
Convertible Notes and the Add-On Permitted Convertible Notes.


“Permitted Investments” means, at any time, Investments by any Loan Party or any
of its Subsidiaries permitted to exist at such time pursuant to the terms of
Section 8.02.


“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.




“Permitted Subordinated Debt” means, any Indebtedness that has been subordinated
to the Obligations on terms and conditions, and pursuant to documents,
reasonably satisfactory to Administrative Agent and Required Lenders; provided
that in connection with any incurrence of Permitted Subordinated




38



--------------------------------------------------------------------------------









Debt: (a) upon the incurrence of such Permitted Subordinated Debt, a Responsible
Officer of PRA shall deliver a certificate to Administrative Agent and Lenders
detailing that, after giving effect to such incurrence, PRA shall be in pro
forma compliance with all financial covenants set forth in Section 8.11; (b) the
Permitted Subordinated Debt shall not contain (i) any covenants (or defaults
having the same effect as a covenant) that are more restrictive than those
covenants or defaults set forth herein or (ii) any cross-default provisions to
the Loan Documents; (c) the other terms of such Permitted Subordinated Debt
taken as a whole shall not be more restrictive than those set forth herein; (d)
the lender extending such Permitted Subordinated Debt is not an Affiliate of
PRA; (e) the terms of such Permitted Subordinated Debt shall not require any
principal payments, redemption, amortization, prepayments, repurchases or
defeasance prior to ninety‑one (91) days after the Maturity Date; and (f) any
liens securing such Permitted Subordinated Debt shall be subordinated to the
Liens granted in favor of the Administrative Agent in a manner reasonably
satisfactory to the Required Lenders.


“Permitted Warrant Transactions” means one or more call options, warrants or
rights to purchase (or substantively equivalent derivative transaction) relating
to PRA’s common stock (or other securities or property following a merger event
or other change of the common stock of PRA) sold by PRA substantially
concurrently in connection with any purchase by PRA of a related Permitted Bond
Hedge Transaction.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of PRA or any ERISA
Affiliate or any such Plan to which PRA or any ERISA Affiliate is required to
contribute on behalf of any of its employees, but in all cases, excluding a
Multiemployer Plan.


“Platform” has the meaning specified in Section 7.02.


“Pledge Agreement” means the amended and restated pledge agreement dated as of
the Restatement Date executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by each of the Loan Parties, as
amended or modified from time to time in accordance with the terms hereof.


“Portfolio Recovery Associates” means Portfolio Recovery Associates, LLC, a
Delaware limited liability company.


“PPSA” means the Personal Property Security Act (British Columbia) and the
Regulations thereunder, as from time to time in effect, provided, however, if
attachment, perfection or priority of the Canadian Administrative Agent’s
security interests in any Collateral are governed by the personal property
security laws of any jurisdiction other than British Columbia, PPSA shall mean
those personal property security laws in such other jurisdiction for the
purposes of the provisions hereof relating to such attachment, perfection or
priority and for the definitions related to such provisions.


“Pro Forma Basis” means, for purposes of calculating the financial covenants set
forth in Section 8.11 (including for purposes of determining the Applicable
Rate), that any Disposition, Involuntary Disposition, Acquisition, acquisition
of any debt portfolio or Restricted Payment shall be deemed to have occurred as
of the first day of the most recent four fiscal quarter period preceding the
date of such transaction for which PRA was required to deliver financial
statements pursuant to Section 7.01(a) or (b). In connection with the foregoing,
(a) with respect to any Disposition or Involuntary Disposition, income statement
and cash flow statement items (whether positive or negative) attributable to the
property disposed of shall be




39



--------------------------------------------------------------------------------









excluded to the extent relating to any period occurring prior to the date of
such transaction and (b) with respect to any Acquisition, (i) income statement
items attributable to the Person or property acquired shall be included to the
extent relating to any period applicable in such calculations to the extent (A)
such items are not otherwise included in such income statement items for PRA and
its Subsidiaries in accordance with GAAP or in accordance with any defined terms
set forth in Section 1.01 and (B) such items are supported by financial
statements or other information reasonably satisfactory to the Administrative
Agent and (ii) any Indebtedness incurred or assumed by PRA or any Subsidiary
(including the Person or property acquired) in connection with such transaction
(A) shall be deemed to have been incurred as of the first day of the applicable
period and (B) if such Indebtedness has a floating or formula rate, shall have
an implied rate of interest for the applicable period for purposes of this
definition determined by utilizing the rate which is or would be in effect with
respect to such Indebtedness as at the relevant date of determination.


“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of PRA containing reasonably detailed calculations of the financial covenants
set forth in Section 8.11 as of the most recent fiscal quarter end for which PRA
was required to deliver financial statements pursuant to Section 7.01(a) or (b)
after giving effect to the applicable transaction on a Pro Forma Basis.


“Public Lender” has the meaning specified in Section 7.02.


“Purchase Agreement” means the agreement between PRA, the Canadian Borrower or
any Guarantor and any Asset Pool Seller for the purchase of an Asset Pool.


“Qualified ECP Guarantor” means at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.


“Receivable” shall mean a purchased account established for a bank credit card,
retail credit card, consumer installment loan, auto loan, line of credit,
commercial loan or any other loan, any right to payment associated with life
settlements, any indebtedness related to the provision of goods or services or
any claim, right to payment or recovery or indebtedness or similar item
evidencing past or future payment obligations of any type which can be evaluated
and valued by PRA’s or the Canadian Borrower’s (or any Subsidiary’s) models, in
each case purchased by PRA, the Canadian Borrower or a Guarantor and any
reasonable extension or expansion thereof, as set forth and described in a
Purchase Agreement, and all unpaid balances due with respect to such Receivable,
together with (to the extent available) all documents evidencing such agreement
to make payment of such unpaid balances, including, without limitation, each
credit card application or agreement, and each promissory note, receivable,
obligation, chattel paper, payment agreement, contract, installment sale
agreement or other obligation or promise to pay, all as described and referred
to in a Purchase Agreement.
 
“Recipient” means each Agent, any Lender, any L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.


“Register” has the meaning specified in Section 11.06(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.






40



--------------------------------------------------------------------------------









“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.


“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice, (b) with respect to an L/C Credit
Extension, a Letter of Credit Application and (c) with respect to a Swing Line
Loan, a Swing Line Loan Notice.


“Required Designated Borrower Revolving Lenders” means, as of any date of
determination, Designated Borrower Revolving Lenders having more than 50% of the
Aggregate Designated Borrower Revolving Commitments, or if the Designated
Borrower Revolving Commitment of each Designated Borrower Revolving Lender has
been terminated, Designated Borrower Revolving Lenders holding in the aggregate
more than 50% of the outstanding Designated Borrower Revolving Loans. The
Commitments of any Defaulting Lender that is a Designated Borrower Revolving
Lender shall be disregarded in determining Required Designated Borrower
Revolving Lenders at any time.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable L/C Issuer, as the case may be, in making such
determination.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, senior vice president - finance or general counsel
of PRA and, solely for purposes of the delivery of certificates pursuant to
Sections 5.01 or 7.12(b), the secretary or any assistant secretary of PRA and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the applicable Agent or any other officer or employee of
the applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the applicable Agent. Any document delivered hereunder
that is signed by a Responsible Officer shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of PRA or the applicable Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of PRA or the applicable Loan
Party. In each case, to the extent requested by the applicable Agent, each
Responsible Officer will provide an incumbency certificate and appropriate
authorization documentation, in form and substance satisfactory to such Agent.


“Restatement Date” means the date hereof.
 
“Restricted Amount” has the meaning specified in Section 2.05(b)(vii).


“Restricted Payment” means (a) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests of any
Loan Party or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or on account of any return of capital to PRA’s
stockholders, partners or members (or the equivalent Person thereof), or any
setting apart of funds or property for any of the foregoing, (b) the initial
premium amount for a Permitted Bond Hedge Transaction less the proceeds received
by PRA from the sale of any related Permitted Warrant Transactions, (c) any
payment made in cash to holders of Permitted Convertible Notes in excess of the
original principal amount thereof and interest thereon (together with cash in
lieu of any fractional shares), unless and to the extent that a corresponding
amount is received in cash (whether through




41



--------------------------------------------------------------------------------









a direct cash payment or a settlement in shares of stock that are immediately
sold for cash) substantially contemporaneously (or a commercially reasonable
period of time prior to or after such cash payment to such holders) from the
other parties to a Permitted Bond Hedge Transaction relating to such Permitted
Convertible Notes, and (d) any cash payment made in connection with the
settlement of a Permitted Warrant Transaction (or the portion thereof remaining
after giving effect to any netting or set-off against termination or similar
payments under an applicable Permitted Bond Hedge Transaction) solely to the
extent PRA has the right to elect to satisfy such payment obligation through the
issuance of shares of common stock but declines to make such election; provided,
notwithstanding anything in the foregoing to the contrary, neither the
conversion of convertible debt or Permitted Warrant Transactions into capital
stock (including cash for fractional shares), nor the purchase, redemption,
retirement, acquisition, cancellation or termination of convertible debt or
Permitted Warrant Transactions made with Equity Interests shall be a Restricted
Payment.


“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurodollar Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Rate Loan
denominated in an Alternative Currency pursuant to Section 2.02, and (iii) such
additional dates as the applicable Agent shall determine or the Required Lenders
shall require; and (b) with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by an L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the applicable Agent or applicable L/C Issuer shall
determine or the Required Lenders shall require.


“Revolving Loan” means a Domestic Revolving Loan, a Multi Currency Revolving
Loan, a Canadian Revolving Loan or a Designated Borrower Revolving Loan, as the
case may be.


“Revolving Note” has the meaning specified in Section 2.11(a).


“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.


“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the applicable Agent or the applicable L/C Issuer, as the case may
be, to be customary in the place of disbursement or payment for the settlement
of international banking transactions in the relevant Alternative Currency.


“Sanctions” means any international economic sanction administered or enforced
by the United States government (including, without limitation, OFAC), the
United Nations Security Council, the European Union, Her Majesty’s Treasury, the
Government of Canada or other relevant sanctions authority.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.




42



--------------------------------------------------------------------------------











“Security Agreement” means the amended and restated security agreement dated as
of the Restatement Date executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by each of the Loan Parties, as
amended or modified from time to time in accordance with the terms hereof.


“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.


“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.


“Specified Loan Party” means any Loan Party or Guarantor that is not an
“eligible contract participant” under the Commodity Exchange Act (determined
prior to giving effect to Section 19 of the AGG Guaranty Agreement).
 
“Spot Rate” for a currency means the rate determined by the applicable Agent or
the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
applicable Agent or the applicable L/C Issuer may obtain such spot rate from
another financial institution designated by such Agent or such L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the applicable
L/C Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency.


“Sterling” and “£” mean the lawful currency of the United Kingdom.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of PRA.






43



--------------------------------------------------------------------------------









“Subsidiary Guarantors” means each Domestic Subsidiary of PRA that is a Wholly
Owned Subsidiary identified as a “Guarantor” on the signature pages hereto, and
each other Wholly Owned Domestic Subsidiary that joins as a Subsidiary Guarantor
pursuant to Section 7.12, together with their successors and permitted assigns;
provided that, “Subsidiary Guarantor” shall not include any Excluded Domestic
Subsidiaries.


“Sufficient Liquidity” means cash and Cash Equivalents (including, without
limitation, availability under the Domestic Revolving Commitments and Multi
Currency Revolving Commitments) in an aggregate amount equal to 115% of the sum
of the principal amount of the Permitted Convertible Notes contemplated to be
paid by PRA in cash.
“Super-Majority Lenders” means Lenders having Total Credit Exposures
representing more than 66 2/3% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Super-Majority Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or the applicable L/C Issuer, as the case may be, in making
such determination.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Loan Party and (b)
any Lender on the Restatement Date or Affiliate of such Lender that is party to
a Swap Contract with any Loan Party in existence on the Restatement Date, in
each case to the extent permitted by Section 8.03(d).


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that,
for the avoidance of doubt, “Swap Contract” shall not include the Permitted
Convertible Notes, any Permitted Bond Hedge Transactions or Permitted Warrant
Transactions.


“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act; provided
that, for the avoidance of doubt, “Swap Obligations” shall not include the
Permitted Convertible Notes, any Permitted Bond Hedge Transactions or Permitted
Warrant Transactions.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in




44



--------------------------------------------------------------------------------









such Swap Contracts (which may include a Lender or any Affiliate of a Lender),
in each case, only to the extent representing an obligation of the obligor
thereunder.


“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.


“Swing Line Loan” has the meaning specified in Section 2.04(a).


“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B or such other form as approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent pursuant), appropriately
completed and signed by a Responsible Officer of PRA.


“Swing Line Note” has the meaning specified in Section 2.11(a).


“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Aggregate Domestic Revolving Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Domestic Revolving Commitments.


“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP. For the avoidance of doubt, “Synthetic Leases” shall
not include operating leases.


“TARGET Day” means any day on which the Trans‑European Automated Real‑time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Term Loan” has the meaning specified in Section 2.01(d).


“Term Loan Commitment” means, as to each Lender, its obligation to make its
portion of the Term Loan to PRA pursuant to Section 2.01(d), in the principal
amount set forth opposite such Lender’s name on Schedule 2.01. The aggregate
principal amount of the Term Loan Commitments of all of the Lenders as in effect
on the Restatement Date is FOUR HUNDRED AND FIFTY MILLION DOLLARS
($450,000,000).


“Term Note” has the meaning specified in Section 2.11(a).


“Terrorist Financing Act (Canada)” has the meaning specified in Section 8.16.


“Threshold Amount” means $25,000,000.


“Total Canadian Revolving Outstandings” means the aggregate Outstanding Amount
of all Canadian Revolving Loans.




45



--------------------------------------------------------------------------------











“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Domestic Revolving Exposure, Multi Currency Revolving Credit
Exposure, Canadian Revolving Credit Exposure, Outstanding Amount of all
Designated Borrower Revolving Loans, Outstanding Amount of all Term Loans and
Outstanding Amount of all Incremental Term Loans of such Lender at such time.


“Total Domestic Revolving Outstandings” means the aggregate Outstanding Amount
of all Domestic Revolving Loans, all Swing Line Loans and all L/C Obligations.


“Total Multi Currency Revolving Outstandings” means the aggregate Outstanding
Amount of all Multi Currency Revolving Loans.
 
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overdraft,
credit or debit card, funds transfer, automated clearinghouse, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services and other cash
management services.


“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Loan Party and (b) any Lender on the Restatement Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Loan Party in existence on the Restatement Date.
“Type” means, with respect to any Loan, its character as a Base Rate Loan, a
Canadian Prime Rate Loan or a Eurodollar Rate Loan.


“UCC” means the Uniform Commercial Code, as in effect from time to time, in New
York.


“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).


“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory or authority or regulator under or based on the law in the
country where such Lender or such parent company is subject to home
jurisdiction, if applicable law requires that such appointment not be disclosed.


“United States” and “U.S.” mean the United States of America.


“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).


“Unused Fee” has the meaning specified in Section 2.09(a).


“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.


“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).






46



--------------------------------------------------------------------------------









“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by PRA directly or indirectly through other Persons 100% of whose
Equity Interests are at the time owned, directly or indirectly, by PRA.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.02Other Interpretive Provisions.


With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
real and personal property and tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.


(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.




47



--------------------------------------------------------------------------------











(d)Wherever the phrase “to the knowledge of any Loan Party” or words of similar
import relating to the knowledge or the awareness of any Loan Party are used in
this Agreement or any other Loan Document, such phrase shall mean and refer to
the actual knowledge of a Responsible Officer of any Loan Party acting
diligently and in good faith.


(e)Any requirement under this Agreement that a matter be appropriate,
satisfactory or acceptable to the applicable Agent (or any words of similar
import) shall mean, in each case, such Agent acting reasonably. Any requirement
under this Agreement that requires the determination, judgment or discretion of
the applicable Agent (or any concept of similar import) shall require such Agent
to make such determination, judgment or discretion (or any concept of similar
import) in good faith in the exercise of reasonable (from the perspective of a
secured creditor) creditor business judgment.


(f)All references to the “payment in full” of the Obligations or “as long as any
of the Obligations shall be outstanding” or words of similar import shall mean
to exclude any (i) contingent indemnification obligations, (ii) contingent
expense reimbursement obligations, (iii) Letters of Credit to the extent cash
collateralized or appropriate backstop letters of credit have been issued and
(iv) obligations under Treasury Management Agreements or Swap Contracts.


(g)All references to the payment of fees and expenses of the Agents or any
Lender (other than counsel fees and expenses) shall mean the reasonable and
documented out-of-pocket fees; and, with respect to the fees and expenses of
counsel, shall mean the reasonable and documented out-of-pocket fees and
expenses of one outside law firm for the Agents and Lenders collectively (and,
in the event of any actual or potential conflict of interest, one additional
counsel for each Lender subject to such conflict), any necessary local counsel
and shall not include any fees or expenses of internal counsel to an Agent or
any Lender.


1.03Accounting Terms.


(a)Generally. Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner consistent with that used in
preparing the Audited Financial Statements; provided, however, that calculations
of Attributable Indebtedness under any Synthetic Lease or the implied interest
component of any Synthetic Lease shall be made by PRA in accordance with
accepted financial practice and consistent with the terms of such Synthetic
Lease.


(b)Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either PRA or the Required Lenders shall so request, the
Administrative Agent, the Lenders and PRA shall negotiate in good faith to amend
such ratio or requirement to preserve the original intent thereof in light of
such change in GAAP (subject to the approval of the Required Lenders); provided
that, until so amended, such ratio or requirement shall continue to be computed
in accordance with GAAP prior to such change therein.






48



--------------------------------------------------------------------------------









(c)Calculations. Notwithstanding the above, the parties hereto acknowledge and
agree that all calculations of the financial covenants in Section 8.11
(including for purposes of determining the Applicable Rate) shall be made on a
Pro Forma Basis.


(d)FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of PRA and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.


1.04Rounding.


Any financial ratios required to be maintained by PRA pursuant to this Agreement
(or required to be satisfied in order for a specific action to be permitted
under this Agreement) shall be calculated by dividing the appropriate component
by the other component, carrying the result to one place more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).


1.05Exchange Rates; Currency Equivalents.


(a)The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Dollar Equivalent amounts of L/C
Credit Extensions and Outstanding Amounts denominated in Canadian Dollars. The
Canadian Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating Canadian Dollar Equivalent of
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder, calculating financial covenants hereunder
or any payments required to be made on account of any Loan hereunder or as
otherwise provided herein (including clause (b) below), the applicable amount of
any currency (other than Dollars) for purposes of the Loan Documents shall be
such Dollar Equivalent amount as so determined by the Administrative Agent or
the applicable L/C Issuer, as applicable.


(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurodollar Rate Loan or the issuance, amendment
or extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Borrowing, Eurodollar Rate
Loan or Letter of Credit is denominated in an Alternative Currency, such amount
shall be the relevant Alternative Currency Equivalent of such Dollar amount
(rounded to the nearest unit of such Alternative Currency, with 0.5 of a unit
being rounded upward), as determined by the applicable Agent or the applicable
L/C Issuer, as the case may be; provided, that the foregoing shall not result in
any amount owed hereunder in an Alternative Currency to be increased as a result
of the foregoing determination or paid in any currency other than such
Alternative Currency. For purposes of determining compliance with any basket or
dollar threshold specified in any representation, covenant or event of default
contained in this Agreement, any amounts denominated in any foreign currency
shall be converted to the Dollar Equivalent thereof based on the Spot Rate (or,
if not an Alternative Currency, the applicable exchange rate determined by PRA)
for such foreign currency on the date on which the relevant transaction is
consummated and in no event shall the Loan Parties thereafter be deemed to not
be in compliance




49



--------------------------------------------------------------------------------









with any such basket or dollar threshold solely as a result of a change in such
Spot Rate (or, if not an Alternative Currency, the applicable exchange rate
determined by PRA).


1.06Additional Alternative Currencies.


(a)The Borrowers may from time to time request that Eurodollar Rate Loans or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. Any such request shall be
subject to the approval of the Administrative Agent and the L/C Issuers. In the
case of any such request with respect to the making of Eurodollar Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Multi Currency Revolving Lenders; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuers.


(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., four Business Days (or, in the case of any Special Notice Currency,
ten Business Days) prior to the date of the desired Credit Extension (or such
other time or date as may be agreed by the Administrative Agent and the L/C
Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurodollar Rate Loans, the Administrative Agent shall promptly
notify each Multi Currency Revolving Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the L/C Issuers thereof. Each Multi Currency Revolving Lender (in the
case of any such request pertaining to Eurodollar Rate Loans) or the L/C Issuers
(in the case of a request pertaining to Letters of Credit) shall notify the
Administrative Agent, not later than 11:00 a.m., five Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.


(c)Any failure by a Multi Currency Revolving Lender or an L/C Issuer, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Multi Currency
Revolving Lender or such L/C Issuer, as the case may be, to permit Eurodollar
Rate Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Multi Currency Revolving
Lenders consent to making Eurodollar Rate Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Rate Loans; and if the Administrative
Agent and the L/C Issuers consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify PRA and such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify PRA.


1.07Change of Currency.


(a)Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation);
provided that if and to the extent that such legislation or member state




50



--------------------------------------------------------------------------------









provides that any such obligation may be paid by the debtor in either the Euro
or such other currency, then the applicable Borrower shall be permitted to repay
such amount either in the Euro or such other currency. If, in relation to the
currency of any such member state, the basis of accrual of interest expressed in
this Agreement in respect of that currency shall be inconsistent with any
convention or practice in the London interbank market for the basis of accrual
of interest in respect of the Euro, such expressed basis shall be replaced by
such convention or practice with effect from the date on which such member state
adopts the Euro as its lawful currency; provided that if any Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall take effect, with respect to such Borrowing, at the end
of the then current Interest Period.


(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.


(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Agents may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.


1.08Times of Day.


Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).


1.09Letter of Credit Amounts.


Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01Commitments.


(a)Domestic Revolving Loans. Subject to the terms and conditions set forth
herein, each Domestic Revolving Lender severally agrees to make loans (each such
loan, a “Domestic Revolving Loan”) to PRA in Dollars from time to time on any
Business Day during the applicable Availability Period in an aggregate amount
not to exceed at any time outstanding the amount of such Domestic Revolving
Lender’s Domestic Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Domestic Revolving Loans, (i) the Total Domestic
Revolving Outstandings shall not exceed the Aggregate Domestic Revolving
Commitments, (ii) the Total Domestic Revolving Outstandings plus the Multi
Currency Revolving Exposure plus




51



--------------------------------------------------------------------------------









outstanding amount of the Term Loans plus the outstanding amount of the
Incremental Term Loan shall not exceed the Domestic Borrowing Base, and (iii)
the Domestic Revolving Exposure of any Domestic Revolving Lender shall not
exceed such Lender’s Domestic Revolving Commitment. Within the limits of each
Domestic Revolving Lender’s Domestic Revolving Commitment, and subject to the
other terms and conditions hereof, PRA may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01. Domestic
Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.


(b)Multi Currency Revolving Loans. Subject to the terms and conditions set forth
herein, each Multi Currency Revolving Lender severally agrees to make loans
(each such loan, a “Multi Currency Revolving Loan”) to PRA in Dollars or in one
or more Alternative Currencies from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of such Lender’s Multi Currency Revolving Commitment; provided,
however, that after giving effect to any Borrowing of Multi Currency Revolving
Loans, (i) the Total Multi Currency Revolving Outstandings shall not exceed the
Aggregate Multi Currency Revolving Commitments, (ii) the Domestic Revolving
Exposure plus the Multi Currency Revolving Outstandings plus the outstanding
amount of the Term Loan plus the outstanding amount of the Incremental Term Loan
shall not exceed the Domestic Borrowing Base, and (iii) the Multi Currency
Revolving Outstandings of any Multi Currency Revolving Lender shall not exceed
such Lender’s Multi Currency Revolving Commitment. Within the limits of each
Multi Currency Revolving Lender’s Multi Currency Revolving Commitment, and
subject to the other terms and conditions hereof, PRA may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Multi Currency Revolving Loans in Dollars may be Base Rate Loans or Eurodollar
Rate Loans, or a combination thereof, as further provided herein. Multi Currency
Revolving Loans in an Alternative Currency may only be Eurodollar Rate Loans.


(c)Canadian Revolving Loans. Subject to the terms and conditions set forth
herein, each Canadian Revolving Lender severally agrees to make loans (each such
loan, a “Canadian Revolving Loan”) to the Canadian Borrower in Canadian Dollars
from time to time on any Business Day during the applicable Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Canadian Revolving Commitment; provided, however, that after giving
effect to any Borrowing of Canadian Revolving Loans, (i) the Total Canadian
Revolving Outstandings shall not exceed the Aggregate Canadian Revolving
Commitments, (ii) the Total Canadian Revolving Outstandings shall not exceed the
Canadian Borrowing Base and (iii) the Canadian Revolving Exposure of any
Canadian Revolving Lender shall not exceed such Lender’s Canadian Revolving
Commitment. Within the limits of each Canadian Revolving Lender’s Canadian
Revolving Commitment, and subject to the other terms and conditions hereof, the
Canadian Borrower may borrow under this Section 2.01, prepay under Section 2.05,
and reborrow under this Section 2.01. Canadian Revolving Loans in Canadian
Dollars may be Canadian Prime Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided herein.


(d)Term Loan. Subject to the terms and conditions set forth herein, each Lender
with a Term Loan Commitment severally agrees to make its portion of a term loan
(the “Term Loan”) to PRA in Dollars on the Restatement Date in an amount not to
exceed such Lender’s Term Loan Commitment. Amounts repaid on the Term Loan may
not be reborrowed. The Term Loan may consist of Base Rate Loans or Eurodollar
Rate Loans or a combination thereof, as further provided herein.




52



--------------------------------------------------------------------------------











(e)Designated Borrower Revolving Loans. Subject to Section 2.02(f), on or after
the effective date of the Designated Borrower Joinder Agreement, each Designated
Borrower Revolving Lender severally agrees to make Designated Borrower Revolving
Loans to the Designated Borrower in Dollars or in one or more Alternative
Currencies from time to time on any Business Day during the Availability Period
in an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Designated Borrower Revolving Commitment; provided, that, after giving
effect to any Borrowing of Designated Borrower Revolving Loans, (i) the
Outstanding Amount of Designated Borrower Revolving Loans shall not exceed the
Aggregate Designated Borrower Revolving Commitments, (ii) the Outstanding Amount
of Designated Borrower Revolving Loans shall not exceed the borrowing base set
forth in the Designated Borrower Joinder Agreement, and (iii) the Designated
Borrower Revolving Loans of any Lender shall not exceed such Lender’s Designated
Borrower Revolving Commitment. Within the limits of each Lender’s Designated
Borrower Revolving Commitment, and subject to the other terms and conditions
hereof, the Designated Borrower may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Designated Borrower
Revolving Loans in Dollars may be Base Rate Loans or Eurodollar Rate Loans, or a
combination thereof, as further provided therein. Designated Borrower Revolving
Loans in an Alternative Currency may only be Eurodollar Rate Loans.


(f)Incremental Term Loan. Subject to Section 2.02(f), on the effective date of
the Incremental Term Loan Lender Joinder Agreement, each Incremental Term Loan
Lender severally agrees to make its portion of a term loan (the “Incremental
Term Loan”) in a single advance to PRA in Dollars in the amount of its
respective Incremental Term Loan Commitment as set forth in the Incremental Term
Loan Lender Joinder Agreement; provided, however, that after giving effect to
such advances, (i) the Outstanding Amount of the Incremental Term Loan shall not
exceed the aggregate amount of the Incremental Term Loan Commitments of the
Incremental Term Loan Lenders and (ii) the Total Domestic Revolving Outstandings
plus the Multi Currency Revolving Outstandings plus the outstanding amount of
the Term Loan plus the outstanding amount of the Incremental Term Loan shall not
exceed the Domestic Borrowing Base. Amounts repaid on the Incremental Term Loan
may not be reborrowed. The Incremental Term Loan may consist of Base Rate Loans,
Eurodollar Rate Loans, or a combination thereof, as PRA may request.


(g)PRA shall use commercially reasonable efforts to the extent practicable to
allocate Borrowings such that the percentages of the Domestic Revolving Loans
and Multi Currency Revolving Loans outstanding on an approximate basis at any
time under each such facility are not disproportionate, as determined in the
reasonable discretion of PRA.


2.02Borrowings, Conversions and Continuations of Loans.


(a)Each Borrowing, each conversion of Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the applicable
Borrower’s irrevocable notice to the applicable Agent, which may be given by:
(A) telephone or (B) a Loan Notice; provided that any telephonic notice must be
confirmed immediately by delivery to the applicable Agent of a Loan Notice. Each
such notice must be received by the applicable Agent not later than 11:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of, Eurodollar Rate Loans denominated in Dollars
or of any conversion of Eurodollar Rate Loans denominated in Dollars to Base
Rate Loans, (ii) four Business Days (or five Business Days in the case of a
Special Notice Currency) prior to the requested date of any




53



--------------------------------------------------------------------------------









Borrowing or continuation of Eurodollar Rate Loans denominated in Alternative
Currencies and (iii) on the requested date of any Borrowing of Base Rate Loans
or Canadian Prime Rate Loans. Each Borrowing of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of the Dollar Equivalent
of $2,000,000 or a whole multiple of the Dollar Equivalent of $1,000,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans or Canadian Prime Rate Loans shall
be in a principal amount of the Dollar Equivalent of $1,000,000 or a whole
multiple of the Dollar Equivalent of $500,000 in excess thereof. Each Loan
Notice (whether telephonic or written) shall specify (i) whether the requested
Borrowing is to be a Domestic Revolving Borrowing, a Multi Currency Revolving
Borrowing, a Canadian Revolving Borrowing, a Borrowing of Designated Borrower
Revolving Loans, a Borrowing of the Term Loan or a Borrowing of the Incremental
Term Loan, (ii) whether the applicable Borrower is requesting a Borrowing, a
conversion of Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (iii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iv) the
principal amount of Loans to be borrowed, converted or continued, (v) the Type
of Loans to be borrowed or to which existing Loans are to be converted, (vi) if
applicable, the duration of the Interest Period with respect thereto and (vii)
the currency of the Loans to be borrowed. If the applicable Borrower fails to
specify a currency in a Loan Notice requesting a Borrowing of Revolving Loans,
then the Revolving Loans so requested shall be made in Dollars (or, in the case
of Canadian Revolving Loans, Canadian Dollars). If the applicable Borrower fails
to specify a Type of a Loan in a Loan Notice or if the applicable Borrower fails
to give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans (or, in the
case of Canadian Revolving Loans, Canadian Prime Rate Loans); provided, however,
that in the case of a failure to timely request a continuation of Revolving
Loans denominated in an Alternative Currency, such Loans shall be continued as
Eurodollar Rate Loans in their original currency with an Interest Period of one
month. Any automatic conversion to Base Rate Loans or Canadian Prime Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the applicable Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any Loan Notice, but fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. No Revolving Loan may be
converted into or continued as a Revolving Loan denominated in a different
currency, but instead must be prepaid in the original currency of such Revolving
Loan and then reborrowed in the other currency.


(b)Following receipt of a Loan Notice, the applicable Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
the applicable Borrower, the applicable Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans or Canadian Prime Rate
Loans, or continuation of Revolving Loans denominated in a currency other than
Dollars or Canadian Dollars, in each case, as described in the preceding
subsection. In the case of a Borrowing, each Lender shall make the amount of its
Loan available to the applicable Agent in Same Day Funds at the Administrative
Agent’s Office or the Canadian Administrative Agent’s Office, as applicable, for
the applicable currency not later than 1:00 p.m., in the case of any Revolving
Loan denominated in Dollars, any Canadian Revolving Loan or the Term Loan, and
not later than the Applicable Time specified by the applicable Agent in the case
of any Revolving Loan in an Alternative Currency, in each case on the Business
Day specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 5.02 (and, if such Borrowing is the initial
Credit Extension, Section 5.01), the applicable Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Administrative




54



--------------------------------------------------------------------------------









Agent either at the option of the applicable Borrower by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and acceptable to) the applicable Agent by such
Borrower; provided, however, that if, on the date of a Borrowing of Revolving
Loans denominated in Dollars, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings and second, shall be made available to such Borrower as
provided above.


(c)Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of the Interest Period for such Eurodollar
Rate Loan. If an Event of Default shall have occurred and be continuing, no
Loans (other than Alternative Currency Loans) may be requested as, converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.


(d)The applicable Agent shall promptly notify PRA and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, the applicable Agent shall notify PRA and the Lenders of any change
in Bank of America’s prime rate used in determining the Base Rate, or the
Canadian Prime Rate, as applicable, promptly following the public announcement
of such change.


(e)After giving effect to all Borrowings, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 12 Interest Periods in effect with respect to all Loans.


(f)PRA may at any time and from time to time, upon prior written notice by PRA
to the Administrative Agent, increase the Commitments (but not the Letter of
Credit Sublimit or the Swing Line Sublimit) in an aggregate amount not to
exceed, $45,000,000.


(i)Increase in Aggregate Domestic Revolving Commitments. PRA may, at any time
and from time to time, upon prior written notice by PRA to the Administrative
Agent increase the Aggregate Domestic Revolving Commitments (but not the Letter
of Credit Sublimit or the Swing Line Sublimit) with additional Domestic
Revolving Commitments from any existing Lender with a Domestic Revolving
Commitment or new Domestic Revolving Commitments from any other Person selected
by PRA and reasonably acceptable to the Administrative Agent and the L/C
Issuers; provided that:


(A)any such increase shall be in a minimum principal amount of $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, or such other integral
amount as the Administrative Agent may agree in its reasonable discretion;


(B)no Default or Event of Default shall exist and be continuing at the time of
any such increase;


(C)no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;






55



--------------------------------------------------------------------------------









(D)(1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent; and as
a condition precedent to such increase, PRA shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the date of such increase
signed by a Responsible Officer of such Loan Party (1) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (2) in the case of PRA, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (y) no Default or Event of Default
exists; and


(E)Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Domestic Revolving Commitments pursuant to this Section 2.02(f)(i) and
to include thereon any Person that becomes a Lender pursuant to this Section
2.02(f)(i).


(ii)Increase in Canadian Revolving Commitments. The Canadian Borrower may, at
any time and from time to time, upon prior written notice by the Canadian
Borrower to the Canadian Administrative Agent increase the Aggregate Canadian
Revolving Commitments with additional Canadian Revolving Commitments from any
existing Canadian Revolving Lender or new Canadian Revolving Commitments from
any other Person selected by the Canadian Borrower and reasonably acceptable to
the Canadian Administrative Agent; provided that:


(A)any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof, or such other integral
amount as the Canadian Administrative Agent may agree in its reasonable
discretion;


(B)no Default or Event of Default shall exist and be continuing at the time of
any such increase;


(C)no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;


(D)(1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Canadian Administrative Agent and/or (2)
any existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Canadian Administrative
Agent; and as a condition precedent to such increase, PRA shall deliver to the
Canadian Administrative Agent a certificate of each Loan Party (including the
Canadian Borrower) dated as of the date of such increase signed by a Responsible
Officer of such Loan Party (1)




56



--------------------------------------------------------------------------------









certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (2) in the case of PRA, certifying that, before
and after giving effect to such increase, (x) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the date of such increase, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, and except that for purposes of this Section 2.02(f), the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01, and (y) no Default or
Event of Default exists; and


(E)Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Canadian Revolving Commitments pursuant to this Section 2.02(f)(ii)
and to include thereon any Person that becomes a Lender pursuant to this Section
2.02(f)(ii).


(iii)Institution of Designated Borrower Revolving Commitments. The Designated
Borrower may, pursuant to this Section 2.02(f) request to establish an
additional tranche of revolving Commitments (“Designated Borrower Revolving
Commitments” and the related Revolving Loans, “Designated Borrower Revolving
Loans”) to be available to such Designated Borrower to be added as an additional
Borrower hereunder, which such Designated Borrower shall be a Foreign Subsidiary
of PRA. Such request must be made upon not less than 15 Business Days’ written
notice from PRA to the Administrative Agent (or such shorter period as may be
agreed by the Administrative Agent in its sole discretion), and the
Administrative Agent shall promptly deliver counterparts of such notice to each
Lender. The Designated Borrower Revolving Commitments shall be effected by an
agreement in substantially the form of Exhibit I (a “Designated Borrower Joinder
Agreement”), duly executed by the Borrower, the Designated Borrower, the
Administrative Agent and each Lender that elects to make the Designated Borrower
Revolving Loans (the “Designated Borrower Revolving Lenders”); subject to the
satisfaction of the conditions precedent set forth in Section 2.02(f)(i)
(including the conditions set forth in clause (A) above).


(A)The parties hereto acknowledge and agree that prior to any proposed
Designated Borrower becoming entitled to utilize the credit facilities provided
for herein the Administrative Agent, on behalf of the Lenders shall have
received such supporting resolutions, incumbency certificates, opinions of
counsel, foreign security documentation and other documents or information, in
form, content and scope reasonably satisfactory to the Administrative Agent, as
may be reasonably required by the Administrative Agent or the Required
Designated Borrower Revolving Lenders in their sole discretion, and Notes signed
by such new Borrower to the extent any Designated Borrower Revolving Lenders so
require. If the Administrative Agent and the Designated Borrower Revolving
Lenders agree that a proposed Designated Borrower shall be entitled to receive
Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel, foreign security
documentation and other documents or information, the Administrative Agent shall
send a notice to PRA and the Lenders specifying the effective date upon which
the proposed Designated Borrower shall constitute a Designated Borrower for
purposes hereof,




57



--------------------------------------------------------------------------------









whereupon each of the Lenders agrees to permit such Designated Borrower to
receive Loans hereunder, on the terms and conditions set forth herein; provided
that (x) no Loan Notice may be submitted by or on behalf of such Designated
Borrower until the date five Business Days after such effective date and (y) any
Borrowing by the Designated Borrower hereunder shall be subject to compliance
with the foreign borrowing base agreed to in the Designated Borrower Joinder
Agreement.


(B)Upon the effectiveness of any Designated Borrower Revolving Commitments, any
new Designated Borrower Revolving Loans shall be deemed to be additional
Revolving Loans hereunder. The terms and provisions of any Designated Borrower
Revolving Commitments and the related Designated Borrower Revolving Loans shall
be as set forth in this Agreement or the Designated Borrower Joinder Agreement,
as applicable; provided, however, that the maturity date applicable to such
Designated Borrower Revolving Commitments shall be the Maturity Date and the
terms and provisions of Designated Borrower Revolving Commitments and the
related Designated Borrower Revolving Loans shall be identical to the existing
Revolving Loans and any provisions applicable to Revolving Loans hereunder,
except where specifically noted herein or in the Designated Borrower Joinder
Agreement.


(C)The Subsidiary of PRA that becomes a “Designated Borrower” pursuant to this
Section 2.02(f)(iii) hereby irrevocably appoints PRA as its agent for all
purposes relevant to this Agreement and each of the other Loan Documents,
including (i) the giving and receipt of notices, (ii) the execution and delivery
of all documents, instruments and certificates contemplated herein and all
modifications hereto, and (iii) the receipt of the proceeds of any Loans made by
the Lenders to any such Designated Borrower hereunder. Any acknowledgment,
consent, direction, certification or other action which might otherwise be valid
or effective only if given or taken by all Borrowers, or by each Borrower acting
singly, shall be valid and effective if given or taken only by PRA, whether or
not such other Borrower joins therein. Any notice, demand, consent,
acknowledgement, direction, certification or other communication delivered to
PRA in accordance with the terms of this Agreement shall be deemed to have been
delivered to each Designated Borrower.


(D)No existing Lender shall be under any obligation to provide a Designated
Borrower Revolving Commitment and any such decision whether to provide a
Designated Borrower Revolving Commitment shall be in such Lender’s sole and
absolute discretion.


(iv)Institution of Incremental Term Loan. PRA may, at any time, upon prior
written notice to the Administrative Agent, institute the Incremental Term Loan;
provided that:


(A)PRA (in consultation and coordination with the Administrative Agent) shall
obtain commitments for the amount of the increase from existing Lenders or other
Persons reasonably acceptable to the Administrative Agent, which Lenders shall
join in this Agreement as Incremental Term Loan Lenders by executing an
Incremental Term Loan Lender Joinder Agreement or other agreement reasonably
acceptable to the Administrative Agent;






58



--------------------------------------------------------------------------------









(B)any such institution of the Incremental Term Loan shall be in a minimum
aggregate principal amount of $10,000,000 and integral multiples of $1,000,000
in excess thereof;


(C)no Default or Event of Default shall exist and be continuing at the time of
such institution;


(D)the Applicable Rate of each Incremental Term Loan shall be as set forth in
the Incremental Term Loan Lender Joinder Agreement;


(E)the Incremental Term Loan Maturity Date shall be as set forth in the
Incremental Term Loan Lender Joinder Agreement, provided that such date shall
not be earlier than the Maturity Date;


(F)the scheduled principal amortization payments under the Incremental Term Loan
shall be as set forth in the Incremental Term Loan Lender Joinder Agreement;
provided that the weighted average life of the Incremental Term Loan shall not
be less than the weighted life to maturity of the Term Loan;


(G)Schedule 2.01 shall be deemed revised to reflect the commitments and
commitment percentages of the Incremental Term Loan Lenders as set forth in the
Incremental Term Loan Lender Joinder Agreement;


(H)no existing Lender shall be under any obligation to provide Incremental Term
Loans and any such decision whether to provide Incremental Term Loans shall be
in such Lender’s sole and absolute discretion;


(I)the Incremental Term Loan may be a delayed draw term loan, subject to the
terms set forth in the Incremental Term Loan Lender Joinder Agreement; and


(J)as a condition precedent to such institution of the Incremental Term Loan and
the effectiveness of the Incremental Term Loan Lender Joinder Agreement, PRA
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the date of such institution and effectiveness (in sufficient copies for
each Lender) signed by a Responsible Officer of such Loan Party (I) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to the Incremental Term Loan, and (II) in the case of PRA, certifying that,
before and after giving effect to the Incremental Term Loan, (x) the
representations and warranties contained in Article VI and the other Loan
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.02(f)(iv), the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01, and (y) no Default or Event of Default exists.


(v)Increase in Aggregate Multi Currency Revolving Commitments. PRA may, at any
time and from time to time, upon prior written notice by PRA to the
Administrative Agent increase the Aggregate Multi Currency Revolving Commitments
with additional




59



--------------------------------------------------------------------------------









Multi Currency Revolving Commitments from any existing Lender with a Multi
Currency Revolving Commitment or new Multi Currency Revolving Commitments from
any other Person selected by PRA and reasonably acceptable to the Administrative
Agent; provided that:


(A)any such increase shall be in a minimum principal amount of $10,000,000 and
in integral multiples of $1,000,000 in excess thereof, or such other integral
amount as the Administrative Agent may agree in its reasonable discretion;


(B)no Default or Event of Default shall exist and be continuing at the time of
any such increase;


(C)no existing Lender shall be under any obligation to increase its Commitment
and any such decision whether to increase its Commitment shall be in such
Lender’s sole and absolute discretion;


(D)(1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent; and as
a condition precedent to such increase, PRA shall deliver to the Administrative
Agent a certificate of each Loan Party dated as of the date of such increase
signed by a Responsible Officer of such Loan Party (1) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (2) in the case of PRA, certifying that, before and after giving
effect to such increase, (x) the representations and warranties contained in
Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date,
and except that for purposes of this Section 2.02(f), the representations and
warranties contained in subsections (a) and (b) of Section 6.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 7.01, and (y) no Default or Event of Default
exists; and


(E)Schedule 2.01 shall be deemed revised to include any increase in the
Aggregate Multi Currency Revolving Commitments pursuant to this Section
2.02(f)(v) and to include thereon any Person that becomes a Lender pursuant to
this Section 2.02(f)(v).


(g)    Cashless Settlement Mechanism. Notwithstanding anything to the contrary
in this Agreement, any Lender may exchange, continue or rollover all or the
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by PRA, the Administrative
Agent and such Lender.


2.03Letters of Credit.


(a)The Letter of Credit Commitment.




60



--------------------------------------------------------------------------------











(i)Subject to the terms and conditions set forth herein, (A) the L/C Issuers
agree, in reliance upon the agreements of the Lenders set forth in this Section
2.03, (1) from time to time on any Business Day during the period from the
Restatement Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or an Alternative Currency for the account of PRA
or any of its Subsidiaries, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Domestic Revolving Lenders severally
agree to participate in Letters of Credit issued for the account of PRA or its
Subsidiaries and any drawings thereunder; provided, however, that after giving
effect to any L/C Credit Extension with respect to any Letter of Credit, (i) the
Total Domestic Revolving Outstandings shall not exceed the Aggregate Domestic
Revolving Commitments, (ii) the Total Domestic Revolving Outstandings plus the
Total Multi Currency Revolving Exposure plus the outstanding amount of the Term
Loans plus the outstanding amount of the Incremental Term Loan shall not exceed
the Domestic Borrowing Base, (iii) the Domestic Revolving Exposure of any
Domestic Revolving Lender shall not exceed such Lender’s Domestic Revolving
Commitment and (iv) the Outstanding Amount of the L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by PRA for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by PRA
that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, PRA’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly PRA may, during the foregoing
period, obtain Letters of Credit to replace Letters of Credit that have expired
or that have been drawn upon and reimbursed.


(ii)The L/C Issuers shall not issue any Letter of Credit if:


(A)subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Domestic Revolving Lenders holding more than 50% of the
Domestic Revolving Commitments have approved such expiry date; or


(B)the expiry date of such requested Letter of Credit would occur after the
applicable Letter of Credit Expiration Date, unless all the applicable Domestic
Revolving Lenders have approved such expiry date.


(iii)The L/C Issuers shall not be under any obligation to issue any Letter of
Credit if:


(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain an L/C Issuer from issuing such
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the applicable L/C Issuer
with respect to such Letter of Credit any material restriction, reserve or
capital requirement (for which such L/C Issuer is not otherwise compensated
hereunder) not in effect on the Restatement Date, or shall impose upon an L/C
Issuer




61



--------------------------------------------------------------------------------









any unreimbursed loss, cost or expense which was not applicable on the
Restatement Date and which such L/C Issuer in good faith deems material to it;


(B)the issuance of such Letter of Credit would violate one or more policies of
the applicable L/C Issuer applicable to letters of credit generally;


(C)except as otherwise agreed by the Administrative Agent and the applicable L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;


(D)such Letter of Credit is to be denominated in a currency other than Dollars
or an Alternative Currency; or


(E)any Lender is at that time a Defaulting Lender, unless the applicable L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to such L/C Issuer (in its sole discretion) with PRA or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.


(iv)The applicable L/C Issuer shall not amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.


(v)The applicable L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.


(vi)The L/C Issuers shall act on behalf of the Lenders with respect to any
Letters of Credit issued by them and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (A) provided to
the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included the L/C Issuers with respect to such acts or omissions, and
(B) as additionally provided herein with respect to the L/C Issuers.


(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.


(i)Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of PRA delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of PRA. Such letter
of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by such
L/C Issuer, by personal delivery or by any other means acceptable to such L/C
Issuer. Such Letter of Credit Application must be received by the applicable L/C
Issuer




62



--------------------------------------------------------------------------------









and the Administrative Agent not later than 11:00 a.m. at least five (5)
Business Days (or such later date and time as the Administrative Agent and such
L/C Issuer may agree in a particular instance in their sole discretion) prior to
the proposed issuance date or date of amendment, as the case may be. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the applicable L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the applicable L/C Issuer may reasonably require.
Additionally, PRA shall furnish to the applicable L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.


(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from PRA and, if not, such L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable L/C Issuer has
received written notice from any Domestic Revolving Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of PRA or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Domestic Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.


(iii)If PRA so requests in any applicable Letter of Credit Application, the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the applicable L/C
Issuer, PRA shall not be required to make a specific request to the applicable
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, Domestic Revolving Lenders shall be deemed to have authorized (but
may not require) the applicable




63



--------------------------------------------------------------------------------









L/C Issuer to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date; provided,
however, that such L/C Issuer shall not permit any such extension if (A) such
L/C Issuer has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Domestic Revolving Lenders holding more than 50% of the Domestic Revolving
Commitments have elected not to permit such extension or (2) from the
Administrative Agent, any Lender or PRA that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each case
directing such L/C Issuer not to permit such extension.


(iv)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to PRA and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.


(c)Drawings and Reimbursements; Funding of Participations.


(i)Upon receipt from the beneficiary of any Letter of Credit of any notice of
drawing under such Letter of Credit, the applicable L/C Issuer shall notify PRA
and the Administrative Agent thereof. Not later than 11:00 a.m. on the date of
any payment by the applicable L/C Issuer under a Letter of Credit to be
reimbursed in Dollars or the applicable Alternative Currency (the “Honor Date”),
PRA shall reimburse such L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing in the applicable currency of such
drawing. If PRA fails to so reimburse such L/C Issuer by such time, the
Administrative Agent shall promptly notify each Domestic Revolving Lender of the
Honor Date, the amount of the unreimbursed drawing (expressed in Dollars) (the
“Unreimbursed Amount”), and the amount of such Domestic Revolving Lender’s
Applicable Percentage thereof. In such event, PRA shall be deemed to have
requested a Borrowing of Domestic Revolving Loans (which shall accrue interest
as Base Rate Loans) to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount (which, in the case of a Letter of Credit denominated in an
Alternative Currency, shall be the Dollar Equivalent of such amount on the Honor
Date), without regard to the minimum and multiples specified in Section 2.02 for
the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Aggregate Domestic Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Loan Notice)
and provided that, after giving effect to such Borrowing, the Total Revolving A
Outstandings shall not exceed the Aggregate Domestic Revolving Commitments. Any
notice given by the applicable L/C Issuer or the Administrative Agent pursuant
to this Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.


(ii)Each Domestic Revolving Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Percentage of
the Unreimbursed Amount not later than 1:00 p.m. on




64



--------------------------------------------------------------------------------









the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.03(c)(iii), each Domestic
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to PRA in such amount. The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in Dollars.


(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 5.02
cannot be satisfied or for any other reason, PRA shall be deemed to have
incurred from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Domestic Revolving Lender’s payment to the
Administrative Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Domestic
Revolving Lender in satisfaction of its participation obligation under this
Section 2.03.


(iv)Until each Domestic Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Domestic
Revolving Lender’s Applicable Percentage of such amount shall be solely for the
account of such L/C Issuer.


(v)Each Domestic Revolving Lender’s obligation to make Domestic Revolving Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including (A)
any setoff, counterclaim, recoupment, defense or other right which such Domestic
Revolving Lender may have against the applicable L/C Issuer, PRA or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Domestic Revolving
Lender’s obligation to make Revolving Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 5.02 (other than delivery by the
applicable Borrower of a Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of PRA to reimburse the applicable
L/C Issuer for the amount of any payment made by such L/C Issuer under any
Letter of Credit, together with interest as provided herein.


(vi)If any Domestic Revolving Lender fails to make available to the
Administrative Agent for the account of the applicable L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), then, without
limiting the other provisions of this Agreement, such L/C Issuer shall be
entitled to recover from such Domestic Revolving Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer. A
certificate of the applicable L/C Issuer submitted to any Domestic Revolving
Lender (through the




65



--------------------------------------------------------------------------------









Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.


(d)Repayment of Participations.


(i)At any time after the applicable L/C Issuer has made a payment under any
Letter of Credit and has received from any Domestic Revolving Lender such
Domestic Revolving Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), if the Administrative Agent receives for the account of
such L/C Issuer any payment in respect of the related Unreimbursed Amount or
interest thereon in Dollars (whether directly from PRA or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Domestic Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.


(ii)If any payment received by the Administrative Agent for the account of the
applicable L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned
under any of the circumstances described in Section 11.05 (including pursuant to
any settlement entered into by such L/C Issuer in its discretion), each Domestic
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Domestic
Revolving Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Agreement.


(e)Obligations Absolute. The obligation of PRA to reimburse the applicable L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Loan Document;


(ii)the existence of any claim, counterclaim, setoff, defense or other right
that PRA or any Subsidiary may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the applicable L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;


(iii)any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;






66



--------------------------------------------------------------------------------









(iv)waiver by the applicable L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of PRA or any waiver by the
applicable L/C Issuer which does not in fact materially prejudice PRA;


(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;


(vi)any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the ISP or the UCP, as applicable;


(vii)any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or


(viii)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, PRA or any Subsidiary.


PRA shall promptly examine a copy of each Letter of Credit and each amendment
thereto that is delivered to it and, in the event of any claim of noncompliance
with PRA’s instructions or other irregularity, PRA will immediately notify the
applicable L/C Issuer. PRA shall be conclusively deemed to have waived any such
claim against the applicable L/C Issuer and its correspondents unless such
notice is given as aforesaid.


(f)Role of L/C Issuers. Each Domestic Revolving Lender and PRA agree that, in
paying any drawing under a Letter of Credit, the applicable L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of an L/C Issuer shall be liable
to any Domestic Revolving Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Domestic
Revolving Lenders or the Domestic Revolving Lenders holding more than 50% of the
Domestic Revolving Commitments, as applicable; (ii) any action taken or omitted
in the absence of bad faith, gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. PRA hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not preclude PRA’s pursuing such rights
and remedies as it may have against the beneficiary or transferee at law or
under any other agreement. None of the L/C Issuers, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of an L/C Issuer shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary




67



--------------------------------------------------------------------------------









notwithstanding, PRA may have a claim against an L/C Issuer, and such L/C Issuer
may be liable to PRA, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by PRA which PRA proves
were caused by such L/C Issuer’s bad faith, willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit unless such L/C Issuer is prevented or prohibited from so paying as a
result of any order or directive of any court or other Governmental Authority.
In furtherance and not in limitation of the foregoing, each L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such L/C Issuer shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. The L/C Issuers may send a Letter of
Credit or conduct any communication to or from the beneficiary via the Society
for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.


(g)Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the applicable L/C Issuer and PRA when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to PRA for,
and each L/C Issuer’s rights and remedies against PRA shall not be impaired by,
any action or inaction of such L/C Issuer required or permitted under any law,
order or industry practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where such L/C Issuer or the beneficiary is located, the practice
stated in the ISP or UCP, as applicable, or in the decisions, opinions, practice
statements, or official commentary of the ICC Banking Commission, the Bankers
Association for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.


(h)Letter of Credit Fees. PRA shall pay to the Administrative Agent for the
account of each Domestic Revolving Lender in accordance with its Applicable
Percentage in Dollars a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate times the Dollar Equivalent
of the daily maximum amount available to be drawn under such Letter of Credit.
For purposes of computing the daily amount available to be drawn under any
Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.


(i)Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
PRA shall pay directly to the applicable L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed




68



--------------------------------------------------------------------------------









on the Dollar Equivalent of the daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) and on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition, PRA shall pay directly to the applicable L/C
Issuer for its own account in Dollars the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.


(j)Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.


(k)Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, PRA shall be obligated to reimburse the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit. PRA hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of PRA, and that PRA’s business
derives substantial benefits from the businesses of such Subsidiaries.


(l)Letters of Credit Reports. Unless otherwise agreed by the Administrative
Agent, each L/C Issuer shall, in addition to its notification obligations set
forth elsewhere in this Section, provide the Administrative Agent a Letter of
Credit Report (a “Letter of Credit Report”), as set forth below:


(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);


(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;


(iii)on any Business Day on which PRA fails to reimburse a payment made pursuant
to a Letter of Credit required to be reimbursed to such L/C Issuer on such day,
the date of such failure and the amount of such payment;


(iv)on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and


(v)for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs




69



--------------------------------------------------------------------------------









or (2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.


2.04Swing Line Loans.


(a)Swing Line Facility. Subject to the terms and conditions set forth herein,
the Swing Line Lender, in reliance upon the agreements of the other Domestic
Revolving Lenders set forth in this Section 2.04, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to PRA in Dollars from time to
time on any Business Day during the Availability Period with respect to Domestic
Revolving Commitments in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit; provided, however, that (x)
after giving effect to any Swing Line Loan, (i) the Total Domestic Revolving
Outstandings shall not exceed the Aggregate Domestic Revolving Commitments, (ii)
the Total Domestic Revolving Outstandings plus the Multi Currency Revolving
Exposure plus the outstanding amount of the Term Loans plus the outstanding
amount of the Incremental Term Loan shall not exceed the Domestic Borrowing Base
and (iii) the Domestic Revolving Exposure of any Domestic Revolving Lender shall
not exceed such Domestic Revolving Lender’s Domestic Revolving Commitment, (y)
PRA shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan and (z) the Swing Line Lender shall not be under any
obligation to make any Swing Line Loan if it shall determine (which
determination shall be conclusive and binding absent manifest error) that it
has, or by such Credit Extension may have, Fronting Exposure. Within the
foregoing limits, and subject to the other terms and conditions hereof, PRA may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Domestic Revolving Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
the Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Domestic Revolving Lender’s Applicable Percentage
times the amount of such Swing Line Loan.


(b)Borrowing Procedures. Each Borrowing of Swing Line Loans shall be made upon
PRA’s irrevocable notice to the Swing Line Lender and the Administrative Agent,
which may be given by: (A) telephone or (B) a Swing Line Loan Notice; provided
that any telephonic notice must be confirmed immediately by delivery to the
Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice. Each
such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the requested borrowing date, and shall
specify (i) the amount to be borrowed, which shall be a minimum principal amount
of $500,000 and integral multiples of $100,000 in excess thereof, and (ii) the
requested borrowing date, which shall be a Business Day. Promptly after receipt
by the Swing Line Lender of any telephonic Swing Line Loan Notice, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Borrowing of Swing Line Loans (A) directing the Swing Line Lender
not to make such Swing Line Loan as a result of the limitations set forth in the
first proviso to the first sentence of Section 2.04(a), or (B) that one or more
of the applicable conditions specified in Article V is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender




70



--------------------------------------------------------------------------------









will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to PRA.


(c)Refinancing of Swing Line Loans.


(i)The Swing Line Lender at any time in its sole discretion may request, on
behalf of PRA (which hereby irrevocably requests and authorizes the Swing Line
Lender to so request on its behalf), that each Domestic Revolving Lender make a
Base Rate Loan in an amount equal to such Domestic Revolving Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a Loan
Notice for purposes hereof) and in accordance with the requirements of Section
2.02, without regard to the minimum and multiples specified therein for the
principal amount of Base Rate Loans, but subject to the conditions set forth in
Section 5.02 (other than the delivery of a Loan Notice) and provided that, after
giving effect to such Borrowing, the Total Domestic Revolving Outstandings shall
not exceed the lesser of (x) the Aggregate Domestic Revolving Commitments and
(y) the Domestic Borrowing Base. The Swing Line Lender shall furnish PRA with a
copy of the applicable Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Domestic Revolving Lender shall make an amount equal
to its Applicable Percentage of the amount specified in such Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office for Dollar-denominated payments not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Domestic Revolving Lender that so makes funds
available shall be deemed to have made a Base Rate Loan to PRA in such amount.
The Administrative Agent shall remit the funds so received to the Swing Line
Lender.


(ii)If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing of Domestic Revolving Loans in accordance with Section 2.04(c)(i), the
request for Base Rate Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Domestic Revolving Lenders fund its risk participation in the relevant Swing
Line Loan and each Domestic Revolving Lender’s payment to the Administrative
Agent for the account of the Swing Line Lender pursuant to Section 2.04(c)(i)
shall be deemed payment in respect of such participation.


(iii)If any Domestic Revolving Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Domestic Revolving Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Domestic Revolving
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Swing Line Lender in accordance with banking industry rules on
interbank compensation. A certificate of the Swing Line Lender submitted to any
Domestic Revolving Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (iii) shall be conclusive absent manifest error.






71



--------------------------------------------------------------------------------









(iv)Each Lender’s obligation to make Domestic Revolving Loans or to purchase and
fund risk participations in Swing Line Loans pursuant to this Section 2.04(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Domestic Revolving Lender may have against the Swing Line
Lender, PRA or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Domestic Revolving Lender’s obligation to make Domestic Revolving Loans pursuant
to this Section 2.04(c) is subject to the conditions set forth in Section 5.02.
No such purchase or funding of risk participations shall relieve or otherwise
impair the obligation of PRA to repay Swing Line Loans, together with interest
as provided herein.


(d)Repayment of Participations.


(i)At any time after any Domestic Revolving Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Domestic Revolving Lender its Applicable Percentage of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Domestic Revolving Lender’s risk
participation was funded) in the same funds as those received by the Swing Line
Lender.


(ii)If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Domestic Revolving Lender shall pay to the Swing Line Lender
its Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Domestic Revolving Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.


(e)Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing PRA for interest on the Swing Line Loans. Until each
Domestic Revolving Lender funds its Domestic Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.04 to refinance such
Lender’s Applicable Percentage of any Swing Line Loan, interest in respect of
such Applicable Percentage shall be solely for the account of the Swing Line
Lender.


(f)Payments Directly to Swing Line Lender. PRA shall make all payments of
principal and interest in respect of the Swing Line Loans directly to the Swing
Line Lender.


2.05Prepayments.


(a)Voluntary Prepayments.


(i)Revolving Loans and Term Loan. The applicable Borrower may, upon notice from
PRA to the applicable Agent, at any time or from time to time voluntarily prepay




72



--------------------------------------------------------------------------------









Domestic Revolving Loans, Multi Currency Revolving Loans, Canadian Revolving
Loans, Designated Borrower Revolving Loans, the Term Loan and/or the Incremental
Term Loan in whole or in part without premium or penalty; provided that (A) such
notice must be in substantially the form attached hereto as Exhibit M or such
other form as may be approved by the applicable Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the applicable Agent), appropriately completed and signed by a Responsible
Officer and received by the applicable Agent not later than 11:00 a.m. (1) three
Business Days prior to any date of prepayment of Eurodollar Rate Loans and (2)
on the date of prepayment of Base Rate Loans or Canadian Prime Rate Loans; (B)
any such prepayment of Eurodollar Rate Loans shall be in a principal amount of
the Dollar Equivalent of $2,000,000 or a whole multiple of the Dollar Equivalent
of $1,000,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); and (C) any prepayment of Base Rate Loans or Canadian
Prime Rate Loans shall be in a principal amount of the Dollar Equivalent of
$1,000,000 or a whole multiple of the Dollar Equivalent of $500,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding).
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and whether the Loans to be prepaid are the
Domestic Revolving Loans, Multi Currency Revolving Loans, the Canadian Revolving
Loans, the Designated Borrower Revolving Loans, the Term Loan and/or the
Incremental Term Loan. The applicable Agent will promptly notify each Lender of
its receipt of each such notice, and of the amount of such Lender’s Applicable
Percentage of such prepayment. If such notice is given by PRA, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Notwithstanding
the foregoing, any such notice of a voluntary prepayment may be conditioned upon
the happening or occurrence of a specified event, the proceeds of which are
intended to be used to prepay such outstanding Loans, and thereafter revoked in
the event that such specified event does not occur, or modified to extend the
proposed prepayment, by not more than five (5) Business Days (or such longer
postponement as reasonably agreed by the applicable Agent). Any prepayment of a
Eurodollar Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.15, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages. Each
such prepayment of the Term Loans or the Incremental Term Loan shall be applied
to the Term Loan and Incremental Term Loan on a pro rata basis to the remaining
principal amortization payments of the Term Loan and Incremental Term Loan in
direct order of maturity until the Term Loan and Incremental Term Loan have been
paid in full.


(ii)Swing Line Loans. PRA may, upon notice to the Swing Line Lender (with a copy
to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof (or, if less, the entire principal
thereof then outstanding). Each such notice shall specify the date and amount of
such prepayment. If such notice is given by PRA, PRA shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.


(b)Mandatory Prepayments of Loans.




73



--------------------------------------------------------------------------------











(i)Revolving Commitments.


(A)If for any reason the Total Domestic Revolving Outstandings at any time
exceed the Aggregate Domestic Revolving Commitments then in effect, PRA shall
immediately prepay Domestic Revolving Loans and/or Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that PRA shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(b)(i) unless after the prepayment in
full of the Domestic Revolving Loans and the Swing Line Loans, the Total
Domestic Revolving Outstandings exceed the Aggregate Domestic Revolving
Commitments then in effect.


(B)If for any reason the Total Multi Currency Revolving Outstandings at any time
exceed 105% of the Aggregate Multi Currency Revolving Commitments then in
effect, PRA shall, within one (1) Business Day, prepay Multi Currency Revolving
Loans in an aggregate amount equal to such excess.


(C)If for any reason the Total Canadian Revolving Outstandings at any time
exceed 105% of the Aggregate Canadian Revolving Commitments then in effect, the
Canadian Borrower shall, within one (1) Business Day, prepay Canadian Revolving
Loans in an aggregate amount equal to such excess.


(D)If for any reason the Outstanding Amount of Designated Borrower Revolving
Loans at any time exceed the Aggregate Designated Borrower Revolving Commitments
then in effect, the Designated Borrower shall, within one (1) Business Day,
prepay Designated Borrower Revolving Loans in an aggregate amount equal to such
excess.


(ii)Dispositions. PRA shall prepay the Loans and/or Cash Collateralize the L/C
Obligations as hereafter provided in an aggregate amount equal to 100% of the
Net Cash Proceeds of all Dispositions (other than Dispositions of debt
portfolios, NFR Assets or other assets in the ordinary course of business ) to
the extent such Net Cash Proceeds are not (x) reinvested in Eligible Assets
within 270 days of the date of such Disposition or (y) committed to be invested
in Eligible Assets within 270 days of PRA’s receipt of the Net Cash Proceeds
from such Disposition and actually invested in such Eligible Assets within 365
days of PRA’s receipt of the Net Cash Proceeds from such Disposition; provided,
however, PRA shall be permitted to retain Net Cash Proceeds from Dispositions to
the extent such Net Cash Proceeds do not exceed $3,000,000 in the aggregate in
any fiscal year. Any prepayment pursuant to this clause (ii) shall be applied as
set forth in clause (vi) below.


(iii)Debt Issuances. Promptly upon receipt by any Loan Party of the Net Cash
Proceeds of any Debt Issuance, PRA shall prepay the Loans and/or Cash
Collateralize the L/C Obligations as hereafter provided in an aggregate amount
equal to 100% of such Net Cash Proceeds (such prepayment to be applied as set
forth in clause (vi) below).


(iv)Extraordinary Receipts. PRA shall prepay the Loans and/or Cash Collateralize
the L/C Obligations as hereafter provided in an aggregate amount equal to 100%
of the Net Cash Proceeds of all Extraordinary Receipts to the extent such Net
Cash Proceeds are not (x) reinvested in Eligible Assets within 270 days of such
Extraordinary




74



--------------------------------------------------------------------------------









Receipt or (y) committed to be invested in Eligible Assets within 270 days of
PRA’s receipt of the Net Cash Proceeds from such Extraordinary Receipt and
actually invested in such Eligible Assets within 365 days of PRA’s receipt of
the Net Cash Proceeds from such Extraordinary Receipt; provided, that PRA shall
not be required to repay Extraordinary Receipts pursuant to this clause (iv)
unless it shall have received aggregate Net Cash Proceeds of Extraordinary
Receipts in excess of $3,000,000 at any time. Any prepayment pursuant to this
clause (iv) shall be applied as set forth in clause (vi) below.


(v)Borrowing Base.


(A)Domestic Borrowing Base. If for any reason 100% of the Total Domestic
Revolving Outstandings plus the Multi Currency Revolving Outstandings plus the
outstanding amount of the Term Loans plus the outstanding amount of the
Incremental Term Loan at any time exceed the Domestic Borrowing Base, PRA shall
immediately prepay, at its option, the Term Loans, Incremental Term Loan,
Revolving Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount equal to such excess; provided, however, that PRA shall not be required
to Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(v)
unless, after the prepayment in full of the Term Loan, Incremental Term Loan,
Multi Currency Revolving Loans and the Domestic Revolving Loans, the L/C
Obligations exceed the Domestic Borrowing Base.


(B)    Canadian Borrowing Base. If for any reason 100% of the Total Canadian
Revolving Outstandings at any time exceed the Canadian Borrowing Base, the
Canadian Borrower shall immediately prepay Canadian Revolving Loans in an
aggregate amount equal to such excess.


(vi)Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:


(A)with respect to all amounts prepaid pursuant to Section 2.05(b)(i)(A),
ratably to Domestic Revolving Loans and Swing Line Loans and (after all Domestic
Revolving Loans and Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations (ii) with respect to all amounts prepaid pursuant to Section
2.05(b)(i)(B), ratably to Multi Currency Revolving Loans (iii) with respect to
all amounts prepaid pursuant to Section 2.05(b)(i)(C), ratably to Canadian
Revolving Loans; and (iv) with respect to all amounts prepaid pursuant to
Section 2.05(b)(i)(C), ratably to Designated Borrower Revolving Loans; in each
case without a corresponding permanent reduction of the respective Commitments;


(B)with respect to all amounts prepaid pursuant to Sections 2.05(b)(ii), (iii)
and (iv) first pro rata to the Term Loan and the Incremental Term Loan (ratably
to the remaining principal amortization payments of each Loan), then (after the
Term Loan and the Incremental Term Loan have been paid in full) ratably to the
Revolving Loans and the Swing Line Loans (without a corresponding permanent
reduction of the respective Commitments) and then (after all Revolving Loans and
all Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations;
and


(C)(x) with respect to all amounts prepaid pursuant to Section 2.05(b)(v)(A), at
the Borrower’s direction to the Term Loan and to the Incremental Term Loan, to
the




75



--------------------------------------------------------------------------------









Domestic Revolving Loans, Multi Currency Revolving Loans or Swing Line Loans
until repaid in full (without a corresponding permanent reduction of the
respective Commitments with respect to the Domestic Revolving Loans, Multi
Currency Revolving Loans and Swing Line Loans), and then (after all Term Loans,
Incremental Term Loans, Domestic Revolving Loans, Multi Currency Revolving Loans
and Swing Line Loans shall have been repaid in full) to Cash Collateralize L/C
Obligations and (y) with respect to all amounts prepaid pursuant to Section
2.05(b)(v)(B), ratably to Canadian Revolving Loans.


Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and/or Canadian Prime Rate Loans, if
applicable, and then to Eurodollar Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.05(b) shall be subject to
Section 3.05, but otherwise without premium or penalty, and shall be accompanied
by interest on the principal amount prepaid through the date of prepayment.
Prepayments pursuant to this Section 2.05 shall not result in a permanent
reduction in the Commitments in respect of any Revolving Loans so prepaid.


(vii)Restricted Amounts. Notwithstanding anything to the contrary contained in
this Section 2.05(b), to the extent any mandatory prepayment required hereunder
(other than any such payments pursuant to clause (i), (iii) or (v) of Section
2.05(b)) is attributable to assets, revenues or EBITDA of the Canadian Borrower,
its Foreign Subsidiaries or any other Foreign Subsidiaries, such prepayment will
be subject to permissibility under local law (e.g., financial assistance,
corporate benefit, thin capitalization, capital maintenance, and similar legal
principles, restrictions on upstreaming of cash intra-group and the fiduciary
and statutory duties of the directors of the relevant Subsidiaries) and
restrictions under such entity’s Organization Documents (including as a result
of minority ownership) or any restriction in any contract to which such Foreign
Subsidiary is a party (and not prohibited by the terms hereof). Further, if (x)
PRA determines in good faith, in consultation with the Administrative Agent,
that any Loan Party or any of its Subsidiaries would incur a Tax liability
(including any withholding Tax) or if an adverse Tax consequence (including a
deemed dividend) would result or (y) PRA determines in good faith that any Loan
Party or any Subsidiary would violate any law, Organization Document or any
restriction in any contract to which a Foreign Subsidiary is a party (and not
prohibited by the terms hereof), if all or a portion of the funds required to
make such mandatory prepayment were upstreamed or transferred as a distribution
or dividend (the amount of any such funds, a “Restricted Amount”), then the
amount PRA will be required to mandatorily prepay shall be reduced by the
Restricted Amount, and the failure to apply any such Restricted Amounts toward
any such mandatory prepayment shall not result in a Default or Event of Default
hereunder; provided, that this paragraph shall not operate to limit the
obligation of the Canadian Borrower or the Canadian Guarantors to make
prepayment of the Canadian Borrower Obligations from Net Cash Proceeds received
by the Canadian Borrower or such Canadian Guarantor required by this Section
2.05(b).


2.06Termination or Reduction of Revolving Commitments.


(a)Optional Reductions. The Borrowers may, upon notice to the applicable Agent,
terminate the Aggregate Designated Borrower Revolving Commitments, the Aggregate
Domestic Revolving Commitments, the Aggregate Multi Currency Revolving
Commitments or the Aggregate Canadian Revolving Commitments or from time to time
(w) PRA may permanently reduce the Domestic Revolving Commitments to an amount
not less than the Outstanding Amount




76



--------------------------------------------------------------------------------









of Domestic Revolving Loans, Swing Line Loans and L/C Obligations, (x) the
Canadian Borrower may permanently reduce the Canadian Revolving Commitments to
an amount not less than the Outstanding Amount of Canadian Revolving Loans, (y)
PRA may permanently reduce the Multi Currency Revolving Commitments to an amount
not less than the Outstanding Amount of Multi Currency Revolving Loans or (z)
the Designated Borrower may permanently reduce the Designated Borrower Revolving
Commitments to an amount not less than the Outstanding Amount of Designated
Borrower Revolving Loans; provided that (i) any such notice shall be received by
the applicable Agent not later than 12:00 noon five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $2,000,000 or any whole multiple of $1,000,000 in
excess thereof, (iii) the Borrowers shall not terminate or reduce (A) the
Aggregate Domestic Revolving Commitments if, after giving effect thereto and to
any concurrent prepayments hereunder, the Total Domestic Revolving Outstandings
would exceed the Aggregate Domestic Revolving Commitments, (B) the Aggregate
Canadian Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Canadian Revolving Outstandings
would exceed the Aggregate Canadian Revolving Commitments, (C) the Aggregate
Multi Currency Revolving Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Multi Currency Revolving
Outstandings would exceed the Aggregate Multi Currency Revolving Commitments,
(D) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (E) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit, or
(F) the Designated Borrower Revolving Commitments if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Designated Borrower Revolving Loans would exceed the Designated Borrower
Revolving Commitments and (iv) any such notice of optional commitment
termination or optional commitment reduction may be conditioned upon the
happening or occurrence of a specified event, the proceeds of which are intended
to be used to refinance such commitments, and thereafter revoked in the event
that such specified event does not occur, or modified to extend the proposed
termination or reduction date, by no more than five (5) Business Days (or such
longer postponement as reasonably agreed by the applicable Agent).


(b)Mandatory Reductions. If after giving effect to any reduction or termination
of Domestic Revolving Commitments under this Section 2.06, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the Aggregate Domestic Revolving
Commitments at such time, the Letter of Credit Sublimit or the Swing Line
Sublimit, as the case may be, shall be automatically reduced by the amount of
such excess.


(c)Notice. The applicable Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, Swing Line Sublimit,
the Aggregate Domestic Revolving Commitments, the Aggregate Multi Currency
Revolving Commitments, the Aggregate Canadian Revolving Commitments or the
Aggregate Designated Borrower Revolving Commitments under this Section 2.06.
Upon any reduction of the Aggregate Domestic Revolving Commitments, the Domestic
Revolving Commitment of each Domestic Revolving Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. Upon any reduction of
the Aggregate Multi Currency Revolving Commitments, the Multi Currency Revolving
Commitment of each Multi Currency Revolving Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount. Upon any reduction of
the Aggregate Canadian Revolving Commitments, the Canadian Revolving Commitment
of each Canadian Revolving Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. Upon




77



--------------------------------------------------------------------------------









any reduction of the Aggregate Designated Borrower Revolving Commitments, the
Designated Borrower Revolving Commitments of each Lender shall be reduced by
such Lender’s Applicable Percentage of such reduction amount. All fees in
respect of the applicable Commitments accrued until the effective date of any
termination of the applicable Commitments shall be paid on the effective date of
such termination.


2.07Repayment of Loans.


(a)Domestic Revolving Loans. PRA shall repay to the applicable Lenders on the
Maturity Date, the aggregate outstanding principal amount of all Domestic
Revolving Loans of the Revolving Lenders.


(b)Multi Currency Revolving Loans. PRA shall repay to the Lenders on the
Maturity Date the aggregate principal amount of all Multi Currency Revolving
Loans outstanding on such date.


(c)Canadian Revolving Loans. The Canadian Borrower shall repay to the applicable
Lenders on the Maturity Date, the aggregate outstanding principal amount of all
Canadian Revolving Loans of the Revolving Lenders.


(d)Swing Line Loans. The Borrowers shall repay each Swing Line Loan on the
earlier to occur of (i) the date within one (1) Business Day of demand therefor
by the Swing Line Lender and (ii) the Maturity Date.


(e)Term Loan. PRA shall repay the outstanding principal amount of the Term Loan
in installments on the dates and in the amounts set forth in the table below (as
such installments may hereafter be adjusted as a result of prepayments made
pursuant to Section 2.05), unless accelerated sooner pursuant to Section 9.02:






78



--------------------------------------------------------------------------------









Payment Dates
Principal Amortization Payment
September 30, 2017
$2,500,000
December 31, 2017
$2,500,000
March 31, 2018
$2,500,000
June 30, 2018
$2,500,000
September 30, 2018
$2,500,000
December 31, 2018
$2,500,000
March 31, 2019
$2,500,000
June 30, 2019
$2,500,000
September 30, 2019
$2,500,000
December 31, 2019
$2,500,000
March 31, 2020
$2,500,000
June 30, 2020
$2,500,000
September 30, 2020
$2,500,000
December 31, 2020
$2,500,000
March 31, 2021
$2,500,000
June 30, 2021
$2,500,000
September 30, 2021
$2,500,000
December 31, 2021
$2,500,000
March 31, 2022
$2,500,000
Maturity Date
Outstanding Principal Balance
of Term Loan





(f)Designated Borrower Revolving Loans. The Designated Borrower shall repay to
the Designated Borrower Lenders on the Maturity Date the aggregate principal
amount of all Designated Borrower Revolving Loans outstanding on such date.


(g)Incremental Term Loan. PRA shall repay the outstanding principal amount of
the Incremental Term Loan in the installments on the dates and in the amounts
set forth in the Incremental Term Loan Lender Joinder Agreement (as such
installments may hereafter be adjusted as a result of prepayments made pursuant
to Section 2.05), unless accelerated sooner pursuant to Section 9.02.


2.08Interest.


(a)Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period plus the Applicable Rate, (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate, (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate and (iv) each Canadian Prime
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Canadian Prime
Rate plus the Applicable Rate.




79



--------------------------------------------------------------------------------











(b)(i)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws until such amount is paid or the
failure to pay such amount when due is waived.


(ii)    Upon the request of the Required Lenders, if any amount (other than
principal of any Loan) payable by the Borrowers under any Loan Document is not
paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, then such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws until such
amount is paid or the failure to pay such amount when due is waived.


(iii)    Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws until such Event of Default is waived or cured.


(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.


(d)For the purposes of the Interest Act (Canada), (i) whenever a rate of
interest or fee rate hereunder is calculated on the basis of a year (the “deemed
year”) that contains fewer days than the actual number of days in the calendar
year of calculation, such rate of interest or fee rate shall be expressed as a
yearly rate by multiplying such rate of interest or fee rate by the actual
number of days in the calendar year of calculation and dividing it by the number
of days in the deemed year, (ii) the principle of deemed reinvestment of
interest shall not apply to any interest calculation hereunder and (iii) the
rates of interest stipulated herein are intended to be nominal rates and not
effective rates or yields.


(e)If any provision of this Agreement or of any of the other Loan Documents
would obligate any Borrower or any Guarantor to make any payment of interest or
other amount payable to any Lender in an amount or calculated at a rate which
would be prohibited by law or would result in a receipt by such Lender of
interest at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provisions, such amount or rate shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by such Lender of interest at a criminal rate.






80



--------------------------------------------------------------------------------









2.09Fees.


In addition to certain fees described in subsections (h) and (i) of Section
2.03:


(a)Unused Fee. (i) PRA shall pay to the Administrative Agent, (x) for the
account of each Domestic Revolving Lender in accordance with its Applicable
Percentage, an unused line fee at a rate per annum equal to the product of (A)
the Applicable Rate times (B) the actual daily amount by which the Aggregate
Domestic Revolving Commitments exceed the sum of (y) the Outstanding Amount of
Domestic Revolving Loans and (z) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.15, (y) for the account of each
Multi Currency Revolving Lender in accordance with its Applicable Percentage, an
unused line fee at a rate per annum equal to the product of (A) the Applicable
Rate times (B) the actual daily amount by which the Aggregate Multi Currency
Revolving Commitments exceed the Outstanding Amount of Multi Currency Revolving
Loans and (ii) the Canadian Borrower shall pay to the Canadian Administrative
Agent, for the account of each Canadian Revolving Lender in accordance with its
Applicable Percentage, an unused line fee at a rate per annum equal to the
product of (A) the Applicable Rate times (B) the actual daily amount by which
the Aggregate Canadian Revolving Commitments exceed the Outstanding Amount of
Canadian Revolving Loans (the fees payable pursuant to clauses (i) and (ii),
collectively, the “Unused Fee”). The Unused Fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Restatement Date, on the
date of any reduction of the Domestic Revolving Commitments, the Multi Currency
Revolving Commitments or the Canadian Revolving Commitments and on the Maturity
Date; provided, that (A) no Unused Fee shall accrue on the Commitment of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender and (B)
any Unused Fee accrued with respect to the Commitment of a Defaulting Lender
during the period prior to the time such Lender became a Defaulting Lender and
unpaid at such time shall not be payable by PRA so long as such Lender shall be
a Defaulting Lender. The Unused Fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect. For
purposes of clarification, Swing Line Loans shall not be considered outstanding
for purposes of determining the unused portion of the Aggregate Domestic
Revolving Commitments.


(b)Fee Letter. The Borrowers shall pay to MLPF&S and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall be
non-refundable for any reason whatsoever.


2.10Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.


All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate), Canadian Prime Rate Loans and
Eurodollar Rate Loans denominated in Canadian Dollars shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest




81



--------------------------------------------------------------------------------









for one day. Each determination by the applicable Agent of an interest rate or
fee hereunder shall be conclusive and binding for all purposes, absent manifest
error.


2.11Evidence of Debt.


(a)The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Agents in the ordinary
course of business. The accounts or records maintained by the Agents and each
Lender shall be conclusive absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrowers and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrowers hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the applicable Agent in respect of such matters, the accounts and
records of the applicable Agent shall control in the absence of manifest error.
Upon the request of any Lender made through the Administrative Agent, the
Borrowers shall execute and deliver to such Lender (through the applicable
Agent) a promissory note, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each such promissory note shall (i) in the case of
Domestic Revolving Loans, be in the form of Exhibit C-1 (a “Domestic Revolving
Note”), (ii) in the case of Multi Currency Revolving Loans, be in the form of
Exhibit C-2 ( a “Multi Currency Revolving Note”), (iii) in the case of Canadian
Revolving Loans, be in the form of Exhibit C-3 ( a “Canadian Revolving Note”),
(iv) in the case of Designated Borrower Revolving Loans, be in the form of
Exhibit C-4 (a “Designated Borrower Revolving Note”) (v) in the case of Swing
Line Loans, be in the form of Exhibit D (a “Swing Line Note”), (vi) in the case
of the Term Loan, be in the form of Exhibit E-1 (a “Term Note”), and (vii) in
the case of the Incremental Term Loan, be in the form of Exhibit E-2 (and
“Incremental Term Note”). Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto.


(b)In addition to the accounts and records referred to in subsection (a), each
Lender and each Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the applicable Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of the applicable Agent shall control in the absence of manifest
error.


2.12Payments Generally; Agent’s Clawback.


(a)General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
applicable Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds or at the Canadian Administrative Agent’s Office in Canadian Dollars not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the applicable Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds or at the Canadian Administrative
Agent’s Office in Canadian Dollars not later than




82



--------------------------------------------------------------------------------









the Applicable Time specified by the applicable Agent on the dates specified
herein. Without limiting the generality of the foregoing, the applicable Agent
may require that any payments due under this Agreement be made in the United
States. If, for any reason, any Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. The applicable Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the applicable Agent (i) after 2:00
p.m. in the case of payments in Dollars or (ii) after the Applicable Time
specified by the applicable Agent in the case of payments in an Alternative
Currency, shall in each case be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue. Subject to the
definition of “Interest Period”, if any payment to be made by the Borrowers
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b)(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
applicable Agent shall have received notice from a Lender prior to the proposed
date of any Borrowing of Eurodollar Rate Loans (or, in the case of any Borrowing
of Base Rate Loans or Canadian Prime Rate Loans, prior to 12:00 noon on the date
of such Borrowing) that such Lender will not make available to the applicable
Agent such Lender’s share of such Borrowing, the applicable Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of any Borrowing of Base Rate Loans or Canadian
Prime Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the applicable Agent, then the applicable Lender and the
applicable Borrower severally agree to pay to the applicable Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the applicable Agent,
at (A) in the case of a payment to be made by such Lender, the Overnight Rate,
plus any administrative, processing or similar fees customarily charged by the
applicable Agent in connection with the foregoing and (B) in the case of a
payment to be made by the applicable Borrower, the interest rate applicable to
Base Rate Loans or in the case of Alternative Currencies in accordance with such
market practice, in each case, as applicable. If the applicable Borrower and
such Lender shall pay such interest to the applicable Agent for the same or an
overlapping period, the applicable Agent shall promptly remit to such Borrower
the amount of such interest paid by such Borrower for such period. If such
Lender pays its share of the applicable Borrowing to the applicable Agent, then
the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the applicable Borrower shall be without prejudice to
any claim such Borrower may have against a Lender that shall have failed to make
such payment to the applicable Agent.


(ii)    Payments by Borrower; Presumptions by applicable Agent. Unless the
applicable Agent shall have received notice from the applicable Borrower prior
to the date on which any payment is due to the applicable Agent for the account
of the Lenders or the applicable L/C Issuer hereunder that such Borrower will
not make such payment, the applicable Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders




83



--------------------------------------------------------------------------------









or the applicable L/C Issuer, as the case may be, the amount due. In such event,
if the applicable Borrower has not in fact made such payment, then each of the
Lenders or the applicable L/C Issuer, as the case may be, severally agrees to
repay to the applicable Agent forthwith on demand the amount so distributed to
such Lender or such L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the applicable Agent, at the
Overnight Rate.


A notice of the applicable Agent to any Lender or the applicable Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.


(c)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
applicable Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the applicable Borrower by the applicable Agent because the conditions to the
applicable Credit Extension set forth in Article V are not satisfied or waived
in accordance with the terms hereof, the applicable Agent shall promptly return
such funds (in like funds as received from such Lender) to such Lender, without
interest.


(d)Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).


(e)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


2.13Sharing of Payments by Lenders.


If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it (excluding any amounts applied by the Swing Line Lender to
outstanding Swing Line Loans) resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
applicable Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:


(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and




84



--------------------------------------------------------------------------------









(i)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the applicable Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender), (y) the application
of Cash Collateral provided for in Section 2.14 or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to a Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.14Cash Collateral.


(a)Certain Credit Support Events. If (i) an L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) PRA shall be required to
provide Cash Collateral pursuant to Section 9.02(c), or (iv) there shall exist a
Defaulting Lender, PRA shall immediately (in the case of clause (iii) above) or
within one Business Day (in all other cases) following any request by the
Administrative Agent or the applicable L/C Issuer, provide Cash Collateral in an
amount not less than the applicable Minimum Collateral Amount (determined in the
case of Cash Collateral provided pursuant to clause (iv) above, after giving
effect to Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).


(b)Grant of Security Interest. PRA, and to the extent provided by any Defaulting
Lender, such Defaulting Lender, hereby grant to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
applicable L/C Issuer and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.14(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, PRA will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. PRA shall pay on demand therefor from time to time all customary
account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.


(c)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.05, 2.15 or 9.02 in respect of Letters of Credit shall be held and
applied in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral




85



--------------------------------------------------------------------------------









was so provided, prior to any other application of such property as may
otherwise be provided for herein.


(d)Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.


2.15Defaulting Lenders.


(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:


(i)Waivers and Amendment. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and Section
11.01.


(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount received by the applicable Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article IX or
otherwise) or received by the applicable Agent from a Defaulting Lender pursuant
to Section 11.08), shall be applied at such time or times as may be determined
by the Administrative Agent as follows: first, to the payment of any amounts
owing by such Defaulting Lender to the Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the L/C
Issuers or Swing Line Lender hereunder; third, to Cash Collateralize the
applicable L/C Issuer’s Fronting Exposure with respect to such Defaulting Lender
in accordance with Section 2.14; fourth, as PRA may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the applicable Agent; fifth, if so
determined by the applicable Agent and PRA, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the applicable L/C Issuer’s future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.14; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, any L/C Issuer or the Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts




86



--------------------------------------------------------------------------------









owing to the Borrowers as a result of any judgment of a court of competent
jurisdiction obtained by a Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided, that, if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and L/C Obligations owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swing Line Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.


(iii)Certain Fees.


(A)No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).


(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.14.


(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, PRA shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in L/C
Obligations that has been reallocated to such Non-Defaulting Lender pursuant to
clause (iv) below, (y) pay to the applicable L/C Issuer the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to such
L/C Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.


(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders with a Domestic
Revolving Commitment in accordance with their respective Applicable Percentages
(calculated without regard to such Defaulting Lender’s Domestic Revolving
Commitment) but only to the extent that (x) the conditions set forth in Section
5.02(a) and (b) are satisfied at the time of such reallocation (and, unless the
applicable Borrower shall have otherwise notified the applicable Agent at such
time, such Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the




87



--------------------------------------------------------------------------------









aggregate Domestic Revolving Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Domestic Revolving Commitment. Subject to Section
11.23, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.


(v)Cash Collateral, Repayment of Swing Line Loans. If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in any
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.14.


(b)Defaulting Lender Cure. If PRA, the Agents, the Swing Line Lender and the L/C
Issuers agree in writing that a Defaulting Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agents may determine to be necessary to cause the Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further,
that, except to the extent otherwise expressly agreed by the affected parties,
no change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.




ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01Taxes.


(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.


(i)Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the applicable Agent) require the
deduction or withholding of any Tax from any such payment by the applicable
Agent or a Loan Party, then the applicable Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.


(ii)If any Loan Party or the applicable Agent shall be required by the Internal
Revenue Code to withhold or deduct any Taxes, including both United States
Federal backup




88



--------------------------------------------------------------------------------









withholding and withholding taxes, from any payment, then (A) the applicable
Agent shall withhold or make such deductions as are determined by the applicable
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) the applicable Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Internal Revenue Code, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)If any Loan Party or the applicable Agent shall be required by any
applicable Laws other than the Internal Revenue Code to withhold or deduct any
Taxes from any payment, then (A) such Loan Party or the applicable Agent, as
required by such Laws, shall withhold or make such deductions as are determined
by it to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) such Loan Party or the applicable
Agent, to the extent required by such Laws, shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
such Laws, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the applicable Loan Party shall
be increased as necessary so that after any required withholding or the making
of all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction for
Indemnified Taxes been made.


(b)Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the applicable Agent timely reimburse it for the payment of, any Other Taxes.


(c)Tax Indemnifications.


(i)Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority, except penalties or expenses
that arise as a result of the bad faith, gross negligence or willful misconduct
of such Recipient as finally determined by a court of competent jurisdiction. A
certificate as to the amount of such payment or liability delivered to PRA by a
Lender or an L/C Issuer (with a copy to the applicable Agent), or by the
applicable Agent on its own behalf or on behalf of a Lender or an L/C Issuer,
shall be conclusive absent manifest error. Each of the Loan Parties shall, and
does hereby, jointly and severally indemnify the applicable Agent, and shall
make payment in respect thereof within 10 days after demand therefor, for any
amount which a Lender or




89



--------------------------------------------------------------------------------









an L/C Issuer for any reason fails to pay indefeasibly to the applicable Agent
as required pursuant to Section 3.01(c)(ii) below.


(ii)Each Lender and each L/C Issuer shall, and does hereby, severally indemnify,
and shall make payment in respect thereof within 10 days after demand therefor,
(x) the applicable Agent against any Indemnified Taxes attributable to such
Lender or such L/C Issuer (but only to the extent that any Loan Party has not
already indemnified the applicable Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (y) the applicable Agent
and the Loan Parties, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 11.06(d) relating to
the maintenance of a Participant Register and (z) the applicable Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or such L/C Issuer, in each case, that are payable or paid by the
applicable Agent or a Loan Party in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the applicable Agent shall be conclusive
absent manifest error. Each Lender and each L/C Issuer hereby authorizes the
applicable Agent to set off and apply any and all amounts at any time owing to
such Lender or such L/C Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to the applicable Agent under this
clause (ii).


(d)Evidence of Payments. Upon request by any Loan Party or the applicable Agent,
as the case may be, after any payment of Taxes by any Loan Party or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, each Loan Party shall deliver to the applicable Agent or the applicable
Agent shall deliver to the applicable Borrower, as the case may be, the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to PRA or the
applicable Agent, as the case may be.


(e)Status of Lenders; Tax Documentation.


(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to PRA
and the applicable Agent, at the time or times reasonably requested by PRA or
the applicable Agent, such properly completed and executed documentation
reasonably requested by PRA or the applicable Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by PRA or the applicable Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by PRA or the applicable Agent as will enable PRA or the applicable
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements. Notwithstanding anything to the contrary
in the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.






90



--------------------------------------------------------------------------------









(ii)Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Person,


(A)any Lender that is a U.S. Person shall deliver to such Borrower and the
applicable Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of such Borrower or the applicable Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;


(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the applicable Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the applicable
Agent), whichever of the following is applicable:


(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;


(II)    executed originals of Internal Revenue Service Form W-8ECI,


(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of such Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or


(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form




91



--------------------------------------------------------------------------------









of Exhibit I-4 on behalf of each such direct and indirect partner;


(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the applicable Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the applicable
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit such Borrower or the applicable Agent to
determine the withholding or deduction required to be made; and


(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to such Borrower and the applicable Agent
at the time or times prescribed by law and at such time or times reasonably
requested by such Borrower or the applicable Agent such documentation prescribed
by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
such Borrower or the applicable Agent as may be necessary for such Borrower and
the applicable Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.


(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the applicable Borrower and the applicable Agent in writing of
its legal inability to do so.


(f)Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall either Agent have any obligation to file for or otherwise pursue on behalf
of a Lender or the L/C Issuer, or have any obligation to pay to any Lender or an
L/C Issuer, any refund (for the purposes of this Section 3.01(f), including any
application thereof to another amount owed to the refunding Governmental
Authority) of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this Section
3.01, it shall pay to the Loan Party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by a Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the




92



--------------------------------------------------------------------------------









applicable Recipient be required to pay any amount to the Loan Party pursuant to
this subsection the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any Recipient to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to any Loan Party or any other Person.


(g)Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of either Agent or any assignment of rights by, or
the replacement of, a Lender or an L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.


3.02Illegality.


(a)    If any Lender determines in good faith that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for any
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate (whether denominated
in Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to PRA through the
applicable Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans in the affected currency or currencies or, in the case of
Eurodollar Rate Loans in Dollars, or to convert Base Rate Loans to Eurodollar
Rate Loans shall be suspended and (ii) if such notice asserts the illegality of
such Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and PRA that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars or Canadian Dollars, convert all Eurodollar Rate Loans of such Lender
to Base Rate Loans or Canadian Prime Rate Loans, as applicable (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.
    
(b)    If, in any applicable jurisdiction, the applicable Agent, the applicable
L/C Issuer or any Lender determines that any Law has made it unlawful, or that
any Governmental Authority has asserted that it is unlawful, for the applicable
Agent, the applicable L/C Issuer or any Lender to (i)




93



--------------------------------------------------------------------------------









perform any of its obligations hereunder or under any other Loan Document, (ii)
to fund or maintain its participation in any Loan or (iii) issue, make,
maintain, fund or charge interest with respect to any Credit Extension to any
Borrower who is organized under the laws of a jurisdiction other than the United
States, a State thereof or the District of Columbia, such Person shall promptly
notify the Administrative Agent, then, upon the Administrative Agent notifying
PRA, and until such notice by such Person is revoked, any obligation of such
Person to issue, make, maintain, fund or charge interest with respect to any
such Credit Extension shall be suspended, and to the extent required by
applicable Law, cancelled. Upon receipt of such notice, the Loan Parties shall,
(A) repay that Person’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified PRA or, if
earlier, the date specified by such Person in the notice delivered to the
Administrative Agent (being no earlier than the last day of any applicable grace
period permitted by applicable Law) and (B) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.


3.03Inability to Determine Rates.


If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurodollar Rate Loan, (b)
adequate and reasonable means do not exist for determining the Eurodollar Base
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Base Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan does not adequately and fairly reflect the cost to the
Lenders of funding such Loan, the Administrative Agent will promptly notify PRA
and all Lenders. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans in the affected currency or currencies shall be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent revokes such notice.
Upon receipt of such notice, the applicable Borrower may revoke any pending
request for a Borrowing, conversion or continuation of Eurodollar Rate Loans in
the affected currency or currencies, or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


3.04Increased Costs.


(a)Increased Costs Generally. If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement reflected in the Eurodollar Rate and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or an L/C Issuer;


(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (c) through (e) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;




94



--------------------------------------------------------------------------------











(iii)result in the failure of the Mandatory Cost, as calculated hereunder, to
represent the cost to any Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurodollar Rate Loans; or


(iv)impose on any Lender or an L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to or continuing or maintaining any Loan the
interest on which is determined by reference to the Eurodollar Rate (or of
maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or such L/C Issuer of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or such L/C Issuer hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or such L/C Issuer, the
applicable Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.


(b)Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company would have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrowers will pay to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.


(c)Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (f) of this Section and delivered to PRA shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or such L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)Delay in Requests. Failure or delay on the part of any Lender or an L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that PRA shall not be required to
compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies PRA of




95



--------------------------------------------------------------------------------









the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or such L/C Issuer’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).


(e)Additional Reserve Requirements. Without duplication of any amounts required
to be paid hereunder, PRA shall pay (or cause the Canadian Borrower or
Designated Borrower to pay) to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), and (ii) as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided PRA shall have received at least 10 days’ prior notice (with
a copy to the Administrative Agent) of such additional interest or costs from
such Lender. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of such notice. Notwithstanding the foregoing, the
Borrowers shall not be liable under this Section 3.04(e) for the payment of such
additional interest incurred or accrued more than 120 days prior to the date on
which the applicable Lender receives notice or becomes aware of the event or
occurrence giving rise to the obligation to make such payment.


(f)Mandatory Costs.  If any Lender or an L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time, upon delivery by such
Lender or L/C Issuer of a certificate of such Lender or L/C Issuer setting forth
the amount or amounts necessary to compensate such Lender or such L/C Issuer,
PRA will pay (or cause the Canadian Borrower or other applicable Borrower to
pay) to such Lender or such L/C Issuer, as the case may be, such Mandatory Costs
(other than (i) Indemnified Taxes and (ii) Excluded Taxes).  Such amount shall
be expressed as a percentage rate per annum and shall be payable on the full
amount of the applicable Obligations.


3.05Compensation for Losses.


Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrowers shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:


(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan or Canadian Prime Rate Loan on a day other than the last day of
the Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);


(b)any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan or Canadian Prime Rate Loan on the date or in the amount
notified by the applicable Borrower; or




96



--------------------------------------------------------------------------------











(c)any failure by PRA to make payment of any Loan or drawing under any Letter of
Credit (or interest due thereon) denominated in an Alternative Currency on its
scheduled due date or any payment thereof in a different currency; or


(d)any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by PRA pursuant to Section
11.13;


Such loss, cost or expense shall be limited to the actual loss, cost or expense
arising from any actual liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained or from the performance of any foreign exchange
contract.


3.06Mitigation Obligations; Replacement of Lenders.


(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
Indemnified Taxes or additional amount to any Lender, an L/C Issuer or any
Governmental Authority for the account of any Lender or an L/C Issuer pursuant
to Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
at the request of PRA such Lender or such L/C Issuer shall, as applicable, use
commercially reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender or such L/C Issuer, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section
3.01 or 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable, and (ii) in each case, would not
subject such Lender or such L/C Issuer, as the case may be, to any unreimbursed
cost or expense and would not otherwise be materially disadvantageous to such
Lender or such L/C Issuer, as the case may be. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender or an L/C Issuer in
connection with any such designation or assignment.


(b)Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrowers are required to pay any Indemnified Taxes or
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 and, in each case, such Lender has declined
or is unable to designate a different lending office in accordance with Section
3.06(a), the Borrowers may replace such Lender in accordance with Section 11.13.


3.07Survival.


All of the Borrowers’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of either Agent.




ARTICLE IV


GUARANTY




97



--------------------------------------------------------------------------------











4.01The Guaranty.


(a)Each of the Subsidiary Guarantors hereby jointly and severally guarantees to
each Lender, each Swap Bank, each Treasury Management Bank and each Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Subsidiary Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise), the Subsidiary Guarantors will,
jointly and severally, promptly pay the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Obligations, the same will be promptly paid in full when due
(whether at extended maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise) in accordance with the terms of
such extension or renewal.


(b)PRA hereby guarantees to each Lender, each Swap Bank, each Treasury
Management Bank and each Agent as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Designated Borrower Obligations and the
Canadian Borrower Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof. PRA hereby further agrees that if any of the Designated
Borrower Obligations or the Canadian Borrower Obligations, as applicable, are
not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), PRA will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Designated Borrower Obligations or
the Canadian Borrower Obligations, as applicable, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.


(c)Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, Swap Contracts or Treasury Management Agreements,
the obligations of each Guarantor under this Agreement and the other Loan
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law.


(d)Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, in no event shall any Canadian Guarantor be a
guarantor of any Obligations other than the Canadian Borrower Obligations.


4.02Obligations Unconditional.


(a)The obligations of the Subsidiary Guarantors under Section 4.01 are joint and
several, absolute and unconditional, irrespective of the value, genuineness,
validity, regularity or enforceability of any of the Loan Documents, Swap
Contracts or Treasury Management Agreements, or any other agreement or
instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Obligations, and,
to the fullest extent permitted by applicable law, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than the
defense that the Obligations (other than contingent




98



--------------------------------------------------------------------------------









indemnification or expense reimbursement obligations, Obligations under Treasury
Management Agreements and Swap Contracts or Letters of Credit to the extent cash
collateralized or appropriate backstop letters of credit have been issued) have
been paid in full), it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
PRA or any other Guarantor for amounts paid under this Article IV until such
time as the Obligations (other than contingent indemnification or expense
reimbursement obligations, Obligations under Treasury Management Agreements and
Swap Contracts or Letters of Credit to the extent cash collateralized or
appropriate backstop letters of credit have been issued) have been paid in full
and the Commitments have expired or terminated.


(b)The obligations of PRA under Section 4.01 are absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, Swap Contracts or Treasury Management Agreements,
or any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of or security for any of
the Designated Borrower Obligations or the Canadian Borrower Obligations, as
applicable, and, to the fullest extent permitted by applicable law, irrespective
of any law or regulation or other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of PRA hereunder
shall be absolute and unconditional under any and all circumstances. PRA agrees
that it shall have no right of subrogation, indemnity, reimbursement or
contribution against the Designated Borrower or the Canadian Borrower, as
applicable, for amounts paid under this Article IV until such time as the
Designated Borrower Obligations or the Canadian Obligations (in each case, other
than contingent indemnification or expense reimbursement obligations,
Obligations under Treasury Management Agreements and Swap Contracts or Letters
of Credit to the extent cash collateralized or appropriate backstop letters of
credit have been issued) have been paid in full and the Commitments have expired
or terminated.


(c)Without limiting the generality of the foregoing sections (a) and (b), it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following shall not alter or impair the liability of any
Guarantor hereunder, which shall remain absolute and unconditional as described
above:


(i)at any time or from time to time, without notice to any Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(ii)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements shall be done or
omitted;


(iii)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any Loan Party
and any Swap Bank, or any Treasury Management Agreement between any Loan Party
and any Treasury Management Bank, or any other agreement or instrument referred
to in the Loan Documents,




99



--------------------------------------------------------------------------------









such Swap Contracts or such Treasury Management Agreements shall be waived or
any other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;


(iv)any Lien granted to, or in favor of, either Agent or any Lender or Lenders
as security for any of the Obligations shall fail to attach or be perfected; or


(v)any of the Obligations shall be determined to be void or voidable (including,
without limitation, for the benefit of any creditor of any Guarantor) or shall
be subordinated to the claims of any Person (including, without limitation, any
creditor of any Guarantor).


With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that either Agent or any Lender exhaust any
right, power or remedy or proceed against any Person under any of the Loan
Documents, any Swap Contract between any Loan Party and any Swap Bank, or any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank, or any other agreement or instrument referred to in the Loan Documents,
such Swap Contracts or such Treasury Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Obligations.


4.03Reinstatement.


(a)The obligations of the Subsidiary Guarantors under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Obligations is rescinded or must be
otherwise restored by any holder of any of the Obligations, whether as a result
of any proceedings in bankruptcy or reorganization or otherwise, and each
Subsidiary Guarantor agrees that it will indemnify each Agent and each Lender on
demand for all reasonable and documented costs and expenses (including, without
limitation, the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary outside counsel to the Agents and the Lenders,
taken as a whole, and in the event of any actual or potential conflict of
interest, one additional counsel for each Lender subject to such conflict)
incurred by the applicable Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law.


(b)The obligations of PRA under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Designated Borrower Obligations or the Canadian
Borrower Obligations, as applicable, is rescinded or must be otherwise restored
by any holder of any of the Designated Borrower Obligations or the Canadian
Borrower Obligations, as applicable, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and PRA agrees that it will indemnify
each Agent and each Lender on demand for all reasonable and documented costs and
expenses (including, without limitation, the reasonable and documented
out-of-pocket fees, charges and disbursements of one primary outside counsel to
the Agents and the Lenders, taken as a whole, and in the event of any actual or
potential conflict of interest, one additional counsel for each Lender subject
to such conflict) incurred by such Agent or such Lender in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any




100



--------------------------------------------------------------------------------









claim alleging that such payment constituted a preference, fraudulent transfer
or similar payment under any bankruptcy, insolvency or similar law.


4.04Certain Additional Waivers.


Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.


4.05Remedies.


(a)The Subsidiary Guarantors agree that, to the fullest extent permitted by law,
as between the Subsidiary Guarantors, on the one hand, and the Agents and the
Lenders, on the other hand, the Obligations may be declared to be forthwith due
and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
9.02) for purposes of Section 4.01 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Subsidiary
Guarantors for purposes of Section 4.01. The Subsidiary Guarantors acknowledge
and agree that their obligations hereunder are secured in accordance with the
terms of the Collateral Documents and that the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.


(b)PRA agrees that, to the fullest extent permitted by law, as between PRA, on
the one hand, and the Agents and the Lenders, on the other hand, the Designated
Borrower Obligations and/or the Canadian Borrower Obligations, as applicable,
may be declared to be forthwith due and payable as provided in Section 9.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Designated Borrower Obligations and/or the
Canadian Borrower Obligations, as applicable, from becoming automatically due
and payable) as against any other Person and that, in the event of such
declaration (or the Designated Borrower Obligations and/or the Canadian Borrower
Obligations, as applicable, being deemed to have become automatically due and
payable), the Designated Borrower Obligations and/or the Canadian Borrower
Obligations, as applicable, (whether or not due and payable by any other Person)
shall forthwith become due and payable by PRA for purposes of Section 4.01. PRA
acknowledges and agrees that its obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the Lenders may exercise
their remedies thereunder in accordance with the terms thereof.


4.06Rights of Contribution.


The Subsidiary Guarantors and PRA agree among themselves that, in connection
with payments made hereunder, each Subsidiary Guarantor and PRA shall have
contribution rights against the other Subsidiary Guarantors and PRA as permitted
under applicable law. Such contribution rights shall be subordinate and subject
in right of payment to the obligations of such Subsidiary Guarantors and PRA
under the Loan Documents and neither PRA nor any Subsidiary Guarantor shall
exercise such rights of contribution until all Obligations (other than
unasserted contingent indemnification or expense reimbursement obligations,




101



--------------------------------------------------------------------------------









obligations owing under Treasury Management Agreements or Swap Contracts or L/C
Obligations to the extent Cash Collateralized) have been paid in full and the
Commitments have terminated.


4.07Guarantee of Payment; Continuing Guarantee.


(a)The guarantee given by the Subsidiary Guarantors in this Article IV is a
guaranty of payment and not of collection, is a continuing guarantee, and shall
apply to all Obligations whenever arising.


(b)The guarantee given by PRA in this Article IV is a guaranty of payment and
not of collection, is a continuing guarantee, and shall apply to all Designated
Borrower Obligations and Canadian Borrower Obligations whenever arising.


4.08Keepwell.


Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty in
this Article IV by any Specified Loan Party or the grant of a security interest
under the Loan Documents by any such Specified Loan Party, in either case,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 4.08 shall remain in full force and effect until the Obligations have
been indefeasibly paid and performed in full. Each Loan Party intends this
Section 4.08 to constitute, and this Section 4.08 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each Specified Loan
Party for all purposes of the Commodity Exchange Act.


4.09Appointment of PRA.


Each of the Loan Parties hereby appoints PRA to act as its agent for all
purposes of this Agreement, the other Loan Documents and all other documents and
electronic platforms entered into in connection herewith and agrees that (a) PRA
may execute such documents and provide such authorizations on behalf of such
Loan Parties as PRA deems appropriate in its sole discretion and each Loan Party
shall be obligated by all of the terms of any such document and/or authorization
executed on its behalf, (b) any notice or communication delivered by either
Agent, an L/C Issuer or a Lender to PRA shall be deemed delivered to each Loan
Party and (c) the Agents, L/C Issuers or the Lenders may accept, and be
permitted to rely on, any document, authorization, instrument or agreement
executed by PRA on behalf of each of the Loan Parties.


ARTICLE V


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


5.01Conditions of Initial Credit Extension.


This Agreement shall become effective upon and the obligation of the L/C Issuers
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:






102



--------------------------------------------------------------------------------









(a)Loan Documents. Receipt by the Administrative Agent of executed counterparts
of this Agreement and the other Loan Documents, each properly executed by a
Responsible Officer of the signing Loan Party and, in the case of this
Agreement, by each Lender, in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders.


(b)Opinions of Counsel. Receipt by the Administrative Agent of opinions of legal
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, dated as of the Restatement Date, and in form and substance reasonably
satisfactory to the Administrative Agent.


(c)No Material Adverse Change. There shall not have occurred a material adverse
change, since December 31, 2016, in the business, assets, properties or
financial condition of PRA and its Subsidiaries, taken as a whole.


(d)Litigation. There shall not exist any action, suit, investigation or
proceeding pending or to the knowledge of PRA, threatened in any court or before
an arbitrator or Governmental Authority as to which there is a reasonable
likelihood of an adverse determination with respect to any Loan Party or any of
its Subsidiaries and that, if adversely determined, could reasonably be expected
to have a Material Adverse Effect.


(e)Organization Documents, Resolutions, Etc. Receipt by the Administrative Agent
of the following, each of which shall be originals or facsimiles (followed
promptly by originals), in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:


(i)copies of the Organization Documents of each Loan Party certified to be true
and complete as of a recent date by the appropriate Governmental Authority of
the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary (or, in the case
of the Canadian Borrower or a Canadian Guarantor, an officer) of such Loan Party
to be true and correct as of the Restatement Date;


(ii)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and


(iii)such documents and certifications as the Agents may reasonably require to
evidence that each Loan Party is duly organized or formed, and is validly
existing, in good standing and qualified to engage in business in its state of
organization or formation.


(f)Perfection and Priority of Liens. Receipt by the Agents of the following:


(i)searches of UCC filings and, with respect to the Canadian Borrower, the
personal property registry, in the jurisdiction of formation of each Loan Party
or where a filing would need to be made in order to perfect the applicable
Agent’s security interest in the Collateral, copies of the financing statements
on file in such jurisdictions and evidence that no Liens exist other than
Permitted Liens;
    




103



--------------------------------------------------------------------------------









(ii)UCC and/or PPSA financing statements, as applicable, for each appropriate
jurisdiction as is necessary, in the applicable Agent’s sole discretion, to
perfect the Administrative Agent’s security interest in the Collateral;


(iii)to the extent not already in possession of the applicable Agent, all
certificates evidencing any certificated Equity Interests pledged to the
applicable Agent pursuant to the Pledge Agreement and/or Canadian Security
Agreement, together with duly executed in blank and undated stock powers
attached thereto;


(iv)searches of ownership of, and Liens on, intellectual property of each Loan
Party in the U.S. Patent and Trademark Office, U.S. Copyright Office and the
Canadian Intellectual Property Office; and


(v)duly executed notices of grant of security interest in the form required by
the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
intellectual property of the Loan Parties.


(g)Evidence of Insurance. Receipt by the Agents of copies of insurance policies
or certificates of insurance of the Loan Parties evidencing liability and
casualty insurance meeting the requirements set forth in the Loan Documents,
including, but not limited to, naming the applicable Agent as additional insured
(in the case of liability insurance) or Lender’s loss payee (in the case of
hazard insurance) on behalf of the Lenders.


(h)Borrowing Base Certificate and Canadian Borrowing Base Certificate. Receipt
by (a) the Administrative Agent of a Borrowing Base Certificate for the month
ended March 31, 2017 and (b) the Canadian Administrative Agent of a Canadian
Borrowing Base Certificate for the month ended March 31, 2017.


(i)Closing Certificate. Receipt by the Administrative Agent of a certificate
signed by a Responsible Officer of PRA certifying that (i) the conditions
specified in Sections 5.01(c) and (d) and Sections 5.02(a) and (b) have been
satisfied and (ii) PRA and its Subsidiaries (after giving effect to the
transactions contemplated hereby and the incurrence of Indebtedness related
thereto) are Solvent on a consolidated basis.


(j)Existing Credit Agreement. The Borrowers shall have (i) paid all accrued and
unpaid interest with respect to the outstanding Loans through the Effective
Date, (ii) prepaid any Domestic Revolving Loans and Canadian Revolving Loans to
the extent necessary to keep the outstanding Domestic Revolving Loans and
Canadian Revolving Loans ratable with the revised Domestic Revolving Commitments
and Canadian Revolving Commitments as of the Restatement Date, (iii) paid all
accrued commitment fees owing pursuant to the Existing Credit Agreement, (iv)
paid all principal, interest and other Obligations owing to any lender under the
Existing Credit Agreement who does not have a Commitment hereunder and (v) to
the extent necessary, repaid any term loans in excess of the Term Loan
Commitments of the Lenders hereunder.


(k)Fees. Receipt by the Administrative Agent, MLPF&S and the Lenders of any fees
required to be paid on or before the Restatement Date.






104



--------------------------------------------------------------------------------









(l)Attorney Costs. Unless waived by the Administrative Agent, PRA shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Restatement Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between PRA and the
Administrative Agent).


Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Date specifying its objection thereto.


5.02Conditions to all Credit Extensions.


The obligation of each Lender to honor any Request for Credit Extension is
subject to the following conditions precedent:


(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article VI or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects as of such earlier date, and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.


(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.


(c)The applicable Agent and, if applicable, the applicable L/C Issuer and/or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.


(d)In the case of a Credit Extension that is a Designated Borrower Revolving
Loan, then the conditions of Section 2.02(f)(iii) to the designation of such
Borrower as a Designated Borrower shall have been met to the satisfaction of the
Administrative Agent.


(e)In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the applicable Agent, the
Multi Currency Lenders (in the case of any Loans to be denominated in an
Alternative Currency) or the applicable L/C Issuer (in the case of any Letter of
Credit to be denominated in an Alternative Currency) would make it impracticable
for such Credit Extension to be denominated in the relevant Alternative
Currency.


Each Request for Credit Extension submitted by a Borrower shall be deemed to be
a representation




105



--------------------------------------------------------------------------------









and warranty that the conditions specified in Sections 5.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.


ARTICLE VI


REPRESENTATIONS AND WARRANTIES


The Loan Parties represent and warrant to the Agents and the Lenders that:


6.01Existence, Qualification and Power.


Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.


6.02Authorization; No Contravention.


The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) violate the terms of
any of such Person’s Organization Documents; (b) violate or create any Lien
under, or require any payment to be made under (i) any material Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law in any
material respect (including, without limitation, Regulation U or Regulation X
issued by the FRB) except in each case referred to in clause (b)(ii), to the
extent that such conflict, breach, creation, payment or violation could not
reasonably be expected to have a Material Adverse Effect.


6.03Governmental Authorization; Other Consents.


No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect, (b) filings to perfect the Liens created by the Collateral Documents and
(c) those that the failure to obtain could not reasonably be expected to have a
Material Adverse Effect.


6.04Binding Effect.


Each Loan Document when delivered hereunder has been duly executed and delivered
by each Loan Party that is party thereto. Each Loan Document constitutes a
legal, valid and binding obligation of each Loan Party that is party thereto,
enforceable against each such Loan Party in accordance with its terms (subject
to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar laws affecting the enforceability of creditors
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies whether in a proceeding at law or
in equity).




106



--------------------------------------------------------------------------------











6.05Financial Statements; No Material Adverse Effect.


(a)The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of PRA and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
material liabilities, direct or contingent, of PRA and its Subsidiaries as of
the date thereof which would be required to be disclosed by GAAP.


(b)[reserved];


(c)From the date of the Audited Financial Statements to and including the
Restatement Date, there has been no Disposition by any Loan Party or any
Subsidiary, or any Involuntary Disposition, of any material part of the business
or property of the Loan Parties and their respective Subsidiaries, taken as a
whole, and no purchase or other acquisition by any of them of any business or
property (including any Equity Interests of any other Person) material to the
Loan Parties and their respective Subsidiaries, taken as a whole, in each case,
which is not reflected in the foregoing financial statements or in the notes
thereto and has not otherwise been disclosed in writing to the Lenders on or
prior to the Restatement Date.


(d)The financial statements delivered pursuant to Section 7.01(a) and (b) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 7.01(a) and (b)) and present fairly in all material respects (on
the basis disclosed in the footnotes to such financial statements) the
consolidated financial condition, results of operations and cash flows of PRA
and its Subsidiaries as of the dates thereof and for the periods covered
thereby.


(e)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


6.06Litigation.


There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues (a)
that purport to materially and adversely affect this Agreement or any other Loan
Document, or any of the transactions contemplated hereby or (b) as to which
there is a reasonable likelihood of an adverse determination with respect to
such Loan Party or any of its Subsidiaries and that, if adversely determined,
could reasonably be expected to have a Material Adverse Effect.


6.07No Default.


(a)Neither any Loan Party nor any Subsidiary is in default under or with respect
to any Contractual Obligation that could reasonably be expected to have a
Material Adverse Effect.


(b)No Default has occurred and is continuing.




107



--------------------------------------------------------------------------------











6.08Ownership of Property; Liens.


Each Loan Party and each of its respective Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The property of each Loan Party
and its Subsidiaries is subject to no Liens, other than Permitted Liens.


6.09Environmental Compliance.


Except as could not reasonably be expected to have a Material Adverse Effect:


(a)Each of the Facilities and all operations of any Loan Party and its
Subsidiaries at the Facilities are in compliance with all applicable
Environmental Laws, and there is no violation by them of any applicable
Environmental Law with respect to the Facilities or the Businesses, and to the
knowledge of the Loan Parties there are no conditions relating to the Facilities
or the Businesses that would likely give rise to the liability of any Loan Party
or its Subsidiaries under any applicable Environmental Laws.


(b)To the knowledge of the Loan Parties, none of the Facilities contains, or has
previously contained, any Hazardous Materials at, on or under the Facilities in
amounts or concentrations that constitute or constituted a violation by a Loan
Party or any of its Subsidiaries of, or would likely give rise to liability of
any Loan Party and its Subsidiaries under, applicable Environmental Laws.


(c)Neither any Loan Party nor any Subsidiary has received any written notice of,
or written inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Facilities or the Businesses, nor does any Responsible Officer of any
Loan Party have knowledge or reason to believe that any such notice will be
received or is being threatened.


(d)No Loan Party or any Subsidiary, or to the knowledge of any Loan Party or any
other Person, has transported or disposed of Hazardous Materials from the
Facilities, or generated, treated, stored or disposed of Hazardous Materials at,
on or under any of the Facilities or any other location, in each case in
violation of, or in a manner that would be reasonably likely to give rise to the
liability of any Loan Party or its Subsidiaries under any applicable
Environmental Law.


(e)No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Loan Parties, threatened, under any Environmental
Law against any Loan Party or any Subsidiary nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Loan Party, any Subsidiary or the
Businesses.


(f)To the knowledge of the Loan Parties, there has been no release or threat of
release of Hazardous Materials arising from or related to the operations
(including, without limitation, disposal) of any Loan Party or any Subsidiary in
connection with the Facilities or otherwise in




108



--------------------------------------------------------------------------------









connection with the Businesses, in violation of or in amounts or in a manner
that would likely give rise to the liability of any Loan Party or its
Subsidiaries under Environmental Laws.


6.10Insurance.


The properties of the Loan Parties and their Subsidiaries are insured with
insurance companies that PRA believes are financially sound and reputable not
Affiliates of such Persons, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the applicable Loan Party or
the applicable Subsidiary operates. The insurance coverage of the Loan Parties
and their Subsidiaries as in effect on the Restatement Date is outlined as to
carrier, policy number, expiration date, type, amount and deductibles on
Schedule 6.10.


6.11Taxes.


Except as disclosed in PRA’s Form 10Q or Form 10K filings with the SEC prior to
the Restatement Date, the Loan Parties and their Subsidiaries have filed all
federal and state income and other material tax returns and reports required to
be filed, and have paid all federal and state income and other material taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP. There is no proposed tax assessment against any Loan Party or any
Subsidiary that would, if made, have a Material Adverse Effect. Neither any Loan
Party nor any Subsidiary thereof is party to any tax sharing agreement as of the
Restatement Date.


6.12ERISA Compliance.


(a)There are no pending or, to the knowledge of the Loan Parties, threatened
claims, actions or lawsuits, or action by any applicable Governmental Authority,
with respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.


(b)(i) No Plan is a “pension plan” or “plan” which is a “registered pension
plan” as defined in section 248(1) of the Income Tax Act (Canada) that contains
a “defined benefit provision”, as defined in section 147.1(1) of the Income Tax
Act (Canada) and no Loan Party maintains or has any obligation or has ever
maintained or had any obligation under any such plan; (ii) no ERISA Event has
occurred and neither PRA nor any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) PRA and
each ERISA Affiliate has met all applicable requirements under the Pension
Funding Rules in respect of each Pension Plan, and no waiver of the minimum
funding standards under the Pension Funding Rules has been applied for or
obtained; (iii) as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Internal Revenue Code) is sixty percent (60%) or higher, other than for any
Pension Plan with respect to which the failure to attain such percentage would
not reasonably be expected to result in a Material Adverse Effect; (iv) neither
PRA nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums and there are no premium payments which have become
due that are unpaid; (v) neither PRA nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan or Multiemployer Plan




109



--------------------------------------------------------------------------------









has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PGBC to institute proceedings under Title IV of ERISA to terminate
any such Pension Plan or Multiemployer Plan in any case, other than the
occurrence of any event or condition described in this Section 6.12(b) that has
not resulted or could not reasonably be expected to result in a Material Adverse
Effect.


(c)Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Plan is in compliance with the applicable provisions of ERISA,
the Internal Revenue Code and other applicable federal or state laws; (ii) each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Internal Revenue Code has received a favorable determination, opinion or
advisory letter from the Internal Revenue Service to the effect that the form of
such Pension Plan is qualified under Section 401(a) of the Internal Revenue Code
(or an application for such a letter has been sent to be processed by the
Internal Revenue Service) and to the knowledge of the Loan Parties, nothing has
occurred that would prevent, or cause the loss of, such tax-qualified status.


6.13Subsidiaries.


Set forth on Schedule 6.13 is a complete and accurate list as of the Restatement
Date of each Subsidiary of any Loan Party, together with (i) jurisdiction of
formation, (ii) number and percentage of outstanding shares of each class owned
by any Loan Party or any Subsidiary and (iii) number and effect, if exercised,
of all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto. The outstanding Equity Interests of
each Subsidiary of any Loan Party is validly issued and, to the extent
applicable, fully paid and non-assessable.


6.14Margin Regulations; Investment Company Act.


(a)The Borrowers are not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or drawing under each Letter of Credit, not more
than 25% of the value of the assets (either of the applicable Borrower only or
of such Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 8.01 or Section 8.05 or subject to any restriction
contained in any agreement or instrument between PRA and any Lender or any
Affiliate of any Lender relating to Indebtedness and within the scope of Section
9.01(e) will be margin stock.


(b)No Loan Party or any Subsidiary of any Loan Party is or is required to be
registered as an “investment company” under the Investment Company Act of 1940.


6.15Disclosure.


No written report, certificate or other information (other than projections, pro
forma financial information and information of a general economic or industry
nature) furnished by or on behalf of any Loan Party to the Administrative Agent
or any Lender on or before the Restatement Date in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document, as and when furnished,
taken as a whole, contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained therein not
materially misleading, in light of the circumstances under which such statements
were made and after giving effect to




110



--------------------------------------------------------------------------------









any updates of the written reports, certificates or other information provided
to the Administrative Agent or any Lender from time to time. With respect to
projected financial information, pro forma financial information and information
of a general economic or industry nature, the Loan Parties represent only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time made, it being understood and recognized by the
Administrative Agent, L/C Issuers, Swing Line Lender and the Lenders, that
projections, by their nature, are inherently uncertain and subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and no assurances are being given by the Loan
Parties that the results reflected in such projections will be achieved, that
actual results may differ and that such differences may be material.


6.16Compliance with Laws.


Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.17Intellectual Property; Licenses, Etc.


Each Loan Party and its Subsidiaries own all of the trademarks, service marks,
trade names, copyrights, patents, patent rights and other intellectual property
rights (collectively, “IP Rights”) that they purport to own and all contracts
pursuant to which any Loan Party or their Subsidiaries are granted rights from a
third party to use IP Rights material to its business are valid and binding,
except, in each case, where failure to own such rights or possess such valid and
binding contractual rights could not reasonably be expected to have a Material
Adverse Effect. Set forth on Schedule 6.17 is a list of all IP Rights registered
or pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Loan Party as of the
Restatement Date. Except for such claims and infringements that could not
reasonably be expected to have a Material Adverse Effect, (i) no claim has been
asserted and is pending by any Person against any Loan Party before any
Governmental Authority challenging or questioning the use by any Loan Party of
any IP Rights or the validity or effectiveness of any IP Rights owned by any
Loan Party, nor does any Loan Party know of any reasonable basis for such claim,
and, (ii) to the knowledge of the Loan Parties, the use of any IP Rights by any
Loan Party or any of its Subsidiaries or the granting of a right or a license in
respect of any IP Rights by any Loan Party or any of its Subsidiaries does not
infringe on the rights of any Person. As of the Restatement Date, none of the IP
Rights owned by any of the Loan Parties or any of its Subsidiaries is subject to
any licensing agreement or similar arrangement except for implied licenses
granted by any Loan Party or their Subsidiaries to third parties in the ordinary
course of business in connection with the sale, lease or transfer of products or
as set forth on Schedule 6.17.


6.18Solvency.


The Loan Parties are Solvent on a consolidated basis.


6.19Perfection of Security Interests in the Collateral.


Except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally,
the provisions of the Collateral Documents create valid security interests in,
and Liens on, the Collateral purported to be covered thereby, which security
interests and Liens are currently perfected security interests and Liens, prior
to all other Liens other than




111



--------------------------------------------------------------------------------









Permitted Liens upon (i) the filing of appropriate UCC and PPSA financing
statements in the applicable financing offices and payment of applicable filing
fees, (ii) the taking possession or control by the Administrative Agent of
collateral with respect to which a security interest may be perfected only by
possession or control and (iii) the filing or recording of mortgages, if any, in
the applicable recording offices.


6.20Business Locations.


Set forth on Schedule 6.20(a) is the tax payer identification number and
organizational identification number of each Loan Party as of the Restatement
Date. The exact legal name and state or other jurisdiction of organization of
each Loan Party is as set forth on the signature pages hereto. Except as set
forth on Schedule 6.20(b), no Loan Party has during the five years preceding the
Restatement Date (i) changed its legal name, (ii) changed its state or other
jurisdiction of formation, or (iii) been party to a merger, consolidation or
other change in structure.


6.21Labor Matters.


There are no collective bargaining agreements or Multiemployer Plans covering
the employees of any Loan Party or any Subsidiary as of the Restatement Date and
neither any Loan Party nor any Subsidiary has suffered any strikes, walkouts,
work stoppages or other material labor difficulty within the last five years.


6.22OFAC; Anti-Corruption Laws.


(a)    No Loan Party, nor, to the knowledge of any Loan Party, any director,
officer, employee, agent or representative thereof, (i) is located, organized or
residing in any Designated Jurisdiction, (ii) is a Person on OFAC’s list of
“Specially Designated Nationals and Blocked Persons”, HMT’s Consolidated List of
Financial Sanctions Targets and Investment Ban List or any similar list enforced
by another relevant Sanctions authority or (iii) subject to any Sanctions. The
Loan Parties will not directly or, to the knowledge of the Loan Parties, after
due inquiry, indirectly, use the proceeds of the Loans for the purpose of
financing the activities of any Person that is the subject of, or in any country
or territory that at such time is the subject of, any Sanctions.


(b)    The Loan Parties and their Subsidiaries have conducted their business in
all material respects in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation applicable to the Loan Parties in other jurisdictions.


6.23Canadian Borrower.


Each of PRA and the Canadian Borrower represents and warrants to the Agents and
the Lenders that:


(a)    The Canadian Borrower is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to the Canadian Borrower, the “Applicable
Canadian Borrower Documents”), and the execution, delivery and performance by
the Canadian Borrower of the Applicable Canadian Borrower Documents constitute
and will constitute private and commercial acts and not public or governmental
acts. Neither the Canadian Borrower nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the




112



--------------------------------------------------------------------------------









jurisdiction in which the Canadian Borrower is organized and existing in respect
of its obligations under the Applicable Canadian Borrower Documents.


(b)    The Applicable Canadian Borrower Documents are in proper legal form under
the Laws of the jurisdiction in which the Canadian Borrower is organized and
existing for the enforcement thereof against the Canadian Borrower under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Canadian Borrower
Documents. It is not necessary to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Canadian Borrower
Documents that the Applicable Canadian Borrower Documents be filed, registered
or recorded with, or executed or notarized before, any court or other authority
in the jurisdiction in which the Canadian Borrower is organized and existing or
that any registration charge or stamp or similar tax be paid on or in respect of
the Applicable Canadian Borrower Documents or any other document, except for (i)
any such filing, registration, recording, execution or notarization as has been
made or is not required to be made until the Applicable Canadian Borrower
Document or any other document is sought to be enforced and (ii) any charge or
tax as has been timely paid.


(c)    The execution, delivery and performance of the Applicable Canadian
Borrower Documents executed by the Canadian Borrower are, under applicable
foreign exchange control regulations of the jurisdiction in which the Canadian
Borrower is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).


6.24EEA Financial Institution.


No Loan Party is an EEA Financial Institution.


ARTICLE VII


AFFIRMATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnification and expense reimbursement obligations and obligations
owing under Treasury Management Agreements or Swap Contracts), or any Letter of
Credit shall remain outstanding (unless such Letters of Credit shall have been
Cash Collateralized), the Loan Parties shall and shall cause each Subsidiary to:


7.01Financial Statements.


Deliver to the Administrative Agent:


(a)upon the earlier of the date that is ninety days after the end of each fiscal
year of PRA or the date such information is filed with the SEC, a consolidated
balance sheet of PRA and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and




113



--------------------------------------------------------------------------------









opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit (it
being understood that such financial statements and opinions may be furnished if
included therein, in the form of PRA’s annual report on Form 10-K and any
related annual report filed with the SEC); and


(b)upon the earlier of the date that is forty-five days after the end of each of
the first three fiscal quarters of each fiscal year of PRA or the date such
information is filed with the SEC, a consolidated balance sheet of PRA and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal quarter and for the portion of PRA’s fiscal year then
ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of PRA as fairly presenting in all material respects the
financial condition, results of operations, shareholders’ equity and cash flows
of PRA and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes (it being understood
that such financial statements may be furnished if included therein, in the form
of PRA’s quarterly report on Form 10-Q filed with the SEC).


7.02Certificates; Other Information.


Deliver to the Administrative Agent:


(a)concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of PRA;


(b)(i) within thirty days after the end of each calendar month beginning with
the calendar month ending April 30, 2017, (A) a duly completed Borrowing Base
Certificate signed by a Responsible Officer of PRA, together with a full
accounts receivable aging report and an accounts payable listing, prepared by
the management of PRA and (B) a duly completed Canadian Borrowing Base
Certificate signed by a Responsible Officer of the Canadian Borrower, together
with a full accounts receivable aging report and an accounts payable listing,
prepared by the management of the Canadian Borrower, in each case, in a
substantially similar form as provided by PRA or the Canadian Borrower, as
applicable, to the Administrative Agent or is otherwise reasonably acceptable to
the Administrative Agent and (ii) upon the request of the Administrative Agent,
an Asset Pool Report;


(c)no more than ninety days after the end of each fiscal year of PRA, beginning
with the fiscal year ending December 31, 2017, an annual business plan and
budget of PRA and its Subsidiaries for such fiscal year;


(d)promptly after the same are filed with the SEC, copies of each annual report,
proxy or financial statement or other report or communication sent to the
equityholders of PRA, and copies of all annual, regular, periodic and special
reports and registration statements which a Loan Party may file or be required
to file with the SEC under Section 13 or 15(d) of the Securities Exchange Act of
1934, and not otherwise required to be delivered to the Administrative Agent
pursuant hereto;






114



--------------------------------------------------------------------------------









(e)promptly after any request by any Agent or any Lender, copies of any detailed
audit reports, management letters or written recommendations submitted to the
board of directors (or the audit committee of the board of directors) of PRA by
independent accountants in connection with the accounts or books of PRA or any
Subsidiary, or any audit of any of them;


(f)promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent may from time to time
reasonably request; and


(g)concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of a Responsible Officer of PRA (i) listing (A)
all applications by any Loan Party, if any, for Copyrights, Patents or
Trademarks (each such term as defined in the Security Agreement) made since the
date of the prior certificate (or, in the case of the first such certificate,
the Restatement Date), (B) all issuances of registrations or letters on existing
applications by any Loan Party for Copyrights, Patents and Trademarks (each such
term as defined in the Security Agreement) received since the date of the prior
certificate (or, in the case of the first such certificate, the Restatement
Date), and (C) all Trademark Licenses, Copyright Licenses and Patent Licenses
(each such term as defined in the Security Agreement) entered into by any Loan
Party since the date of the prior certificate (or, in the case of the first such
certificate, the Restatement Date), and (ii) attaching the insurance binder or
other evidence of insurance for any insurance coverage of any Loan Party or any
Subsidiary that was renewed, replaced or modified during the period covered by
such financial statements.


Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02 (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which PRA posts such documents,
or provides a link thereto on PRA’s website on the Internet at the website
address listed on Schedule 11.02; or (ii) on which such documents are posted on
PRA’s behalf on an Internet or intranet website, if any, to which each Lender
and the Agents have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided, that: if notifications are no
longer provided by the SEC’s website, PRA shall notify the Administrative Agent
(by facsimile or electronic mail) of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.


PRA hereby acknowledges that (a) the Administrative Agent and/or MLPF&S may, but
shall not be obligated to, make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of PRA hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Debt Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to PRA or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Person’s securities. PRA hereby agrees that (w)
all Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” PRA shall be deemed to have authorized the
Agents, MLPF&S and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to PRA or its
securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Side




115



--------------------------------------------------------------------------------









Information;” and (z) the Administrative Agent and MLPF&S shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform that is not designated as “Public Side
Information.”


7.03Notices.


(a)Promptly after a Responsible Officer of PRA has knowledge thereof, notify the
Administrative Agent of the occurrence of any Default (provided that if such
Default is subsequently cured within the time periods set forth herein, the
failure to provide notice of such default shall not itself result in an Event of
Default hereunder).


(b)Promptly after a Responsible Officer of PRA has knowledge thereof, notify the
Administrative Agent of any matter that has resulted, or to any Loan Party’s
knowledge, could reasonably be expected to result in a Material Adverse Effect.


(c)Promptly after a Responsible Officer of PRA has knowledge thereof, notify the
Administrative Agent of the occurrence of any ERISA Event that could reasonably
be expected to result in liability to any Loan Party in excess of the Threshold
Amount.


(d)Promptly notify the Administrative Agent of any material change in accounting
policies or financial reporting practices by PRA or any Subsidiary (other than
as required by Law or GAAP).


Each notice pursuant to this Section 7.03(a) through (d) shall be accompanied by
a statement of a Responsible Officer of PRA setting forth details of the
occurrence referred to therein and stating what action the applicable Loan Party
has taken and proposes to take with respect thereto. Each notice pursuant to
Section 7.03(a) shall describe with reasonable particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


7.04Payment of Obligations.


Pay and discharge, as the same shall become due and payable, all its material
obligations and liabilities, including (a) all material tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Loan Party or such Subsidiary; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property (other
than a Permitted Lien).


7.05Preservation of Existence, Etc.


(a)Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 8.04 or 8.05.


(b)Preserve, renew and maintain in full force and effect its good standing under
the Laws of the jurisdiction of its organization, except to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.






116



--------------------------------------------------------------------------------









(c)Take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary in the operation of its business as then being
conducted, except to the extent that the failure to do so could not reasonably
be expected to have a Material Adverse Effect.


(d)Preserve or renew all of its material registered patents, copyrights,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.


7.06Maintenance of Properties.


(a)Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business as then being conducted in good
working order and condition, ordinary wear and tear and Involuntary Dispositions
excepted.


(b)Make all necessary repairs thereto and renewals and replacements thereof,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.


7.07Maintenance of Insurance.


Maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) with insurance companies that PRA believes to be financially sound
and reputable not Affiliates of any Loan Party, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates. The applicable
Agent shall be named as loss payee or mortgagee, as its interest may appear,
and/or additional insured with respect to any such insurance providing coverage
in respect of any Collateral, and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the applicable Agent, that it will give the applicable
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or canceled.


7.08Compliance with Laws.


Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.


7.09Books and Records.


(a)Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP in all material respects consistently applied
shall be made of all financial transactions and matters involving the assets and
business of such Loan Party or such Subsidiary, as the case may be.


(b)Maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Loan Party or such Subsidiary, as the case may be.






117



--------------------------------------------------------------------------------









7.10Inspection Rights.


Permit representatives and independent contractors of the Agents and each Lender
to visit and inspect any of its properties, to examine its corporate, financial
and operating records, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants and at such
reasonable times during normal business hours, upon reasonable advance notice to
PRA and subject to reasonable requests for confidentiality, including as may be
required by Law or contract; provided, however, that unless an Event of Default
exists, PRA shall not be required to pay expenses relating to more than one
inspection by the Agents in any calendar year; provided further, that the
applicable Loan Party may, at its option, have one or more employees or
representatives present at any inspection, examination or discussion; provided
further that when an Event of Default has occurred and is continuing either
Agent or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of PRA at any time
during normal business hours and upon reasonable advance notice.


7.11Use of Proceeds.


Use the proceeds of the Credit Extensions (a) to refinance certain existing
Indebtedness, (b) to finance working capital, Permitted Acquisitions and capital
expenditures and (c) for other general corporate purposes, provided that in no
event shall the proceeds of the Credit Extensions be used in contravention of
any Law or of any Loan Document.


7.12Additional Subsidiaries.


Within thirty (30) days (or such longer period as may be agreed by the
Administrative Agent in its reasonable discretion) after the acquisition or
formation of any Canadian Subsidiary or Domestic Subsidiary:


(a)notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by a Borrower or any Subsidiary and (iv)
number and effect, if exercised, of all outstanding options, warrants, rights of
conversion or purchase and all other similar rights with respect thereto; and


(b)if such Subsidiary is a Domestic Subsidiary and a Wholly Owned Subsidiary,
cause such Person to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall deem appropriate for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(e) and (f) and if reasonably requested by the Administrative Agent,
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (i)), all in form and content reasonably satisfactory to
the Administrative Agent; provided, that, none of the Excluded Domestic
Subsidiaries shall be required to become a Guarantor with respect to PRA’s
Obligations under the Loan Documents.


(c)if such Subsidiary is a Canadian Subsidiary and a Wholly Owned Subsidiary,
cause such Person to (i) become a Guarantor with respect to the Canadian
Borrower Obligations by executing and delivering to the Administrative Agent a
Joinder Agreement or such other documents as the Canadian Administrative Agent
shall deem appropriate for such purpose, and (ii) deliver to the Canadian
Administrative Agent documents of the types referred to in Sections 5.01(e) and
(f) (or applicable Canadian equivalents) and if reasonably requested by the
Canadian Administrative




118



--------------------------------------------------------------------------------









Agent, opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form and content reasonably
satisfactory to the Canadian Administrative Agent.


7.13ERISA Compliance.


Do, and cause each of its ERISA Affiliates to make all required contributions to
any Pension Plan subject to Section 412, Section 430 or Section 431 of the
Internal Revenue Code.


7.14Pledged Assets.


(a)Equity Interests. Within thirty (30) days (or such longer period as may be
agreed by the Administrative Agent in its reasonable discretion) after the
acquisition or formation of any Subsidiary, cause (a) 100% of the issued and
outstanding Equity Interests of each Domestic Subsidiary (other than any
Excluded Domestic Subsidiaries) and (b) 65% (or such greater percentage that,
due to a change in an applicable Law after the date hereof, (1) could not
reasonably be expected to cause at any time the undistributed earnings of such
Excluded Domestic Subsidiary or Foreign Subsidiary as determined for United
States federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary’s United States parent and (2) could not at any time
reasonably be expected to cause any material adverse tax consequences) of the
issued and outstanding Equity Interests entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding Equity
Interests not entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) in each Excluded Domestic Subsidiary or Foreign Subsidiary
directly owned by a Loan Party to be subject at all times to a first priority,
perfected Lien in favor of the applicable Agent, for the benefit of the holders
of the Obligations, pursuant to the terms and conditions of the Collateral
Documents, together with opinions of counsel and any filings and deliveries
necessary in connection therewith to perfect the security interests therein, all
in form and substance reasonably satisfactory to the applicable Agent.


(b)Other Property. (i) Cause all of its owned and leased personal property other
than Excluded Property to be subject at all times to first priority, perfected
Liens in favor of the applicable Agent, for the benefit of the holders of the
Obligations, to secure the Obligations pursuant to the terms and conditions of
the Collateral Documents or, with respect to any such property acquired
subsequent to the Restatement Date, such other additional security documents as
the applicable Agent shall reasonably request, subject in any case to Permitted
Liens and (ii) deliver such other documentation as the applicable Agent may
reasonably request in connection with the foregoing, including, without
limitation, a Canadian Pledge Agreement to the extent the Canadian Borrower
forms or acquires any Subsidiaries, appropriate UCC-1 financing statements, PPSA
financing statements, landlord’s waivers, certified resolutions and other
organizational and authorizing documents of such Person, opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to above and the
perfection of the applicable Agent’s Liens thereunder) (it is understood that
the Administrative Agent shall have no right to request an opinion pursuant to
this Section 7.14(b) with respect to any matter or document that is already
covered by another opinion issued to the Administrative Agent and that no
opinion shall be required if the cost of obtaining such opinion exceeds the
benefit of obtaining such opinion) and other items of the types required to be
delivered pursuant to Section 5.01(f), all in form and content reasonably
satisfactory to the Administrative Agent.






119



--------------------------------------------------------------------------------









(c)Canadian Assets.


(i)Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, (x) in no event shall any Lien created under any Loan Document on
the property or assets of the Canadian Borrower or any Canadian Guarantor be
deemed to secure any Obligations other than the Canadian Borrower Obligations or
the Obligations of such Canadian Guarantor and (y) in no event shall any Lien
created under any Loan Document on the property or assets of PRA or any Domestic
Subsidiary be deemed to secure the Canadian Borrower Obligations or the guaranty
by PRA or any Domestic Subsidiary of the Canadian Borrower Obligations.


(ii)It is understood and agreed that if the value of the property and/or assets
located in Quebec (or in respect of which the creation or perfection of a
security interest would otherwise be governed by the laws of Quebec) of the
Canadian Borrower and the Canadian Guarantors (excluding, for the avoidance of
doubt, any accounts receivable or other similar claims that are owed or payable
to the Canadian Borrower or any Canadian Guarantor by debtors located or who
carry on business in Quebec, so long as the Canadian Borrower or such Canadian
Guarantor is not organized under the laws of Quebec and does not have its
registered or chief executive office in Quebec) exceeds $250,000 in the
aggregate at any time, the Canadian Borrower and the Canadian Guarantors shall
take such steps as are deemed necessary by the Canadian Administrative Agent in
its reasonable discretion to ensure that such property and/or assets are subject
at all times to first priority, perfected Liens in favor of the Canadian
Administrative Agent, for the benefit of the holders of the Canadian Borrower
Obligations.


ARTICLE VIII


NEGATIVE COVENANTS


So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than unasserted
contingent indemnification and expense reimbursement obligations and obligations
owing under Treasury Management Agreements or Swap Contracts) or any Letter of
Credit shall remain outstanding (unless such Letters of Credit shall be Cash
Collateralized) no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:


8.01Liens.


Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:


(a)Liens pursuant to any Loan Document;


(b)Liens existing on the date hereof and listed on Schedule 8.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed in any material respect, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 8.03(b), (iii) the
direct or any contingent obligor with respect thereto is not changed, and (iv)
any renewal or extension of the obligations secured or benefited thereby is
permitted by Section 8.03(b);






120



--------------------------------------------------------------------------------









(c)Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;


(d)Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen and suppliers and other Liens imposed by law or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business, provided that such Liens secure only amounts not yet due and payable
for more than 60 days or, if due and payable for more than 60 days, are unfiled
and no other action has been taken to enforce the same or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;


(e)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


(f)deposits and other Liens to secure the performance of bids, trade contracts
and leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;


(g)easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary conduct of the business of the applicable Person;


(h)Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 9.01(h);


(i)Liens securing Indebtedness permitted under Section 8.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, (ii) the Indebtedness secured thereby does not
exceed the cost (negotiated on an arm’s length basis) of the property being
acquired on the date of acquisition and (iii) such Liens attach to such property
concurrently with or within ninety days after the acquisition thereof;


(j)leases or subleases granted to others not interfering in any material respect
with the ordinary conduct of business of any Loan Party or any of its
Subsidiaries;


(k)any interest of title of a lessor under, and Liens arising from UCC or PPSA
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;


(l)Liens deemed to exist in connection with Investments in repurchase agreements
permitted under Section 8.02;


(m)bankers’ Liens and customary rights of setoff and other similar Liens upon
deposits of cash in favor of banks or other depository institutions;






121



--------------------------------------------------------------------------------









(n)Liens of a collection bank arising under Section 4-210 of the UCC on items in
the course of collection;


(o)Liens of sellers of goods to the Borrowers and any of their Subsidiaries
arising under Article 2 of the UCC, under the PPSA or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;


(p)Liens securing Indebtedness permitted under Section 8.03(f); provided such
Liens are subordinated to the Obligations in a manner reasonably satisfactory to
the Required Lenders;


(q)Liens securing Indebtedness permitted under Sections 8.03(n);


(r)licenses and sublicenses of intellectual property granted by any Loan Party
in the ordinary course of business;


(s)Liens existing on any property or asset prior to the acquisition thereof by a
Borrower or any Subsidiary or existing on any property or asset of any Person
that becomes a Subsidiary after the date hereof prior to the time such Person
becomes a Subsidiary; provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or asset of such
Borrower of any Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or asset of such Borrower or any other Subsidiary other
than proceeds of such property or asset and (iii) such Lien shall secure only
those obligations (and Liens granted pursuant to any refinancing thereof
provided that (A) the property covered thereby is not changed in any material
respect, (B) the amount secured or benefited thereby is not increased except as
contemplated by the proviso to Section 8.03(b), (C) the direct or any contingent
obligor with respect thereto is not changed, and (B) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 8.03(b))
that it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be;


(t)Liens encumbering reasonable customary deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;


(u)Liens under ERISA or the Internal Revenue Code with respect to a Plan or
Multiemployer Plan that do not constitute an Event of Default;


(v)Liens on the assets of PRA Group Europe Holding S.à.r.l., or any direct or
indirect parent holding company of such entity or any of its Subsidiaries (so
long as such entity is not a Loan Party), securing Indebtedness permitted under
Section 8.03(q);


(w)Liens on the assets of direct or indirect Subsidiaries of PRA organized under
the laws of Brazil securing Indebtedness permitted under Section 8.03(r);


(x)Liens or rights of set-off on the assets of PRA Group Europe Holding S.à.r.l.
or any of its Subsidiaries, arising by operation of law and in the ordinary
course of business;


(y)Liens on insurance policies and the proceeds thereof securing the financing
of insurance premiums with respect thereto; and




122



--------------------------------------------------------------------------------











(z)other Liens not permitted by clauses (a) through (y) securing Indebtedness or
other obligations in an aggregate principal not to exceed $15,000,000.


8.02Investments.


Make any Investments, except:


(a)Investments held by the Borrowers or a Subsidiary in the form of cash or Cash
Equivalents;


(b)Investments existing as of the Restatement Date and set forth in Schedule
8.02 and any renewals, amendments or replacements thereof that do not increase
the amount thereof;


(c)(i) Investments by a Borrower or any Subsidiary of a Borrower in any Person
that is a Loan Party (other than the Canadian Borrower, the Canadian Guarantors
or a Designated Borrower) prior to giving effect to such Investment and (ii)
Investments by a Loan Party in any Person that is not a Loan Party (but
including the Canadian Borrower, the Canadian Guarantors and any Designated
Borrower), provided that (x) the aggregate amount of all Investments made
pursuant to this clause (c)(ii) does not exceed 30% of the Domestic Borrowing
Base (calculated as of the date of such Investment) in the aggregate at any time
outstanding and (y) the proceeds of such Investments are used to purchase debt
portfolios, for Permitted Acquisitions or for other purposes in the ordinary
course of business; provided further that, in no event shall PRA be permitted to
make Investments pursuant to this clause (c)(ii) (A) in excess of 85% of the
amount described in clause (ii)(x) above if such amounts in excess of 85% of the
amount described in clause (ii)(x) above are used for purposes other than the
purchase of debt portfolios or (B) if the Consolidated Total Leverage Ratio
immediately after giving effect to any such Investment pursuant to this clause
(c)(ii) on a Pro Forma Basis would be greater than 2.5 to 1.0;


(d)Investments by any Subsidiary of a Borrower that is not a Loan Party in any
other Subsidiary of a Borrower that is not a Loan Party;


(e)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;


(f)Guarantees permitted by Section 8.03;


(g)Permitted Acquisitions;


(h)lease, utility and similar deposits made in the ordinary course of business
of PRA and its Subsidiaries, including investments consisting of pledges and
deposits permitted under Section 8.01(f);


(i)contingent obligations with respect to any Swap Contract or hedging
agreements otherwise permitted by this Agreement;


(j)any repurchase of Equity Interests of PRA permitted by Section 8.06;




123



--------------------------------------------------------------------------------











(k)loans or advances to customers of PRA in an aggregate amount not to exceed
$10,000,000 at any one time outstanding:


(l)advances to employees, officers and directors for business, travel and
entertainment expenses in the ordinary course of business consistent with past
practice;


(m)Investments in Asset Pools, NFR Assets or debt portfolios in the ordinary
course of business;


(n)Investments permitted under Sections 8.03 and 8.06;


(o)prepaid expenses in the ordinary course of business;


(p)the creation of new Subsidiaries so long as the formation of such Subsidiary
complies with the requirements of Section 7.12;


(q)Investments received in connection with the bankruptcy or reorganization of
suppliers or customers or other Persons and in settlement of delinquent
obligation of, and disputes with, any such supplier, customer or other Person or
upon foreclosure with respect to any secured Investment or other transfer of
title with respect to such secured Investment;


(r)Investments of a Subsidiary acquired after the Restatement Date to the extent
that such Investments were not made in contemplation or in connection with such
acquisition, merger or consolidation;


(s)Investments constituting non-cash proceeds of sales, transfers and other
dispositions of assets to the extent permitted under Section 8.05;


(t)other Investments not permitted by clauses (a) through (s) in an aggregate
amount not to exceed $20,000,000, plus all cash amounts that any Loan Party or
Subsidiary has received with respect to any Investment made under this clause
(t), at any time outstanding; and


(u)to the extent constituting Investments, the issuance of, entry into
(including any payments of premiums in connection therewith), and performance of
obligations under Permitted Convertible Notes (to the extent permitted under
Section 8.03), Permitted Bond Hedge Transactions and Permitted Warrant
Transactions.


8.03Indebtedness.


Create, incur, assume or suffer to exist any Indebtedness, except:


(a)Indebtedness under the Loan Documents;


(b)Indebtedness of PRA and its Subsidiaries set forth in Schedule 8.03 and any
renewals, amendments or replacements thereof; provided that the amount of such
Indebtedness is not increased at the time of such renewal, amendment or
replacement thereof, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably




124



--------------------------------------------------------------------------------









incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;


(c)intercompany Indebtedness resulting from Investments permitted under Section
8.02;
(d)obligations (contingent or otherwise) of PRA or any Subsidiary existing or
arising under any Swap Contract, provided that (i) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;” and (ii) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
and


(e)purchase money Indebtedness (including obligations in respect of Capital
Leases or Synthetic Leases) hereafter incurred by PRA or any of its Subsidiaries
to finance the purchase of fixed assets, and renewals, refinancings and
extensions thereof, provided that (i) the aggregate principal amount of all such
Indebtedness incurred in any year for all such Persons taken together shall not
exceed two percent (2%) of PRA’s Consolidated Tangible Net Worth for the
immediately preceding fiscal year; (ii) such Indebtedness when incurred shall
not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing, except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred in connection with such refinancing and by
an amount equal to any existing commitments unutilized thereunder;


(f)Permitted Subordinated Debt;


(g)Indebtedness in respect of worker’s compensation claims, self-insurance
obligations, bankers’ acceptances and bid, performance or surety bonds issued
for the account of any Loan Party;


(h)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business;


(i)Indebtedness arising in connection with the endorsement of instruments for
deposit in the ordinary course of business;


(j)Indebtedness in the form of obligations under indemnification, purchase price
adjustments, incentive, non-compete, consulting, deferred compensation, earn-out
obligations, early retirement or termination obligations, pension fund
obligations or contributions and similar claims, obligations or contributions
incurred in connection with any Permitted Acquisition, other acquisition,
disposition or Investment permitted by this Agreement;


(k)Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;






125



--------------------------------------------------------------------------------









(l)Indebtedness of any Subsidiary in connection with assets acquired pursuant to
a Permitted Acquisition after the Restatement Date or Indebtedness of any Person
that becomes a Subsidiary after the Restatement Date pursuant to a Permitted
Acquisition; provided that such Indebtedness exists at the time of any such
Permitted Acquisition and is not created in contemplation or in connection with
such Permitted Acquisition (and, in each case, any refinancing thereof on the
terms permitted under Section 8.03(b));


(m)the Existing Permitted Convertible Notes;


(n)other secured and unsecured Indebtedness not permitted by clauses (a) through
(m) in an aggregate principal amount not to exceed $15,000,000 at any one time
outstanding;


(o)Indebtedness of PRA in an aggregate amount not to exceed $750,000,000, in the
form of (i) Add-On Permitted Convertible Notes and/or (ii) other unsecured
financings, in each case, which does not contain any financial covenants that
are more restrictive than those financial covenants set forth herein or negative
covenants that are more restrictive in any material respect than those negative
covenants set forth herein (and any renewals, amendments or replacements of any
such unsecured financings, so long as that the aggregate principal amount of any
such Indebtedness is not increased at the time of such renewal, amendment or
replacement thereof, except by an amount equal to a premium or other amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing); provided, that, in each case, (x) no Default or Event of Default
has occurred or is continuing, or would result from the issuance of such
Indebtedness and (y) such Indebtedness shall not have a maturity date or be
subject to any form of redemption on or prior to 180 days following the Maturity
Date, other than pursuant to conversion of the Add-On Permitted Convertible
Notes, customary provisions requiring redemption upon a “change of control” (as
defined in the documentation relating to the Add-On Permitted Convertible
Notes), the occurrence of a Fundamental Change or acceleration upon an event of
default;


(p)[reserved];


(q)Indebtedness, including any undrawn funding commitments and any overdraft
facility, of PRA Group Europe Holding S.à.r.l., or any direct or indirect parent
holding company of such entity or any of its Subsidiaries (so long as such
entity is not a Loan Party), under the European Multicurrency Revolving Credit
Facility, including any renewals, refinancings, replacements, similar facilities
(whether revolving, term or notes issuances), or increases in the amount thereof
or, so long as after giving effect to the incurrence of any such renewal,
refinancing, replacement, similar facility or any such increase in the original
assumed principal or committed amount thereof on a Pro Forma Basis, the Loan
Parties would be in compliance with the financial covenants set forth in Section
8.11 as of the most recent fiscal quarter for which PRA was required to deliver
financial statements pursuant to Section 7.01(a) or (b);


(r)Indebtedness of direct or indirect Subsidiaries of PRA organized under the
laws of Brazil in an aggregate principal amount not to exceed $150,000,000 at
any time outstanding; provided that after giving effect to the incurrence of any
such Indebtedness on a Pro Forma Basis, the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 as of the most recent
fiscal quarter for which PRA was required to deliver financial statements
pursuant to Section 7.01(a) or (b) (it being agreed that with respect to a
revolving facility, such pro forma compliance certificate shall only be required
upon the entry into such facility, provided such pro forma calculation assumes
the revolving commitments under such facility are fully drawn);




126



--------------------------------------------------------------------------------











(s)Guarantees by PRA and/or any of its Subsidiaries of the Indebtedness
permitted under Sections 8.03(r) and 8.03(t); provided that any such Guarantee
is subordinated to the Obligations in a manner and pursuant to documentation
reasonably satisfactory to the Administrative Agent;


(t)Indebtedness of any Foreign Subsidiary in an aggregate principal amount not
to exceed $3,000,000 at any time outstanding.


8.04Fundamental Changes.


Merge, amalgamate, dissolve, liquidate, consolidate with or into another Person,
or Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) PRA
may merge or consolidate with any of its Subsidiaries provided that PRA shall be
the continuing or surviving corporation, (b) (i) the Designated Borrower may
merge or consolidate with any of its Foreign Subsidiaries provided that the
Designated Borrower shall be the continuing or surviving corporation and (ii)
the Canadian Borrower may amalgamate or consolidate with any of its Foreign
Subsidiaries provided that the Canadian Borrower shall be the continuing or
surviving corporation, (c) any Loan Party other than a Borrower or a Canadian
Guarantor may merge or consolidate with any other Loan Party other than a
Borrower or Canadian Guarantor, (d) any Foreign Subsidiary (other than the
Designated Borrower, the Canadian Borrower or a Canadian Guarantor) may be
merged, amalgamated or consolidated with or into any Loan Party provided that
such Loan Party shall be the continuing or surviving corporation, (e) any
Foreign Subsidiary may be merged, amalgamated or consolidated with or into any
other Foreign Subsidiary; provided, that, (i) if the Designated Borrower is
involved in such transaction, the Designated Borrower must be the continuing or
surviving corporation, (ii) if the Canadian Borrower is involved in such
transaction, the Canadian Borrower must be the continuing or surviving
corporation and (iii) if a Canadian Guarantor is involved in such transaction,
another Canadian Guarantor or the Canadian Borrower must be the continuing or
surviving corporation, (f) any Loan Party or any Subsidiary may make
dispositions of property not prohibited by Section 8.05, (g) any Loan Party or
any Subsidiary may enter into any Permitted Acquisition, (h) any immaterial
Subsidiary may be dissolved, wound up or liquidated; provided that the assets of
such immaterial Subsidiary are transferred to a Loan Party prior to any such
dissolution, wind up or liquidation; provided, that, (i) if the immaterial
Subsidiary is a Domestic Subsidiary, PRA or a Subsidiary Guarantor must be the
transferee and (ii) if the immaterial Subsidiary is a Canadian Guarantor, the
Canadian Borrower or a Canadian Guarantor must be the transferee and (i) any
Subsidiary may Dispose of all or substantially all of its assets (whether as a
contribution to capital, dividend, upon voluntary liquidation or otherwise) to
PRA or to a Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then the transferee must either be PRA or another Loan Party
(other than the Designated Borrower, the Canadian Borrower or a Canadian
Guarantor) unless the transaction is otherwise permitted under Section 8.05.


8.05Dispositions.


Make any Disposition unless (i) the consideration paid in connection therewith
if such transaction is material shall be cash or Cash Equivalents paid
contemporaneous with consummation of the transaction and shall be in an amount
not less than the fair market value of the property disposed of, (ii) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Subsidiary and (iii) beginning as of the Restatement Date, the
aggregate net book value of all of the assets sold or otherwise disposed of by
PRA and its Subsidiaries in all such Dispositions occurring during any fiscal
year shall not exceed




127



--------------------------------------------------------------------------------









$25,000,000; provided, however, that the foregoing shall not apply to and PRA
and its Subsidiaries shall be permitted to make (A) to the extent such
transactions constitute Dispositions, such Dispositions permitted under Sections
8.02, 8.04 or 8.06; (B) Dispositions consisting of debt portfolios in the
ordinary course of business; and (C) Dispositions by any Subsidiary to PRA or
another Subsidiary (except that (i) any Disposition by a Subsidiary that is a
Subsidiary Guarantor shall only be permitted to be made to PRA or another
Subsidiary Guarantor and (ii) any Disposition by a Canadian Guarantor shall only
be permitted to be made to the Canadian Borrower or another Canadian Guarantor).


8.06Restricted Payments.


Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:


(a)each Subsidiary may make Restricted Payments to PRA, any Subsidiary Guarantor
and any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is made;


(b)(i) PRA and each Subsidiary may declare and make dividend payments or other
distributions payable solely in the Equity Interests of such Person and (ii) PRA
and each Subsidiary may issue, repurchase and/or redeem Equity Interests under
any equity incentive plan, including (x) transactions in connection with a
participant’s termination of employment or service, (y) the use of shares to pay
the exercise price of options or (z) the use of shares to satisfy tax
withholding obligations;


(c)PRA may make cash dividends and distributions in an aggregate amount not
exceeding $20,000,000 in any fiscal year of PRA; provided, that no Default or
Event of Default exists prior to or after giving effect to any such dividend or
distribution; provided, further that the foregoing shall not operate to prevent
the making of dividends or distributions previously declared by PRA so long as
(i) at the declaration date, such dividend or distribution was permitted by the
foregoing and (ii) such dividend or distribution is consummated within the
earlier of 90 days and any date under applicable Law on which such dividend or
distribution must be consummated;


(d)PRA may make (x) repurchases of its Equity Interests and/or (y) consummate
one or more tender offers, redemptions, repurchases or other cash settlements of
Permitted Convertible Notes, in an aggregate amount not exceeding in any fiscal
year, the sum of (i) $100,000,000 plus (ii) 50% of the amount of Consolidated
Net Income for the previous fiscal year; provided, that no Default or Event of
Default exists prior to or after giving effect to such repurchase or redemption
(or, in the case of a tender offer, at the time notice of the tender is given);


(e)PRA may carry out stock splits with respect to its common stock (including
stock splits in the form of a dividend);


(f)PRA and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interest issued by it with the proceeds received from the substantially
concurrent issue of new shares of its stock or other Equity Interests so long as
no Event of Default shall have occurred and be continuing at the time of such
purchase, redemption or acquisition;






128



--------------------------------------------------------------------------------









(g)PRA may (i) so long as no Default or Event of Default shall have occurred and
be continuing, incur obligations under Permitted Convertible Notes, including
but not limited to obligations thereunder that require repurchase of such
Permitted Convertible Notes at the option of the holders thereof upon the
occurrence of a “change of control” (as defined in the documentation relating to
any Permitted Convertible Notes) or a Fundamental Change or that permit holders
to convert the Permitted Convertible Notes, (ii) so long as no Default or Event
of Default shall have occurred and be continuing, satisfy any conversion of
Permitted Convertible Notes through a cash payment pursuant to cash settlement
provisions contained in the documentation relating to any Permitted Convertible
Notes, provided, that (y) immediately prior to any such payment PRA has
Sufficient Liquidity, and (z) prior to any such payment PRA shall deliver to the
Administrative Agent a Compliance Certificate demonstrating that after giving
effect to any such payment on a Pro Forma Basis, the Loan Parties and their
Subsidiaries would have been in compliance with the financial covenants set
forth in Section 8.11, (iii) so long as no Default or Event of Default shall
have occurred and be continuing, make any required repurchase of Permitted
Convertible Notes in cash pursuant to the terms thereof upon the occurrence of a
“change of control” (as defined in the documentation relating to any Permitted
Convertible Notes) or a Fundamental Change; provided that (w) immediately prior
to any such repurchase PRA has Sufficient Liquidity, and (x) prior to any such
repurchase PRA shall deliver to the Administrative Agent a Compliance
Certificate demonstrating that after giving effect to any such payment on a Pro
Forma Basis, the Loan Parties and their Subsidiaries would have been in
compliance with the financial covenants set forth in Section 8.11, (iv) so long
as no Default or Event of Default shall have occurred and be continuing, pay the
principal of, and retire, any outstanding Permitted Convertible Notes at
maturity, including at stated maturity and upon acceleration upon an event of
default, and (v) make any required interest payments under the Permitted
Convertible Notes; and


(h) PRA may (i) enter into Permitted Bond Hedge Transactions and Permitted
Warrant Transactions in connection with the issuance of Permitted Convertible
Notes and satisfy its obligations to pay premiums upon entering into such
transactions, (ii) make any payment in connection therewith by delivery of
shares of PRA’s common stock upon net share settlement thereof (together with
cash in lieu of fractional shares) or set-off, netting and/or payment of an
early termination payment or similar payment thereunder upon any early
termination thereof, in each case made in PRA’s common stock; (iii) PRA may
issue shares of its common stock and make cash payments in lieu of fractional
shares in connection with Permitted Warrant Transactions; (iv) PRA may make cash
payments to satisfy obligations in respect of Permitted Bond Hedge Transactions
and Permitted Warrant Transactions solely to the extent PRA does not have the
option of satisfying such payment obligations through the issuance of PRA’s
common stock or is otherwise required to satisfy such payment obligations in
cash, it being understood and agreed that any payment made in cash in connection
with Permitted Bond Hedge Transactions and Permitted Warrant Transactions by
set-off, netting and/or payment of an early termination payment or similar
payment thereunder upon any early termination thereof, in each case, after using
commercially reasonable efforts to satisfy such obligation (or the portion
thereof remaining after giving effect to any netting or set-off against
termination or similar payments under an applicable Permitted Bond Hedge
Transaction or Permitted Warrant Transaction) by delivery of shares of PRA’s
common stock shall be deemed to be a payment obligation required to be satisfied
in cash, in an aggregate amount pursuant to this clause (iv) not to exceed
$55,000,000; (v) PRA may receive shares of its own common stock and/or cash on
account of settlements and/or terminations of any Permitted Bond Hedge
Transactions or Permitted Warrant Transactions; and (vi) so long as no Default
or Event of Default shall have occurred and be continuing, PRA may make other
cash payments to satisfy obligations in respect of Permitted Bond Hedge
Transactions and Permitted Warrant




129



--------------------------------------------------------------------------------









Transactions provided, that (y) immediately prior to any such payment PRA has
Sufficient Liquidity, and (z) prior to any such payment PRA shall deliver to the
Administrative Agent a Compliance Certificate demonstrating that after giving
effect to any such payment on a Pro Forma Basis, the Loan Parties and their
Subsidiaries would have been in compliance with the financial covenants set
forth in Section 8.11.


8.07Change in Nature of Business.


Engage in any material line of business substantially different from those lines
of business conducted by PRA or its Subsidiaries on the Restatement Date or any
business reasonably related or incidental thereto (or any reasonable extensions
or expansions thereof or any business ancillary thereto).


8.08Transactions with Affiliates.


Enter into or permit to exist any transaction or series of transactions with any
Affiliate of such Person other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) compensation and reimbursement of expenses and
benefit plans for current or former officers and directors in the ordinary
course of business (including, without limitation, benefits, indemnification
arrangements and separation arrangements), (e) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate, (f) transactions between or among (i) Loan Parties, (ii) Subsidiaries
that are not Loan Parties, and (iii) transactions between or among any Loan
Party and its Subsidiaries that are not Loan Parties that are not otherwise
prohibited by this Agreement.


8.09Burdensome Agreements.


Enter into, or permit to exist, any Contractual Obligation that encumbers or
restricts on the ability of any such Person to (i) pay dividends or make any
other distributions to any Loan Party on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to any Loan Party, (iii) make loans or
advances to any Loan Party, (iv) sell, lease or transfer any of its property to
any Loan Party, (v) pledge its property pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof; (vi) act as
a Loan Party pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof or (vii) grant a Lien upon any of its
property in favor of the Agents (for the benefit of the holders of the
Obligations) for the purpose of securing the Obligations, whether now owned or
hereafter acquired, except (in respect of any of the matters referred to in
clauses (i)-(vii) above) for (1) any encumbrances or restrictions imposed by law
or regulations, under this Agreement or the other Loan Documents, (2) any
document or instrument governing Indebtedness incurred pursuant to Section 8.03;
provided that, in the case of Section 8.03(e) and (k), any such restriction
contained therein relates only to the asset or assets constructed or acquired in
connection therewith, (3) any Permitted Lien or any document or instrument
governing any Permitted Lien, provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien, (4)
customary restrictions and conditions contained in any agreement relating to the
sale of any property permitted under Section 8.05 pending the consummation of
such sale, (5) encumbrances or restrictions that are binding on a Subsidiary at
the time such Subsidiary first becomes a Subsidiary of PRA, (6) encumbrances or
restrictions that are customary provisions in joint venture agreements,
organizational documents and other similar agreements, (7) encumbrances or
restrictions that are customary




130



--------------------------------------------------------------------------------









restrictions on leases, sublicenses, licenses or asset sale agreements otherwise
permitted under this Agreement, (8) encumbrances or restrictions that are
customary provisions restricting the assignment of any agreement entered into in
the ordinary course of business, (9) any document or instrument governing
Indebtedness incurred pursuant to Section 8.03(q); provided that, any such
restriction contained therein relates only to the asset or assets of PRA Group
Europe Holding S.à.r.l., or any direct or indirect parent holding company of
such entity or any of its Subsidiaries or (10) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(r); provided that, any
such restriction contained therein relates only to the asset or assets of direct
or indirect Subsidiaries of PRA organized under the laws of Brazil and any of
their respective Foreign Subsidiaries (excluding Foreign Subsidiaries organized
under the laws of Canada or any province or territory thereof).


8.10Use of Proceeds.


Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.


8.11Financial Covenants.


(a)Consolidated Total Leverage Ratio. Permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of PRA to be greater than 2.75 to 1.0.


(b)Consolidated Senior Secured Leverage Ratio. Permit the Consolidated Senior
Secured Leverage Ratio as of the end of any fiscal quarter of PRA to be greater
than 2.25 to 1.0.


(c)Income from Operations. Fail to maintain, as of the end of any fiscal quarter
of PRA, positive Income from Operations for such period.


8.12Capital Expenditures.


Permit Consolidated Capital Expenditures during any fiscal year to exceed
$50,000,000.


8.13Prepayment of Other Indebtedness, Etc.


(a)Amend or modify any of the terms of any Permitted Subordinated Debt or any
Indebtedness permitted pursuant to Section 8.03(m) or (o) in a manner materially
adverse to the Lenders without the consent of the Required Lenders.


(b)Make any voluntary or optional payment or prepayment or redemption or
acquisition for value of (including without limitation, by way of depositing
money or securities with the trustee with respect thereto before due for the
purpose of paying when due), refund, refinance or exchange of any Indebtedness
of any Loan Party or any Subsidiary (other than Indebtedness arising under the
Loan Documents, Indebtedness permitted under Sections 8.03(d), (n), (q), (r) and
(t), intercompany Indebtedness, cash settlements of conversions of Permitted
Convertible Notes permitted by Section 8.06(g) and excluding any Indebtedness
that is permitted to be refinanced pursuant to Section 8.03).






131



--------------------------------------------------------------------------------









8.14Organization Documents; Fiscal Year; Legal Name, State of Formation and Form
of Entity.


(a)Amend, modify or change its Organization Documents in a manner materially
adverse to the Lenders.


(b)Change its fiscal year.


(c)Without providing ten (10) days prior written notice to the Administrative
Agent, change its name, state or other jurisdiction of formation or form of
organization.


8.15Ownership of Subsidiaries.


Notwithstanding any other provisions of this Agreement to the contrary, (i)
permit any Loan Party or any Subsidiary of any Loan Party to issue or have
outstanding any shares of preferred Equity Interests that matures or is
mandatorily redeemable on a date prior to the Maturity Date or (ii) create,
incur, assume or suffer to exist any Lien on any Equity Interests of any
Subsidiary of any Loan Party, except for Permitted Liens.


8.16Foreign Assets Control Regulations.


Neither of the advance of the Loans nor the use of the proceeds of any thereof
nor any issuance of any Letter of Credit will violate the Trading With the Enemy
Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”), the
United States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act 2010
or any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
Control Regulations”) or any enabling legislation or executive order relating
thereto (which for the avoidance of doubt shall include, but shall not be
limited to (a) Executive Order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”), (b) the Patriot
Act, (c) the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada), as amended, and including any regulations thereunder (the “Terrorist
Financing Act (Canada)”, (d) the Criminal Code (Canada), as amended and
including any regulations thereunder, (e) the Corruption of Foreign Public
Officials Act (Canada), as amended and including any regulations thereunder and
(f) other similar anti-corruption legislation in other jurisdictions applicable
to the Loan Parties. Furthermore, none of PRA or any of its Subsidiaries (a) is
or will become a “blocked person” as described in the Executive Order, the
Trading With the Enemy Act or the Foreign Assets Control Regulations or (b)
engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.


8.17Sanctions.


Directly or, to the knowledge of the Loan Parties, after due inquiry,
indirectly, use any Credit Extension or the proceeds of any Credit Extension, or
lend, contribute or otherwise make available such Credit Extension or the
proceeds of any Credit Extension to any Person, to fund any activities of or
business with any Person, or in any Designated Jurisdiction, that, at the time
of such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any Person (including any Person participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swingline Lender, or otherwise) of Sanctions.








132



--------------------------------------------------------------------------------









ARTICLE IX


EVENTS OF DEFAULT AND REMEDIES


9.01Events of Default.


Any of the following shall constitute an Event of Default:


(a)Non-Payment. A Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three Business Days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or


(b)Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02 (a) through (c),
7.05(a), 7.10, 7.11, 7.12, 7.14 or Article VIII; or


(c)Other Defaults. Any Loan Party fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty days after the earlier of (i) the date on which a Responsible Officer
of any Loan Party becomes aware of such failure or (ii) written notice thereof
shall have been given to PRA by the Administrative Agent; or


(d)Representations and Warranties. Any representation, warranty, certification
or statement of fact made by or on behalf of a Borrower or any other Loan Party
herein, in any other Loan Document, or in any document delivered in connection
herewith or therewith shall be incorrect or misleading in any material respect
when made or deemed made; or


(e)Cross-Default. (i) Any Loan Party or any Subsidiary (A) fails to make any
payment when due and beyond the applicable grace period (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an outstanding aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than the Threshold Amount, or (B) fails (beyond any applicable grace
period) to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed prior to its stated maturity, or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded unless, in the case of this clause (i), such event or
condition is no longer continuing or has been waived in accordance with the
terms of such Indebtedness such that the holder or holders thereof or any
trustee or agent on its or their behalf are no longer enabled or permitted to
cause such Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity;




133



--------------------------------------------------------------------------------









provided that this clause (i) shall not apply to (1) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness; or (2) convertible debt that becomes due as a
result of an offer to repurchase that is required to be made or a conversion,
repayment or redemption event, provided such repurchase, conversion, repayment
or redemption is effectuated only in capital stock or is permitted to be
repurchased, settled upon conversion in cash, repaid or redeemed pursuant to
Section 8.06(g); or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Borrower or any Subsidiary is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which a Borrower or any
Subsidiary is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Borrower or such Subsidiary as a result thereof
is greater than the Threshold Amount; or


(f)Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for sixty calendar days; or any proceeding under any Debtor Relief
Law relating to any such Person or to all or any material part of its property
is instituted without the consent of such Person and continues undismissed or
unstayed for sixty calendar days, or an order for relief is entered in any such
proceeding; or


(g)Inability to Pay Debts; Attachment. (i) Any Loan Party or any of its
Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within forty-five days after its issue or levy; or


(h)Judgments. There is entered against any Loan Party or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of fifteen consecutive days during which such
judgment or order remains undischarged, unvacated, unbonded or unstayed (except
to the extent that the terms of such judgment or order specifically provide for
a longer payment term and the applicable Loan Party or Subsidiary timely
discharges or satisfies such obligations during such specified longer term), by
reason of a pending appeal or otherwise; or


(i)ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) PRA or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or






134



--------------------------------------------------------------------------------









(j)Invalidity of Loan Documents. Any material provision of any Loan Document, at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations (other than contingent indemnification obligations that survive the
termination of this Agreement, Obligations under Treasury Management Agreements
and Swap Contracts and L/C Obligations that have been Cash Collateralized),
ceases to be in full force and effect; or any Loan Party or any other Person
shall have commenced a proceeding contesting the validity or enforceability of
any Loan Document; or any Loan Party denies in writing that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or


(k)Change of Control. There occurs any Change of Control.


9.02Remedies Upon Event of Default.


If any Event of Default occurs and is continuing, the applicable Agent shall, at
the request of, or may, with the consent of, the Required Lenders, take any or
all of the following actions:


(a)declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;


(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;


(c)require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and


(d)exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of either Agent or any Lender.


Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or such Loan Party’s assets, but
appropriate adjustments shall be made with respect to payments from other Loan
Parties to preserve the allocation to Obligations otherwise set forth above in
this Section.


Notwithstanding any provision of any Loan Document to the contrary, in no event
shall the Canadian Administrative Agent be deemed to have rights hereunder or
under any Loan Document to exercise remedies in respect of Obligations other
than the Canadian Borrower Obligations.






135



--------------------------------------------------------------------------------









9.03Application of Funds.


After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 9.02), any amounts received on account of the Obligations
shall, subject to Sections 2.14 and 2.15, be applied by the Agents in the
following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable fees, charges and
disbursements of counsel to the Agents and amounts payable under Article III)
payable to the Agents in their capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers)
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans and L/C Borrowings and
fees, premiums and scheduled periodic payments, and any interest accrued
thereon, due under any Swap Contract between any Loan Party and any Swap Bank,
to the extent such Swap Contract is permitted by Section 8.03(d), ratably among
the Lenders (and, in the case of such Swap Contracts, Affiliates of Lenders) and
the L/C Issuers in proportion to the respective amounts described in this clause
Third held by them;


Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Swap Bank, to the extent such Swap
Contract is permitted by Section 8.03(d), (c) payments of amounts due under any
Treasury Management Agreement between any Loan Party and any Treasury Management
Bank and (d) Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit, ratably among the Lenders (and,
in the case of such Swap Contracts and Treasury Management Agreements, Swap
Banks or Treasury Management Banks, as applicable) and the L/C Issuers in
proportion to the respective amounts described in this clause Fourth held by
them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (other than unasserted contingent indemnification or expense
reimbursement obligations, obligations owing under Treasury Management
Agreements or Swap Contracts, or L/C Obligations to the extent Cash
Collateralized), to the Borrowers or as otherwise required by Law.


Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.


Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice thereof,
together with such supporting documentation as the Administrative Agent




136



--------------------------------------------------------------------------------









may request, from the applicable Treasury Management Bank or Swap Bank, as the
case may be. Each Treasury Management Bank or Swap Bank not a party to the
Credit Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.


Notwithstanding anything to the contrary in this Agreement, in no event shall
the operation of this Article IX result in any asset or property of a Foreign
Subsidiary or an Excluded Domestic Subsidiary satisfying, or otherwise being
paid to any Recipient on account of, any Obligation of a Loan Party that is a
U.S. Person.


ARTICLE X


AGENTS


10.01Appointment and Authority.


(a)Each of the Lenders and the L/C Issuers hereby irrevocably appoints (i) Bank
of America, N.A., to act on its behalf as Administrative Agent and (ii) Bank of
America, National Association, acting through its Canada branch, as Canadian
Administrative Agent, in each case, hereunder and under the other Loan Documents
and authorizes the Administrative Agent and the Canadian Administrative Agent,
as applicable, to take such actions on its behalf and to exercise such powers as
are delegated to the Agents by the terms hereof or thereof, together with such
actions and powers as are incidental thereto. The provisions of this Article are
solely for the benefit of the Agents, the Lenders and the L/C Issuers, and
neither the Borrowers nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Agents is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.


(b)The Agents shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders and each L/C Issuer hereby irrevocably appoints and
authorizes the Agents to act as the agent of such Lender and such L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are incidental thereto. In this connection,
the Agents, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Agents pursuant to Section 10.05 for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents, or for exercising any rights and
remedies thereunder at the direction of the Agents), shall be entitled to the
benefits of all provisions of this Article X and Article XI (including Section
11.04(c), as though such co-agents, sub-agents and attorneys-in-fact were the
“collateral agent” under the Loan Documents) as if set forth in full herein with
respect thereto.


10.02Rights as a Lender.


The Persons serving as the Agents hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent and the term




137



--------------------------------------------------------------------------------









“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include each Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with any Loan Party or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.


10.03Exculpatory Provisions.


The Agents shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Agents:


(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that an Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Agents shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agents to liability or that is contrary to any Loan Document or applicable law,
including, for the avoidance of doubt, any action that may be in violation of
the automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and


(c)shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by each Person serving as an Agent or any of
its Affiliates in any capacity.


No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 11.01 and 9.02) or (ii) in the absence of its own bad
faith, gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. No Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given in writing to the applicable Agent by PRA, a Lender or an
L/C Issuer.


No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article V or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to an Agent.






138



--------------------------------------------------------------------------------









10.04Reliance by Agent.


Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, each Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless such Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. Each
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


10.05Delegation of Duties.


Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Loan Document by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of such
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent. No Agent shall be responsible for the negligence
or misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that such Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.


10.06Resignation of an Agent.


(a)Each Agent may at any time give notice of its resignation to the Lenders, the
L/C Issuers and PRA. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, with the consent of PRA (so long as no
Event of Default has occurred or is continuing) (which consent shall not be
unreasonably withheld or delayed), to appoint a successor, which shall, in the
case of the Administrative Agent, be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States and, in the
case of the Canadian Administrative Agent, be a bank with an office in Canada,
or an Affiliate of any such bank with an office in Canada. If no such successor
shall have been appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders and
PRA) (the “Resignation Effective Date”), then the retiring Agent may (but shall
not be obligated to) on behalf of the Lenders and the L/C Issuers, appoint a
successor Agent meeting the qualifications set forth above. Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.


(b)If the Person serving as Agent is a Defaulting Lender pursuant to clause (d)
of the definition thereof, the Required Lenders and PRA (so long as no Event of
Default has occurred or is continuing) may, to the extent permitted by
applicable Law by notice in writing to such Person remove such Person as the
Agent and appoint a successor in accordance with clause (a) above. If




139



--------------------------------------------------------------------------------









no such successor shall have been so appointed by the Required Lenders and PRA,
and shall have accepted such appointment within thirty (30) days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.


(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Agent on behalf of the
Lenders or the L/C Issuers under any of the Loan Documents, the retiring or
removed Agent shall continue to hold such collateral security until such time as
a successor Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Agent, all payments,
communications and determinations provided to be made by, to or through the
Agent shall instead be made by or to each Lender and each L/C Issuer directly,
until such time, if any, as the Required Lenders appoint a successor Agent as
provided for above. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 3.01(g) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed Agent as of
the Resignation Effective Date or the Removal Effective Date, as applicable),
and the retiring or removed Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrowers to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Agent’s resignation or removal hereunder and under
the other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Agent was acting as
Agent.


(d)Any resignation by or removal of Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation or removal as
Canadian Administrative Agent, L/C Issuer and Swing Line Lender. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by PRA of a successor
L/C Issuer or Swing Line Lender hereunder (which successor shall in all cases be
a Lender other than a Defaulting Lender), (a) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer or Swing Line Lender, as applicable (b) the retiring L/C
Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and (c) the
successor L/C Issuer shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or make
other arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.




140



--------------------------------------------------------------------------------











10.07Non-Reliance on Agent and Other Lenders.


Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon either Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon either Agent or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.


10.08No Other Duties; Etc.


Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as an Agent, a Lender or an
L/C Issuer hereunder.


10.09Agent May File Proofs of Claim.


In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, each Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the applicable Agent shall have made any demand on PRA) shall be
entitled and empowered, by intervention in such proceeding or otherwise:


(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than unasserted contingent indemnification or expense
reimbursement obligations, obligations owing under Treasury Management
Agreements or Swap Contracts or L/C Obligations to the extent Cash
Collateralized) that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Agents (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the L/C Issuers and the
Agents and their respective agents and counsel and all other amounts due the
Lenders, the L/C Issuers and the Agents under Sections 2.03(i) and (j), 2.09 and
11.04) allowed in such judicial proceeding; and


(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the applicable Agent
and, in the event that the applicable Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the applicable
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the applicable Agent and its agents and counsel, and any other
amounts due the applicable Agent under Sections 2.09 and 11.04.






141



--------------------------------------------------------------------------------









Nothing contained herein shall be deemed to authorize either Agent to authorize
or consent to or accept or adopt on behalf of any Lender or an L/C Issuer any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the applicable Agent to
vote in respect of the claim of any Lender in any such proceeding.


10.10Collateral and Guaranty Matters.


Each of the Lenders and each L/C Issuer irrevocably authorize each Agent, at its
option and in its discretion,


(a)to release any Lien on any Collateral granted to or held by the
Administrative Agent and/or the Canadian Administrative Agent under any Loan
Document (i) upon termination of the Commitments and payment in full of all
Obligations under the Loan Documents (other than unasserted contingent
indemnification or expense reimbursement obligations, obligations owing under
Treasury Management Agreements or Swap Contracts or L/C Obligations to the
extent Cash Collateralized) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the applicable L/C Issuer shall have been made),
(ii) that is transferred or to be transferred as part of or in connection with
any sale, disposition or other transaction permitted hereunder or under any
other Loan Document or any Involuntary Disposition, or (iii) as approved in
accordance with Section 11.01;


(b)to subordinate any Lien on any property granted to or held by the applicable
Agent under any Loan Document to the holder of any Lien on such property that is
permitted by Section 8.01(i); and


(c)to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.


Upon request by the applicable Agent at any time, the Required Lenders will
promptly confirm in writing such Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.10.


Neither Agent shall be responsible for or have a duty to ascertain or inquire
into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of such
Agent’s Lien thereon, or any certificate prepared by any Loan Party in
connection therewith, nor shall such Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.


10.11Treasury Management Banks and Swap Banks.


No Treasury Management Bank or Swap Bank that obtains the benefits of Section
9.03, the Guaranty or any Collateral by virtue of the provisions hereof or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article X to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Obligations arising under Treasury
Management Agreements and Swap Contracts unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the




142



--------------------------------------------------------------------------------









Administrative Agent may request, from the applicable Treasury Management Bank
or Swap Bank, as the case may be.


ARTICLE XI


MISCELLANEOUS


11.01Amendments, Etc.


No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that, the following amendments shall only be
effective if in writing and signed by the Borrowers and other Loan Parties as
follows:


(a)no such amendment, waiver or consent shall:


(i)extend or increase the Commitment of a Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender
whose Commitment is being extended or increased (it being understood and agreed
that a waiver of any condition precedent set forth in Section 5.02 or of any
Default or a mandatory reduction in Commitments is not considered an extension
or increase in Commitments of any Lender);


(ii)postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal (excluding mandatory prepayments), interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Commitments hereunder or under any other Loan Document without
the written consent of each Lender entitled to receive such payment or whose
Commitments are to be reduced;


(iii)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (i) of the final proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to receive
such payment of principal, interest, fees or other amounts; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of PRA to pay interest
or Letter of Credit Fees at the Default Rate;


(iv)change any provision of this Section 11.01(a), Section 1.06(a) or the
definition of “Required Lenders”, “Super-Majority Lenders”, “Canadian
Super-Majority Lenders” or “Required Designated Borrower Revolving Lenders”
without the written consent of each Lender directly and adversely affected
thereby;


(v)except in connection with a disposition not prohibited hereunder, release all
or substantially all of the Collateral without the written consent of each
Lender directly and adversely affected thereby;






143



--------------------------------------------------------------------------------









(vi)release a Borrower or, except in connection with a merger or consolidation
permitted under Section 8.04 or a Disposition permitted under Section 8.05, all
or substantially all of the Guarantors without the written consent of each
Lender directly and adversely affected thereby, except to the extent the release
of any Guarantor is permitted pursuant to Section 10.10 (in which case such
release may be made by the applicable Agent acting alone);


(vii)change Section 2.13 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly and adversely affected thereby; or


(viii)change Section 2.02(f)(iii)(D) or Section 2.02(f)(iv)(H) without the
written consent of each Lender directly and adversely affected thereby;


(b)unless also signed by the L/C Issuers, no amendment, waiver or consent shall
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;


(c)unless also signed by the Swing Line Lender, no amendment, waiver or consent
shall affect the rights or duties of the Swing Line Lender under this Agreement;


(d)unless also signed by the applicable Agent, no amendment, waiver or consent
shall affect the rights or duties of either Agent under this Agreement or any
other Loan Document; and


(e)(i) any amendment to alter the definitions and provisions relating to
Estimated Remaining Collections, Accounts, Domestic Borrowing Base, Eligible
Accounts, Receivables, Asset Pool, Eligible Asset Pools, Asset Pool Report,
Borrowing Base, Asset Pool Seller, Asset Pool Proceeds, Purchase Agreement and
Super-Majority Lenders shall require only the consent of the Super-Majority
Lenders and (ii) any amendment to alter the definitions and provisions relating
to Canadian Estimated Remaining Collections, Canadian Borrowing Base, Canadian
Eligible Accounts, Canadian Eligible Asset Pools and Canadian Super-Majority
Lenders shall require only the consent of the Canadian Super-Majority Lenders;
provided that, any amendment pursuant to this clause (e) shall not require an
amendment fee to be payable by any Loan Party;


provided, however, that notwithstanding anything to the contrary herein, (i) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto, (ii) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender, (iii) each Lender
is entitled to vote as such Lender sees fit on any bankruptcy reorganization
plan that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein, and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.




144



--------------------------------------------------------------------------------











(f)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, PRA and the other Loan Parties (i) to add one or more additional credit
facilities to this Agreement, to permit the extensions of credit from time to
time outstanding hereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Loans and the accrued interest and fees in
respect thereof and to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and (ii) to change,
modify or alter Section 2.13 or Section 9.03 or any other provision hereof
relating to the pro rata sharing of payments among the Lenders to the extent
necessary to effectuate any of the amendments (or amendments and restatements
enumerated in clause (g) and/or clause (h) below).


(g)Notwithstanding anything to the contrary contained herein, in order to
implement any additional Commitments in accordance with Section 2.02(f), this
Agreement may be amended for such purpose (but solely to the extent necessary to
implement such additional Commitments in accordance with Section 2.02(f)) by
PRA, the other Loan Parties, the Administrative Agent and the relevant Lenders
providing such additional Commitments.


(h)In addition, notwithstanding the foregoing, PRA may, by written notice to the
Administrative Agent from time to time, make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more amendments or
modifications to (A) allow the maturity and scheduled amortization of the Loans
of the accepting Lenders to be extended and (B) increase the Applicable Rate
and/or fees payable with respect to the Loans and Commitments of the accepting
Lenders (“Permitted Amendments”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the PRA. Such notice shall
set forth (i) the terms and conditions of the requested Permitted Amendment and
(ii) the date on which such Permitted Amendment is requested to become
effective. The Permitted Amendments shall not become effective unless consented
to by PRA and those Accepting Lenders (as defined below), as applicable (the
“Required Approval”). If the Required Approval is received, (i) such Permitted
Amendments shall become effective only with respect to the Loans and/or
Commitments of the Lenders that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and/or Commitments as to which
such Lender’s acceptance has been made and (ii) the Borrowers, each Loan Party
and each Accepting Lender shall execute and deliver to the Administrative Agent
a loan modification agreement (the “Loan Modification Agreement”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendments and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Loan Modification Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Loan Modification Agreement,
this Agreement shall be deemed amended to the extent (but only to the extent)
necessary to reflect the existence and terms of the Permitted Amendment
evidenced thereby and only with respect to the Loans and Commitments of the
Accepting Lenders as to which such Lenders’ acceptance has been made.


11.02Notices and Other Communications; Facsimile Copies.


(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below),




145



--------------------------------------------------------------------------------









all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:


(i)if to a Borrower or any other Loan Party, either Agent, an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and


(ii)if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to PRA).


Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b)Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the applicable Agent, provided that the foregoing shall
not apply to notices to any Lender or an L/C Issuer pursuant to Article II if
such Lender or such L/C Issuer, as applicable, has notified the applicable Agent
that it is incapable of receiving notices under such Article by electronic
communication. Each Agent, the Swing Line Lender, each L/C Issuer or PRA may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c)The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR




146



--------------------------------------------------------------------------------









ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall either
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to PRA, any Lender, any L/C Issuer or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract
or otherwise) arising out of PRA’s, any Loan Party’s or any Agent’s transmission
of Borrower Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
PRA, any Lender, any L/C Issuer or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).


(d)Change of Address, Etc. Each of the Borrowers, each Agent, each L/C Issuer
and the Swing Line Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to PRA, each Agent,
each L/C Issuer and the Swing Line Lender. In addition, each Lender agrees to
notify each Agent from time to time to ensure that each Agent has on record (i)
an effective address, contact name, telephone number, facsimile number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to PRA or its
securities for purposes of United States Federal or state securities laws.


(e)Reliance by Agents, L/C Issuers and Lenders. Each Agent, each L/C Issuer and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic or electronic Loan Notices, Letter of Credit Applications and Swing
Line Loan Notices) purportedly given by or on behalf of any Loan Party even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Loan Parties shall indemnify each Agent, each L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of a Loan Party. All telephonic
notices to and other telephonic communications with an Agent may be recorded by
such Agent, and each of the parties hereto hereby consents to such recording.


11.03No Waiver; Cumulative Remedies; Enforcement.


No failure by any Lender, an L/C Issuer or an Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall




147



--------------------------------------------------------------------------------









operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided and provided under
each other Loan Document are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.


Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agents in
accordance with Section 10.01 for the benefit of all the Lenders and the L/C
Issuers; provided, however, that the foregoing shall not prohibit (a) either
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as an Agent) hereunder and under the other
Loan Documents, (b) an L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 11.08 (subject to the terms of Section 2.13), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; and provided, further, that if at any time there is no Person acting
as Agent hereunder and under the other Loan Documents, then (i) the Required
Lenders shall have the rights otherwise ascribed to the Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.


11.04Expenses; Indemnity; and Damage Waiver.


(a)Costs and Expenses. The Loan Parties shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Agents and its Affiliates
(including the reasonable and documented fees, charges and disbursements of
counsel for the Agents (limited to the legal fees of one primary outside counsel
to the Agents and the Joint Lead Arrangers taken as a whole and other than the
allocated costs of internal counsel)), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all reasonable and documented out-of-pocket expenses incurred by any Agent, any
Lender or the L/C Issuer (including the fees, charges and disbursements of one
primary outside counsel to the Agents and the Lenders taken as a whole, and, in
the event of any actual or potential conflict of interest, one additional
counsel for each Lender subject to such conflict), and in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.


(b)Indemnification by the Loan Parties. The Loan Parties shall indemnify each
Agent (and any sub-agent thereof), each Lender and each L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each




148



--------------------------------------------------------------------------------









Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable and documented out-of-pocket fees,
charges and disbursements of one primary counsel for the Indemnitees, taken as a
whole, and, in the case of any actual or perceived conflict of interest, one
additional counsel for each Lender subject to such conflict) and settlement
costs incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including a Borrower or any other Loan Party) other than the Indemnitee
and its Related Parties, arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or, in the case
of any Agent (and any sub-agent thereof) and its Related Parties only, the
administration of this Agreement and the other Loan Documents, (ii) any Loan or
Letter of Credit or the use or proposed use of the proceeds therefrom (including
any refusal by the applicable L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by a Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses or settlement
costs (x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for material breach of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
applicable Borrower or such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. Without limiting the provisions of Section 3.01(c), this Section
11.04(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.


(c)Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to an Agent (or any sub-agent thereof), an L/C
Issuer, the Swing Line Lender or any Related Party of any of the foregoing, each
Lender severally agrees to pay to each Agent (or any such sub-agent), each L/C
Issuer, the Swing Line Lender or such Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ Applicable Percentages
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against an Agent (or any such sub-agent), an L/C
Issuer or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for an Agent (or any such sub-agent), an
L/C Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).




149



--------------------------------------------------------------------------------











(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnitee as determined by a final judgment of a
court of competent jurisdiction.


(e)Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.


(f)Survival. The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of either Agent, an L/C Issuer
and the Swing Line Lender, the replacement of any Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.


11.05Payments Set Aside.


To the extent that any payment by or on behalf of any Loan Party is made to an
Agent, an L/C Issuer or any Lender, or either Agent, an L/C Issuer or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by such Agent, such L/C Issuer or such Lender in its discretion) to
be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to each Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by such Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuers under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.


11.06Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrowers may not assign or otherwise transfer any of
their rights or obligations hereunder or thereunder without the prior written
consent of each Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted




150



--------------------------------------------------------------------------------









assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (e) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of each Agent, each L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:


(i)Minimum Amounts.


(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and


(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the applicable Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 in the case of an assignment of
Revolving Loans and $1,000,000 in the case of an assignment of Term Loans and
Incremental Term Loans, unless each of the applicable Agent and, so long as no
Event of Default has occurred and is continuing, PRA otherwise consents (each
such consent not to be unreasonably withheld or delayed);


(ii)Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans


(iii)Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:


(A)the consent of PRA (such consent not to be unreasonably withheld or delayed)
shall be required unless (1) an Event of Default under Section 9.01(a) or
Section 9.01(f) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that, PRA shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the applicable
Agent within ten (10) Business Days after having received notice thereof;




151



--------------------------------------------------------------------------------











(B)the consent of the applicable Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Term Loan Commitment, Incremental Term Loan Commitment, Domestic Revolving
Commitment, Multi Currency Revolving Commitment, Canadian Revolving Commitment
or Designated Borrower Revolving Commitment if such assignment is to a Person
that is not a Lender with a Commitment in respect of the Commitment subject to
such assignment, an Affiliate of such Lender or an Approved Fund with respect to
such Lender or (ii) any Term Loan or Incremental Term Loan to a Person that is
not a Lender, an Affiliate of a Lender or an Approved Fund;


(C)the consent of the L/C Issuers and the Swing Line Lender shall be required
for any assignment in respect of the Domestic Revolving Commitments.


(iv)Assignment and Assumption. The parties to each assignment shall execute and
deliver to the applicable Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
the applicable Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the applicable Agent an Administrative Questionnaire.


(v)No Assignment to Certain Persons. No such assignment shall be made (A) to PRA
or any of PRA’s Affiliates or Subsidiaries, (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), (C) to a
natural person or (D) to a Competitor.


(vi)Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the applicable Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of PRA and the applicable Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to an Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Swing Line Loans in
accordance with its Applicable Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by an Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and




152



--------------------------------------------------------------------------------









the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c)Register. Each Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office, or the Canadian
Administrative Agent’s Office, as applicable, a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, each Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by PRA and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, PRA or either Agent, sell participations to any Person (other than a natural
Person, a Defaulting Lender, a Competitor or PRA or any of PRA’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swing Line Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents, the other
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in clauses (i) through
(vi) of Section 11.01(a) that affects such Participant. The Borrowers agree that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to




153



--------------------------------------------------------------------------------









the provisions of Sections 3.06 and 11.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at PRA’s request and expense, to use reasonable efforts to cooperate
with the Borrowers to effectuate the provisions of Section 3.06 with respect to
any Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of PRA, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, no Agent (in its capacity as an Agent)
shall have any responsibility for maintaining a Participant Register.


(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


(f)Resignation as an L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America or another L/C Issuer assigns all of its Commitment and Loans
pursuant to subsection (b) above, Bank of America or such L/C Issuer may, (i)
upon thirty days’ notice to PRA and the Lenders, resign as L/C Issuer and/or
(ii) upon thirty days’ notice to PRA, resign as Swing Line Lender. In the event
of any such resignation as L/C Issuer or Swing Line Lender, PRA shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that (x) no failure by PRA to appoint any
such successor shall affect the resignation of Bank of America or such other L/C
Issuer as L/C Issuer or Swing Line Lender, as the case may be and (y) any
successor L/C Issuer or Swing Line Lender must consent to such appointment by
PRA. If Bank of America or another L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of the L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk




154



--------------------------------------------------------------------------------









participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment of a successor L/C Issuer and/or Swing Line Lender, (1) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (2) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America or such
other retiring L/C Issuer to effectively assume the obligations of Bank of
America or such other L/C Issuer with respect to such Letters of Credit.


11.07Treatment of Certain Information; Confidentiality.


Each of the Agents, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative or other transaction
under which payments are to be made by reference to a Loan Party and its
obligations, this Agreement or payments hereunder, (g) on a confidential basis
to (i) any rating agency in connection with rating PRA or its Subsidiaries or
the credit facilities provided hereunder or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
or other market identifiers with respect to the credit facilities provided
hereunder, (h) with the consent of PRA or (i) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to an Agent, any Lender, an L/C Issuer or any of their
respective Affiliates on a nonconfidential basis from a source other than PRA.


For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to an Agent, any Lender or an L/C Issuer on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.


Each of the Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or any Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.






155



--------------------------------------------------------------------------------









11.08Set-off.


If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Agents, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate to or for the credit or the account of the applicable Borrower or any
other Loan Party against any and all of the obligations of such Borrower or such
Loan Party now or hereafter existing under this Agreement or any other Loan
Document to such Lender or such L/C Issuer or their respective Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or Affiliate shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of such Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office or Affiliate of such Lender or
such L/C Issuer different from the branch or office or Affiliate holding such
deposit or obligated on such indebtedness; provided, that, in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the applicable Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents, the L/C Issuers and the
Lenders and (y) the Defaulting Lender shall provide promptly to the applicable
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have. Each
Lender and each L/C Issuer agrees to notify PRA and each Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.


11.09Interest Rate Limitation.


Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If either Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the applicable
Borrower. In determining whether the interest contracted for, charged, or
received by an Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.


11.10Counterparts; Integration; Effectiveness.


This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Joint Lead Arrangers, the Agents or the L/C Issuers, constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the




156



--------------------------------------------------------------------------------









signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.


11.11Survival of Representations and Warranties.


All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by an Agent or any Lender
or on their behalf and notwithstanding that either Agent or any Lender may have
had notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.


11.12Severability.


If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
an Agent, an L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.


11.13Replacement of Lenders.


If PRA is entitled to replace a Lender pursuant to the provisions of Section
3.06, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
PRA may, at its sole expense and effort, upon notice to such Lender and the
applicable Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing rights to payments pursuant to Sections 3.01 and 3.04) and obligations
under this Agreement and the related Loan Documents to an Eligible Assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:


(a)PRA shall have paid to the applicable Agent the assignment fee (if any)
specified in Section 11.06(b);


(b)such Lender shall have received payment of an amount equal to one hundred
percent (100%) of the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or PRA (in the case of all other amounts);






157



--------------------------------------------------------------------------------









(c)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;


(d)such assignment does not conflict with applicable Laws; and


(e)in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Lender to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Lender and the mandatory assignment of such
Non-Consenting Lender’s Commitments and outstanding Loans and participations in
L/C Obligations and Swing Line Loans pursuant to this Section 11.13 shall
nevertheless be effective without the execution by such Non-Consenting Lender of
an Assignment and Assumption.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling PRA to require such assignment and delegation cease to
apply.


11.14Governing Law; Jurisdiction; Etc.


(a)GOVERNING LAW. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of NEW yORK.


(b)SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST AN AGENT, ANY LENDER, ANY
L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT EITHER AGENT, ANY LENDER OR ANY




158



--------------------------------------------------------------------------------









L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWERS OR ANY OTHER LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(c)WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


(d)SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


11.15Waiver of Right to Trial by Jury.


EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


11.16Electronic Execution of Assignments and Certain Other Documents.


The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Agents, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, neither Agent is under any obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by such Agent
pursuant to procedures approved by it; provided further, without limiting




159



--------------------------------------------------------------------------------









the foregoing, upon the request of either Agent, any electronic signature shall
be promptly followed by such manually executed counterpart.


11.17USA PATRIOT Act.


Each Lender that is subject to the Act (as hereinafter defined) and each Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) and the Terrorist Financing Act
(Canada), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of the
Borrowers and other information that will allow such Lender or such Agent, as
applicable, to identify the Borrowers in accordance with the Act and the
Terrorist Financing Act (Canada). The Borrowers shall, promptly following a
request by an Agent or any Lender, provide all documentation and other
information that such Agent or such Lender requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the Act and the
Terrorist Financing Act (Canada).


11.18No Advisory or Fiduciary Relationship.


In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), PRA acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (a) (i) the arranging and other services
regarding this Agreement provided by Agents, MLPF&S and the Lenders, are
arm’s-length commercial transactions between the Borrowers and their Affiliates,
on the one hand, and the Agents, MLPF&S and the Lenders, on the other hand, (ii)
the Borrowers have consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (iii) the Borrowers are
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Agents, MLPF&S and the Lenders each are and have been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrowers or any of their Affiliates or any other
Person and (ii) neither Agent nor MLPF&S nor the Lenders have any obligation to
the Borrowers or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Agents, MLPF&S and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers and their Affiliates,
and neither Agent nor MLPF&S nor the Lenders have any obligation to disclose any
of such interests to the Borrowers or their Affiliates. To the fullest extent
permitted by law, the Borrowers hereby waive and releases, any claims that it
may have against any Agent, MLPF&S or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.


11.19Release of Collateral and Guarantee Obligations.


(a)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, upon any Disposition permitted by the Loan Documents or permitted
by the Required Lenders, such assets will be Disposed of free and clear of the
Liens created by the Collateral Documents, and upon request of PRA each Agent
shall (without notice to, or vote or consent of, any Lender, or any affiliate of
any Lender that is a party to any Swap Contract or Treasury Management
Agreement) take such actions as shall be reasonably required to release its
security interest in any Collateral being disposed of in connection with such
Disposition, and to release any Guaranty hereunder or under any Loan Document of
any Person being disposed of in such




160



--------------------------------------------------------------------------------









Disposition, to the extent necessary to permit consummation of such Disposition
in accordance with the Loan Documents. Any representation, warranty or covenant
contained in any Loan Document relating to any such property so disposed of
(other than property disposed of to PRA or any Loan Party) in accordance with
the Loan Documents shall no longer be deemed to be repeated once such property
is so disposed of.


(b)Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than unasserted contingent indemnification
or expense reimbursement obligations and obligations owing under Treasury
Management Agreements or Swap Contracts) have been paid in full, no Letter of
Credit shall remain outstanding (unless such Letters of Credit shall have been
Cash Collateralized) and all Commitments have terminated or expired, upon
request of the Borrower, each Agent shall (without notice to, or vote or consent
of, any Lender, or any affiliate of any Lender that is a party to any Swap
Contract or Treasury Management Agreement) take such actions as shall be
reasonably required to release its security interest in all Collateral, and to
release all Guarantees hereunder or under any Loan Document, whether or not on
the date of such release there may be outstanding Obligations in respect of Swap
Contracts, Treasury Management Agreements or contingent indemnification
obligations not then due.


11.20Amendment and Restatement.


This Agreement constitutes an amendment and restatement of the Existing Credit
Agreement effective from and after the Restatement Date. The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the lenders or the administrative agent under the
Existing Credit Agreement based on facts or events occurring or existing prior
to the execution and delivery of this Agreement. The parties hereto agree that,
on the Restatement Date, the following shall be deemed to occur automatically,
without further action by any party hereto: (a) the Existing Credit Agreement
shall be deemed to be amended and restated in its entirety pursuant to this
Agreement; (b) the Collateral Documents and the Liens created thereunder in
favor of Bank of America, N.A., as administrative agent and Bank of America,
National Association, acting through its Canada branch, as Canadian
administrative agent, for the benefit of the holders of the Obligations (as
defined in the Existing Credit Agreement) shall remain in full force and effect
with respect to the Obligations (as defined in this Agreement) and are hereby
reaffirmed; (c) all Loan Obligations under the Existing Credit Agreement
outstanding on the Restatement Date shall in all respects be continuing and be
deemed to Obligations outstanding hereunder; and (d) all references in the other
Loan Documents to the Existing Credit Agreement shall be deemed to refer without
further amendment to this Agreement. The parties hereto further acknowledge and
agree that this Agreement constitutes an amendment to the Existing Credit
Agreement made in accordance with Section 11.01 of the Existing Credit
Agreement. All loans and other obligations, including liens and security
interests, of the Loan Parties outstanding as of the Restatement Date under the
Existing Credit Agreement shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such loans, together with any extensions of credit made on the Restatement
Date, reflect the Commitments of the Lenders hereunder.


11.21Limitation on Obligations of Canadian Borrower.


Notwithstanding anything set forth in this Agreement or any other Loan Document
to the contrary, the Canadian Borrower shall at no time be liable, directly or
indirectly, for any portion of the Obligations other than the Canadian Borrower
Obligations.




161



--------------------------------------------------------------------------------











11.22Judgment Currency.


If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the applicable Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to an Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by such
Agent of any sum adjudged to be so due in the Judgment Currency, the applicable
Agent may in accordance with normal banking procedures purchase the Agreement
Currency with the Judgment Currency. If the amount of the Agreement Currency so
purchased is less than the sum originally due to the applicable Agent from any
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
applicable Agent in such currency, such Agent agrees to promptly return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).


11.23Acknowledgement and Consent to Bail-In of EEA Financial Institutions.


Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and


(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)    a reduction in full or in part or cancellation of any such liability;


(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


11.24New Lenders.


From and after the Restatement Date, by execution of this Agreement, each Person
identified as a “Lender” on each signature page that is not already a Lender
under the Existing Credit Agreement hereby




162



--------------------------------------------------------------------------------









acknowledges, agrees and confirms that, by its execution of this Agreement, such
Person will be deemed to be a party to this Agreement and a “Lender” for all
purposes of this Agreement, and shall have all of the obligations of a Lender
hereunder as if it had executed the Existing Credit Agreement. Such Person
hereby ratifies, as of the date hereof, and agrees to be bound by, all of the
terms, provisions and conditions applicable to the Lenders contained in this
Agreement.




[SIGNATURE PAGES FOLLOW]












163



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




BORROWERS:


PRA GROUP, INC.,
a Delaware corporation
By:
/s/ Kevin P. Stevenson
 
Kevin P. Stevenson
 
President and Treasurer





PRA GROUP CANADA INC.,
a Canadian corporation
By:
/s/ Tim White
 
Tim White
 
Director of Accounting













164



--------------------------------------------------------------------------------









GUARANTORS:            PORTFOLIO RECOVERY ASSOCIATES, LLC,
a Delaware limited liability company
By:
/s/ Kevin P. Stevenson
 
Kevin P. Stevenson
 
Authorized Officer



PRA HOLDING I, LLC,
a Virginia limited liability company
By:
/s/ Kevin P. Stevenson
 
Kevin P. Stevenson
 
Vice President



PRA HOLDING II, LLC,
PRA HOLDING III, LLC,
PRA HOLDING IV, LLC,
PRA HOLDING V, LLC,
PRA FINANCIAL SERVICES, LLC,
PRA AUTO FUNDING, LLC,
each a Virginia limited liability company


By: PRA GROUP, INC., its sole member
By:
/s/ Kevin P. Stevenson
 
Kevin P. Stevenson
 
President and Treasurer



PRA HOLDING VI, LLC,
a Virginia limited liability company
By:
/s/ Kevin P. Stevenson
 
Kevin P. Stevenson
 
President



PRA HOLDING VII, LLC,
a Virginia limited liability company
By:
/s/ Kevin P. Stevenson
 
Kevin P. Stevenson
 
President











165



--------------------------------------------------------------------------------









PRA LOCATION SERVICES,
a Virginia general partnership


By: PLS HOLDING I, LLC and PLS HOLDING II, LLC
its general partners, its sole member
By:
/s/ Steven C. Roberts
 
Steven C. Roberts
 
President



PLS HOLDING I, LLC,
a Virginia limited liability company
By:
/s/ Steven C. Roberts
 
Steven C. Roberts
 
President



PLS HOLDING II, LLC,
a Virginia limited liability company
By:
/s/ Steven C. Roberts
 
Steven C. Roberts
 
President



PRA RECEIVABLES MANAGEMENT, LLC,
a Virginia limited liability company
By:
/s/ Carol Elizabeth Hardy
 
Carol Elizabeth Hardy
 
Vice President



CLAIMS COMPENSATION BUREAU, LLC,
a Virginia limited liability company
By:
/s/ Robert J. Rey
 
Robert J. Rey
 
Senior Vice President









                    




166



--------------------------------------------------------------------------------









ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent
By:
/s/ Christine Trotter
 
Christine Trotter
 
Assistant Vice President







167



--------------------------------------------------------------------------------









CANADIAN ADMINISTRATIVE
AGENT:


BANK OF AMERICA, NATIONAL ASSOCIATION, ACTING THROUGH ITS CANADA BRANCH,
as Canadian Administrative Agent
By:
/s/ Medina Sales de Andrade
 
Medina Sales de Andrade
 
Vice President

















168



--------------------------------------------------------------------------------









LENDERS:


BANK OF AMERICA, N.A.,
as a Lender, Swing Line Lender and an L/C Issuer
By:
/s/ Jundie Cadiena
Name:
Jundie Cadiena
Title:
Senior Vice President



BANK OF AMERICA, NATIONAL ASSOCIATION (CANADA BRANCH),
as a Lender
By:
/s/ Medina Sales de Andrade
Name:
Medina Sales de Andrade
Title:
Vice President



SUNTRUST BANK,
as a Lender
By:
/s/ Andrew Johnson
Name:
Andrew Johnson
Title:
Director



Capital One, N.A.,
as a Lender
By:
/s/ Travis B. Maxwell
Name:
Travis B. Maxwell
Title:
Director



FIFTH THIRD BANK,
as a Lender
By:
/s/ J. David Izard
Name:
J. David Izard
Title:
Vice President



FIFTH THIRD BANK, OPERATING THROUGH ITS
CANADIAN BRANCH
as a Lender
By:
/s/ Ramin Ganjavi
Name:
Ramin Ganjavi
Title:
Director







169



--------------------------------------------------------------------------------









THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a Lender
By:
/s/ George Stoecklein
Name:
George Stoecklein
Title:
Managing Director



ING CAPITAL LLC,
as a Lender
By:
/s/ Mary Forstner
Name:
Mary Forstner
Title:
Director

By:
/s/ Robert Miners
Name:
Robert Miners
Title:
Director



REGIONS BANK,
as a Lender
By:
/s/ Peter Wesemeier
Name:
Peter Wesemeier
Title:
Managing Director



CITIZENS BANK OF PENNSYLVANIA,
as a Lender
By:
/s/ A. Paul Dawley
Name:
A. Paul Dawley
Title:
Vice President



FIRST TENNESSEE BANK NATIONAL ASSOCIATION,
as a Lender
By:
/s/ Keith A. Sherman
Name:
Keith A. Sherman
Title:
Senior Vice President



KEYBANK NATIONAL ASSOCIATION,
as a Lender
By:
/s/ James Cribbet
Name:
James Cribbet
Title:
Senior Vice President







170



--------------------------------------------------------------------------------









UNION BANK & TRUST,
as a Lender
By:
/s/ P. Craig Moore
Name:
P. Craig Moore
Title:
Senior Vice President



UMPQUA BANK,
as a Lender
By:
/s/ Mark J. Lee
Name:
Mark J. Lee
Title:
EVP, Regional Director



RAYMOND JAMES BANK, N.A.,
as a Lender
By:
/s/ Jason Williams
Name:
Jason Williams
Title:
Vice President



XENITH BANK,
as a Lender
By:
/s/ Bradley D. Nott
Name:
Bradley D. Nott
Title:
Executive Vice President



WOODFOREST NATIONAL BANK,
as a Lender
By:
/s/ Mai Le Thai
Name:
Mai Le Thai
Title:
Vice President



FARMERS BANK,
as a Lender
By:
/s/ Jeffrey S. Creekmore
Name:
Jeffrey S. Creekmore
Title:
Senior Vice President
Chesapeake Market Executive













171

